FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


GEORGE K. YOUNG, JR.,                  No. 12-17808
              Plaintiff-Appellant,
                                          D.C. No.
                 v.                    1:12-cv-00336-
                                          HG-BMK
STATE OF HAWAII; NEIL
ABERCROMBIE, in his capacity as
Governor of the State of Hawaii;         OPINION
DAVID MARK LOUIE I, Esquire, in
his capacity as State Attorney
General; COUNTY OF HAWAII, as a
sub-agency of the State of Hawaii;
WILLIAM P. KENOI, in his capacity as
Mayor of the County of Hawaii;
HILO COUNTY POLICE DEPARTMENT,
as a sub-agency of the County of
Hawaii; HARRY S. KUBOJIRI, in his
capacity as Chief of Police; JOHN
DOES, 1–25; JANE DOES, 1–25; DOE
CORPORATIONS, 1–5; DOE ENTITIES,
1–5,
               Defendants-Appellees.
2             YOUNG V. STATE OF HAWAII

       Appeal from the United States District Court
                for the District of Hawaii
       Helen W. Gillmor, District Judge, Presiding

    Argued and Submitted En Banc September 24, 2020
                San Francisco, California

                  Filed March 24, 2021

Before: Sidney R. Thomas, Chief Judge, and Diarmuid F.
   O’Scannlain, M. Margaret McKeown, Kim McLane
 Wardlaw, William A. Fletcher, Richard R. Clifton, Jay S.
Bybee, Consuelo M. Callahan, Sandra S. Ikuta, Michelle T.
     Friedland and Ryan D. Nelson, Circuit Judges.

               Opinion by Judge Bybee;
             Dissent by Judge O’Scannlain;
              Dissent by Judge R. Nelson
                   YOUNG V. STATE OF HAWAII                             3

                            SUMMARY*


                             Civil Rights

    The en banc court affirmed the district court’s dismissal
of an action challenging Hawai‘i’s firearm licensing law,
Hawai‘i Revised Statutes § 134-9(a), which requires that
residents seeking a license to openly carry a firearm in public
must demonstrate “the urgency or the need” to carry a
firearm, must be of good moral character, and must be
“engaged in the protection of life and property.”

    Appellant George Young applied for a firearm-carry
license twice in 2011, but failed to identify “the urgency or
the need” to openly carry a firearm in public. Instead, Young
relied upon his general desire to carry a firearm for self-
defense. Both of Young’s applications were denied. Young
brought a challenge to Hawai‘i’s firearm-licensing law under
the Second Amendment and the Due Process Clause of the
Fourteenth Amendment. The district court upheld Hawai‘i’s
statute.

   The en banc court first held that the scope of its review
would be limited to Young’s facial challenge to HRS § 134-9.
There was no need to determine whether Hawai‘i County
properly applied § 134-9, because Young did not bring an as-
applied challenge.

    The en banc court noted that this Court has previously
held that individuals do not have a Second Amendment right

    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
4                YOUNG V. STATE OF HAWAII

to carry concealed weapons in public. Peruta v. County of
San Diego, 824 F.3d 919 (9th Cir. 2016) (en banc). The
question presented in this case, accordingly, was limited to
whether individuals have a right to carry weapons openly in
public. To answer that question, and consistent with the
Supreme Court’s decisions in District of Columbia v. Heller,
554 U.S. 570 (2008), and McDonald v. City of Chicago,
561 U.S. 742 (2010), the en banc court first considered
whether Hawai‘i’s law affects conduct protected by the
Second Amendment.

    After careful review of the history of early English and
American regulation of carrying arms openly in the public
square, the en banc court concluded that Hawai‘i’s
restrictions on the open carrying of firearms reflect
longstanding prohibitions, and therefore, the conduct they
regulate is outside the historical scope of the Second
Amendment. The en banc court held that the Second
Amendment does not guarantee an unfettered, general right
to openly carry arms in public for individual self-defense.
Accordingly, Hawai‘i’s firearms-carry scheme is lawful.

    The en banc court rejected Young’s argument that HRS
§ 134-9 is invalid as a prior restraint because it vests chiefs of
police with unbridled discretion to determine whether a
permit is issued. Joining its sister circuits, the en banc court
held that the prior restraint doctrine does not apply to Second
Amendment challenges to firearm-licensing laws.

   The en banc court also rejected, as premature, Young’s
due process argument that HRS § 134-9 does not provide
adequate process to challenge the denial of a carry-permit
application. The en banc court noted that Young did not
seek review under HRS § 91-9 before bringing suit. So,
                YOUNG V. STATE OF HAWAII                     5

Hawai‘i has not yet denied him the opportunity for appellate
review. Because Young has not actually been denied a
hearing, his procedural due process claim was speculative,
and there was no need to reach it.

    Dissenting, Judge O’Scannlain, joined by Judges
Callahan, Ikuta, and R. Nelson, would hold that both HRS
§ 134-9 and the 1997 County regulation destroy the core right
to carry a gun for self-defense outside the home and are
unconstitutional under any level of scrutiny. Judge
O’Scannlain stated that the majority holds that while the
Second Amendment may guarantee the right to keep a
firearm for self-defense within one’s home, it provides no
right whatsoever to bear—i.e., to carry—that same firearm
for self-defense in any other place. In his view, the
majority’s decision undermines not only the Constitution’s
text, but also half a millennium of Anglo-American legal
history, the Supreme Court’s decisions in District of
Columbia v. Heller, 554 U.S. 570 (2008), and McDonald v.
City of Chicago, 561 U.S. 742 (2010), and the foundational
principles of American popular sovereignty itself.

    Dissenting, Judge R. Nelson, joined by Judges Callahan
and Ikuta, concurred with Judge O’Scannlain’s dissent
concluding that Hawaii Revised Statute 134-9 violates the
Second Amendment. Judge R. Nelson wrote that the majority
erred not only in holding the statute facially constitutional,
but also in rejecting Young’s as-applied challenge. He also
wrote separately to highlight the brazenly unconstitutional
County of Hawaii Regulations applying HRS § 134-9, stating
that there should be no dispute that any law or regulation that
restricts gun ownership only to security guards violates the
Second Amendment.
6              YOUNG V. STATE OF HAWAII

                        COUNSEL

Alan Alexander Beck (argued), San Diego, California;
Stephen D. Stamboulieh, Stamboulieh Law PLLC, Madison,
Mississippi; for Plaintiff-Appellant.

Neal Kumar Katyal (argued), Colleen E. Roh Sinzdak,
Mitchell P. Reich, and Sundeer Iyer, Hogan Lovells US LLP,
Washington, D.C.; Clare E. Connors, Attorney General;
Kimberly T. Guidry, Solicitor General; Robert T. Nakatsuji
and Kaliko‘Onalani D. Fernandes, Deputy Solicitors General;
Department of the Attorney General, Honolulu, Hawaii;
Joseph K. Kamelamela, Corporation Counsel; Laureen L.
Martin, Litigation Section Supervisor; D. Kaena Horowitz,
Melody Parker, Christopher P. Schlueter, Michael J. Udovic,
and Kimberly K. Angay, Deputies Corporation Counsel;
Office of the Corporation Counsel, Hilo Hawaii; for
Defendants-Appellees.

Kimberly T. Guidry, Solicitor General; Robert T. Nakatsuji,
Deputy Solicitor General; Department of the Attorney
General, Honolulu, Hawaii; for Amicus Curiae State of
Hawaii.

Deepak Gupta and Jonathan E. Taylor, Gupta Wessler PLLC,
Washington, D.C.; Eric Tirschwell and Mark Anthony
Frassetto, Everytown for Gun Safety Support Fund, New
York, New York; Janet Carter, William J. Taylor Jr., and Lisa
M. Ebersole, Everytown Law, New York, New York; for
Amicus Curiae Everytown for Gun Safety.

Simon J. Frankel, Covington & Burling LLP, San Francisco,
California; Paulina K. Slagter, Covington & Burling LLP,
Los Angeles, California; J. Adam Skaggs and David Pucino,
               YOUNG V. STATE OF HAWAII                 7

Giffords Law Center to Prevent Gun Violence, New York,
New York; Hannah Shearer, Giffords Law Center to Prevent
Gun Violence, San Francisco, California; for Amicus Curiae
Giffords Law Center to Prevent Gun Violence.

Gurbir S. Grewal, Attorney General; Andrew J. Bruck,
Executive Assistant Attorney General; Jeremy M.
Feigenbaum, Assistant Attorney General; Claudia Joy
Demitro, Adam D. Klein and Tim Sheehan, Deputy Attorneys
General; Attorney General’s Office, Trenton, New Jersey;
Xavier Becerra, Attorney General, Sacramento, California;
William Tong, Attorney General, Hartford, Connecticut;
Matthew P. Denn, Attorney General, Wilmington, Delaware;
Kwame Raoul, Attorney General, Chicago, Illinois; Tom
Miller, Attorney General, Des Moines, Iowa; Maura Healey,
Attorney General, Boston, Massachusetts; Brian E. Frosh,
Attorney General, Baltimore, Maryland; Letitia James,
Attorney General, New York, New York; Ellen F.
Rosenblum, Attorney General, Salem, Oregon; Peter F.
Neronha, Attorney General, Providence, Rhode Island; Mark
R. Herring, Attorney General, Richmond, Virginia; Karl A.
Racine, Attorney General, Washington, D.C.; for Amici
Curiae New Jersey, California, Connecticut, Delaware,
Illinois, Iowa, Massachusetts, Maryland, New York, Oregon,
Rhode Island, Virginia, and the District of Columbia.

Xavier Becerra, Attorney General; Michael J. Mongan,
Solicitor General; Thomas S. Patterson, Senior Assistant
Attorney General; Samuel P. Siegel and Helen H. Hong,
Deputy Solicitors General; Jonathan M. Eisenberg and P.
Patty Li, Deputy Attorneys General; Department of Justice,
Sacramento, California; for Amicus Curiae State of
California.
8              YOUNG V. STATE OF HAWAII

John W. Dillon, Gatzke Dillon & Ballance LLP, Carlsbad,
California, for Amicus Curiae San Diego County Gun
Owners Political Action Committee.

Richard L. Holcomb, Holcomb Law LLLC, Honolulu,
Hawaii, for Amicus Curiae Hawai‘i Rifle Association.

Donald L. Wilkerson, Laupahoehoe, Hawaii, for Amicus
Curiae Hawaii Firearms Coalition.

Herbert W. Titus, Robert J. Olson, William J. Olson, and
Jeremiah L. Morgan, William J. Olson P.C., Vienna,
Virginia; Joseph W. Miller, Restoring Liberty Action
Committee, Fairbanks, Alaska; for Amici Curiae Gun Owners
of America, Gun Owners Foundation, Heller Foundation,
Virginia Citizens Defense League, Conservative Legal
Defense and Education Fund, and Restoring Liberty Action
Committee.

David G. Sigale, Law Firm of David G. Sigale P.C., Glen
Ellyn, Illinois, for Amicus Curiae Second Amendment
Foundation.

Donald E. J. Kilmer Jr., Law Offices of Donald Kilmer APC,
San Jose, California, for Amici Curiae Madison Society Inc.
Calguns Foundation, Firearms Policy Coalition Inc., and
Firearms Policy Foundation.

John Cutonilli, Garrett Park, Maryland, pro se Amicus
Curiae.

Neal Goldfarb, Washington, D.C., pro se Amicus Curiae.
               YOUNG V. STATE OF HAWAII                  9

Adita Dynar and Mark Chenoweth, New Civil Liberties
Alliance, Washington, D.C., for Amicus Curiae New Civil
Liberties Alliance.

Jeff Landry, Attorney General; Elizabeth Baker Murrill,
Solicitor General; Josiah M. Kollmeyer, Assistant Solicitor
General; Department of Justice, Baton Rouge, Louisiana;
Steven T. Marshall, Attorney General, Alabama; Mark
Brnovich, Attorney General, Arizona; Leslie Rutledge,
Attorney General, Arkansas; Christopher M. Carr, Attorney
General, Georgia; Lawrence G. Wasden, Attorney General,
Idaho; Aaron Negangard, Chief Deputy Attorney General,
Indiana; Derek Schmidt, Attorney General, Kansas; Daniel
Cameron, Attorney General, Kentucky; Lynn Fitch, Attorney
General, Mississippi; Timothy C. Fox, Attorney General,
Montana; Douglas J. Peterson, Attorney General, Nebraska;
Wayne Stenehjem, Attorney General, North Dakota; Dave
Yost, Attorney General, Ohio; Mike Hunter, Attorney
General, Oklahoma; Alan Wilson, Attorney General, South
Carolina; Jason Ravnsborg, Attorney General, South Dakota;
Ken Paxton, Attorney General, Texas; Sean D. Reyes,
Attorney General, Utah; Patrick Morrisey, Attorney General,
West Virginia; for Amici Curiae States of Louisiana,
Alabama, Arizona, Arkansas, Georgia, Idaho, Indiana,
Kansas, Kentucky, Mississippi, Montana, Nebraska, North
Dakota, Ohio, Oklahoma, South Carolina, South Dakota,
Texas, Utah, and West Virginia.

Dan Jackson, Special Deputy Corporation Counsel, Keker
Van Nest & Peters LLP, San Francisco, California, for Amici
Curiae City and County of Honolulu, County of Kaua‘i, and
County of Maui.
10              YOUNG V. STATE OF HAWAII

Brian R. Matsui and Samuel B. Goldstein, Morrison &
Foerster LLP, Washington, D.C.; Jamie A. Levitt and Janie
C. Buckley, Morrison & Foerster LLP, New York, New
York; for Amici Curiae Corpus Linguistics Professors and
Experts.

Michael T. Jean, National Rifle Association of America—
Institute for Legislative Action, Fairfax, Virginia, for Amicus
Curiae National Rifle Association of America.

Matthew J. Silveira, Jones Day, San Francisco, California, for
Amici Curiae Social Scientists and Public Health
Researchers.

Mark D. Selwyn, Wilmer Cutler Pickering Hale and Dorr
LLP, Palo Alto, California; Nicholas G. Purcell, Wilmer
Cutler Pickering Hale and Dorr LLP, Los Angeles,
California; for Amici Curiae Professors of History and Law.

Antonio J. Perez-Marques, Sushila Rao Pentapati, Victor
Obasaju, Korey Boehm, and Thomas Dec, Davis Polk &
Wardwell LLP, New York, New York, for Amicus Curiae
Prosecutors Against Gun Violence.

Joseph G.S. Greenlee, Firearms Policy Coalition,
Sacramento, California; David B. Kopel, Independence
Institute, Denver, Colorado; for Amici Curiae Professors of
Second Amendment Law, Firearms Policy Coalition,
Firearms Policy Foundation, Cato Institute, Madison Society
Foundation, California Gun Rights Foundation, Second
Amendment Foundation, and Independence Institute.

C.D. Michel, Sean A. Brady, and Matthew D. Cubeiro,
Michel & Associates P.C., Long Beach, California; James
               YOUNG V. STATE OF HAWAII                  11

Hochberg, James Hochberg Attorney at Law LLLC,
Honolulu, Hawaii; for Amici Curiae Hawaii Rifle
Association, California Rifle & Pistol Association Inc., and
Gun Owners of California.

Mark M. Murakami, Damon Key Leong Kupchak Hastert,
Honolulu, Hawaii; Jonathan Lowy, Kelly Sampson, and
Christa Nichols, Brady, Washington, D.C.; for Amicus Curiae
Brady.
12                     YOUNG V. STATE OF HAWAII

                                    OPINION


                         TABLE OF CONTENTS

I. BACKGROUND AND PROCEEDINGS . . . . . . . . . 15
     A. Hawai‘i’s Licensing Scheme. . . . . . . . . . . . . . . . . 15
        1. History of Firearm Regulation in Hawai‘i . . . 15
        2. Hawai‘i’s Current Scheme . . . . . . . . . . . . . . . 18
              a. The statute. . . . . . . . . . . . . . . . . . . . . . . . . 18
              b. The County of Hawai‘i’s regulations . . . . 19
              c. Hawai‘i Attorney General Opinion
                    Letter . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
     B. Facts and Proceedings . . . . . . . . . . . . . . . . . . . . . 22
II. THE STANDARDS FOR OUR REVIEW . . . . . . . . . 25
     A. Standards of Review of Law and Fact . . . . . . . . . 25
     B. Scope of Our Review. . . . . . . . . . . . . . . . . . . . . . . 25
     C. Substantive Standards for the Second
        Amendment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
        1. Heller . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
        2. Our Post-Heller Framework . . . . . . . . . . . . . . 34
III. PUBLIC CARRY OF FIREARMS AND THE
     SCOPE OF THE SECOND AMENDMENT . . . . . . . 36
     A. The English Right to Bear Arms in Public
        . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
        1. The Royal Decrees . . . . . . . . . . . . . . . . . . . . . 40
        2. The Statute of Northampton . . . . . . . . . . . . . . 43
              a. The statute. . . . . . . . . . . . . . . . . . . . . . . . . 43
              b. Enforcement . . . . . . . . . . . . . . . . . . . . . . . 47
              c. Cases . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49
              d. Treatises . . . . . . . . . . . . . . . . . . . . . . . . . . 52
        3. The English Bill of Rights . . . . . . . . . . . . . . . 55
     B. Colonial Restrictions on the Right to Bear
        Arms in Public . . . . . . . . . . . . . . . . . . . . . . . . . . . 56
                      YOUNG V. STATE OF HAWAII                                    13

    C. Post Second Amendment Restrictions on the
       Right to Bear Arms . . . . . . . . . . . . . . . . . . . . . . . . 62
       1. Post-Ratification Restrictions . . . . . . . . . . . . . 64
       2. Nineteenth-Century Restrictions
          . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 65
          a. The statutes . . . . . . . . . . . . . . . . . . . . . . . . 65
          b. The cases. . . . . . . . . . . . . . . . . . . . . . . . . . 73
          c. Treatises . . . . . . . . . . . . . . . . . . . . . . . . . . 87
       3. Twentieth-Century Restrictions . . . . . . . . . . . 92
    D. The Power to Regulate Arms in the Public
       Square . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 96
       1. The Basic Rule . . . . . . . . . . . . . . . . . . . . . . . . 96
       2. The Exceptions . . . . . . . . . . . . . . . . . . . . . . . 107
          a. Classes of persons. . . . . . . . . . . . . . . . . . 107
          b. Places . . . . . . . . . . . . . . . . . . . . . . . . . . . 108
          c. Licensing and good-cause requirements 108
          d. Surety . . . . . . . . . . . . . . . . . . . . . . . . . . . 109
    E. Response to the Dissent . . . . . . . . . . . . . . . . . . . 113
    F. Application to HRS § 134-9 . . . . . . . . . . . . . . . . 122
IV. OTHER CLAIMS. . . . . . . . . . . . . . . . . . . . . . . . . . . 123
    A. Prior Restraint . . . . . . . . . . . . . . . . . . . . . . . . . . 124
    B. Procedural Challenge. . . . . . . . . . . . . . . . . . . . . 126
V. CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 127
14              YOUNG V. STATE OF HAWAII

BYBEE, Circuit Judge:

    The State of Hawai‘i requires its residents to obtain a
license to carry a firearm in public. To satisfy the statutory
requirements for an open-carry license, residents must
demonstrate “the urgency or the need” to carry a firearm,
must be of good moral character, and must be “engaged in the
protection of life and property.” Appellant George Young
applied for a firearm-carry license twice in 2011, but failed to
identify “the urgency or the need” to openly carry a firearm
in public. Instead, Young relied upon his general desire to
carry a firearm for self-defense.          Both of Young’s
applications were denied. Young brought a facial challenge
to Hawai‘i’s firearm-licensing law under the Second
Amendment and the Due Process Clause of the Fourteenth
Amendment. The district court upheld Hawai‘i’s statute.

    We have previously held that individuals do not have a
Second Amendment right to carry concealed weapons in
public. Peruta v. County of San Diego, 824 F.3d 919 (9th
Cir. 2016) (en banc). The question presented in this case is
whether individuals have a right to carry weapons openly in
public. In order to answer that question, and consistent with
the Supreme Court’s decisions in District of Columbia v.
Heller, 554 U.S. 570 (2008), and McDonald v. City of
Chicago, 561 U.S. 742 (2010), we ask, first, whether
Hawai‘i’s law affects conduct protected by the Second
Amendment. If so, we then determine if the law can survive
the appropriate level of scrutiny. After careful review of the
history of early English and American regulation of carrying
arms openly in the public square, we conclude that Hawai‘i’s
restrictions on the open carrying of firearms reflect
longstanding prohibitions and that the conduct they regulate
is therefore outside the historical scope of the Second
                YOUNG V. STATE OF HAWAII                    15

Amendment. Accordingly, Hawai‘i’s firearms-carry scheme
is lawful. We affirm the judgment of the district court.

        I. BACKGROUND AND PROCEEDINGS

A. Hawai‘i’s Licensing Scheme

   1. History of Firearm Regulation in Hawai‘i

     Hawai‘i law began limiting public carriage of dangerous
weapons, including firearms, more than 150 years
ago—nearly fifty years before it became a U.S. territory and
more than a century before it became a state. Hawai‘i
enacted its first statutory regulation of public carry in 1852.
The aptly named “Act To Prevent the Carrying of Deadly
Weapons” recognized that “the habit of carrying deadly
weapons is dangerous to life and the public peace.” Act of
May 25, 1852, 1852 Haw. Sess. Laws 19. To combat those
risks, Hawai‘i’s pre-territorial legislative council prescribed
fines and imprisonment for “[a]ny person not authorized by
law, who shall carry, or be found armed with, any bowie-
knife, sword-cane, pistol, air-gun, slung-shot or other deadly
weapon.” Id. § 1. The Act of May 25, 1852 categorically
exempted certain professionals “authorized to bear arms,”
such as those “holding official, military, or naval rank . . .
when [the firearm was] worn for legitimate purposes.” Id.
§ 2.

    Hawai‘i’s regulation of dangerous weapons remained in
effect after Hawai‘i consented to annexation as a U.S.
territory in 1898. Under the Newlands Resolution, “[t]he
municipal legislation of the Hawaiian Islands . . . not
inconsistent with this joint resolution nor contrary to the
Constitution of the United States nor to any existing treaty of
16              YOUNG V. STATE OF HAWAII

the United States, shall remain in force until the Congress of
the United States shall otherwise determine.” Resolution of
July 7, 1898, 30 Stat. 750. See Territory of Hawai‘i v.
Mankichi, 190 U.S. 197, 209 (1903). Hawai‘i’s territorial
legislature renewed its 1852 limitations on the carrying of
dangerous weapons in a 1905 Act, as amended in 1913. Haw.
Rev. Laws, ch. 209, § 3089 (1905), as amended 1913 Haw.
Sess. Laws 25, act 22, § 1. Like its predecessors, the 1913
statute made it unlawful to carry deadly weapons unless
“authorized by law.” Id. The statute imposed civil and
criminal penalties on anyone who carried a “deadly weapon”
without prior authorization “unless good cause be shown for
having such dangerous weapon.” Id.

    In 1927, Hawai‘i implemented its first restriction on
firearms specifically, as opposed to restrictions on the broader
class of “deadly weapons.” In a section entitled “Carrying or
keeping small arms by unlicensed person,” the law provided:

        Except as otherwise provided in Sections 7
        and 11 hereof in respect of certain licensees,
        no person shall carry, keep, possess or have
        under his control a pistol or revolver;
        provided, however, that any person who shall
        have lawfully acquired the ownership or
        possession of a pistol or revolver may, for
        purposes of protection and with or without a
        license, keep the same in the dwelling house
        or business office personally occupied by him,
        and, in the case of an unlawful attack upon
        any person or property in said house or office,
        said pistol or revolver may be carried in any
        lawful, hot pursuit of the assailant.
                YOUNG V. STATE OF HAWAII                      17

Act 206, § 5, 1927 Haw. Sess. Laws 209, 209–211. The 1927
Act, which was modeled in part on the Uniform Firearms Act,
required a person to obtain a license to carry a “pistol or
revolver concealed upon his person or to carry one elsewhere
than in his home or office.” Id. § 7. Carry licenses could be
issued by the sheriff or a sitting judge after either had
determined that applicant was “suitable . . . to be so licensed.”
Id. An applicant was deemed “suitable” to carry a firearm
upon meeting a citizenship and age requirement and showing
a “good reason to fear an injury to his person or property, or
. . . other proper reason for carrying a pistol or revolver.” Id.

    In 1933, the Hawai‘i legislature further refined its
concealed-carry licensing scheme. Act 26, § 8, 1933–1934
Haw. Sess. Laws Spec. Sess. 35, 39. To carry a concealed
weapon, the applicant had to demonstrate an “exceptional
case” and a “good reason to fear injury to his person or
property.” Id.

     The “exceptional case” and “good reason to fear injury”
requirements included in the 1933 Act became staples of
Hawai‘i’s future firearm regulations. The Hawai‘i legislature
included those requirements in its 1961 Act “Relating to
Permits to Carry Firearms.” Act 163, 1961 Haw. Sess. Laws
215. The 1961 regulations mirrored those in the 1933 statute
and required an applicant to demonstrate an “exceptional
case” and a “good reason [for the applicant] to fear injury to
his person or property” before publicly carrying a firearm. Id.
§ 1. Whereas the 1933 Act only applied to concealed carry,
however, the 1961 Act announced a new regulatory scheme
for open carry. An individual seeking to carry a firearm
openly in public was required to demonstrate “the urgency of
the need” to carry and must be “engaged in the protection of
life and property.” Id. If the applicant made such a showing
18               YOUNG V. STATE OF HAWAII

and was not otherwise prohibited from possessing a firearm,
the chief of police had discretion to grant the carry
application. Id. (“[T]he respective chiefs of police may grant
a license . . . .”).

     2. Hawai‘i’s Current Scheme

    a. The statute. Hawai‘i’s current scheme allows
individuals to possess firearms under a variety of
circumstances. First, individuals who are not members of law
enforcement, the armed forces, or certain federal agencies and
wish to carry firearms in places outside of their homes, places
of business or sojourns must obtain a license from the county
chief of police. Hawai‘i Revised Statutes (HRS) § 134-9(a).
Second, individuals may possess firearms in their homes,
places of business, and sojourns. Id. § 134-23. Third,
persons who are authorized by their public employers,
including law enforcement, the armed forces, and certain
federal agencies, are exempt from other restrictions and may
carry in public. Id. § 134-11(a). Fourth, any person, sixteen
years or older “may carry and use any lawfully acquired rifle
or shotgun and suitable ammunition while actually engaged
in hunting or target shooting.” Id. § 134-5(a). Additionally,
“[a] person may carry unconcealed and use a lawfully
acquired pistol or revolver while actually engaged in hunting
game mammals.” Id. § 134-5(c).

      Hawai‘i’s public carry licensing scheme is substantially
the same today as it was in 1961. Hawai‘i continues to
distinguish between concealed carry and open carry, although
it is not clear that the difference is particularly significant. To
obtain a concealed carry license from a county chief of
police, a person must first show “an exceptional case” and a
“reason to fear injury to [his or her] person or property.”
                YOUNG V. STATE OF HAWAII                   19

HRS § 134-9(a). As to open carry, the statute states in
relevant part:

       Where the urgency or the need has been
       sufficiently indicated, the respective chief of
       police may grant to an applicant of good
       moral character who is a citizen of the United
       States of the age of twenty-one years or more,
       is engaged in the protection of life and
       property, and is not prohibited under section
       134-7 from the ownership or possession of a
       firearm, a license to carry a pistol or revolver
       and ammunition therefor unconcealed on the
       person within the county where the license is
       granted.

Id. Many of the statute’s requirements are objective. For
instance, whether the applicant meets the citizenship, age, or
legal-ownership requirements may be determined by the
reviewing chief of police by a simple review of the
application and law enforcement databases. On the other
hand, “the urgency or the need” for the license and the
applicant’s participation in “the protection of life and
property” appear to be subjective requirements not
discoverable by reference to a law enforcement database.

    b. The County of Hawai‘i’s regulations. In October
1997, the County of Hawai‘i—where Young lives and where
he applied for several carry permits—promulgated county-
wide rules to evaluate permit applications under § 134-9. See
HRS § 91-3 (detailing the rule-making process for county
boards, county commissions, and other agencies authorized
by law to make rules). These “Rules and Regulations
Governing the Issuance of Licenses to Carry Concealed and
20              YOUNG V. STATE OF HAWAII

Unconcealed Weapons” outline the process the chief of police
would follow in reviewing carry applications under § 134-9.

    The county regulation imposed different rules for
concealed arms and for unconcealed arms consistent with
§ 134-9’s bifurcation, but a brief review of the regulations
reveals several inconsistencies between the state statute and
the county’s administration. At the outset, it is clear that
Hawai‘i County’s regulations are more demanding than
§ 134-9. For instance, the regulations seem to consider open-
carry permit applications to be available only to “private
detectives and security guards.” In fact, the first subheading
reads “Rules and Regulations Governing the Carrying of
Concealed Weapons and the Carrying of Weapons by Private
Detectives and Security Guards.” The regulation also
provides the chief of police a mechanism by which to cancel
a previously issued carry permit upon termination of the
applicant’s employment. Meanwhile, § 134-9 does not
impose a professional requirement on the applicant, nor does
it distinguish between applications by security guards and
applications by other citizens.

    The county regulation also applies to a broader class of
weapons than does § 134-9. Whereas § 134-9 applies only to
the public carry of “a pistol or revolver and ammunition
therefor,” the county regulation defines “firearm” to include
“rifles, shotguns, automatic firearms, noxious gas projectors,
mortars, bombs, and cannon[s].” Section 134-9 did not
contemplate any of those classes of arms. Similarly, the
county regulation also applies to non-firearm “weapons” that
could be concealed on the person, including “knives,
blackjacks, batons, night sticks, and chemical agents designed
to temporarily subdue or incapacitate a person.” Again,
§ 134-9 is silent on such weapons.
                 YOUNG V. STATE OF HAWAII                       21

     c. Hawai‘i Attorney General Opinion Letter. After this
litigation began, the Hawai‘i Attorney General issued a
formal opinion interpreting § 134-9’s requirements and
clarified that § 134-9 does not reserve open-carry permits to
security guards. See State of Haw., Dep’t of the Att’y Gen.,
Opinion Letter No. 18-1, Availability of Unconcealed-Carry
Licenses (Sept. 11, 2018) (https://ag.hawaii.gov/wp-content
/uploads/2018/09/AG-Opinion-No.-18-1.pdf) (Att’y Gen.
Letter). The Attorney General unequivocally rejected
Hawai‘i County’s interpretation that an open-carry permit
applicant must demonstrate a professional need to carry, such
as being a private investigator or security guard. Id. at 3–4.
The Attorney General concluded that such a showing would
be inconsistent with § 134-9, which “does not limit
unconcealed-carry licenses to individuals employed as private
security officers.” Id. at 6. All that the statute requires is that
the applicant (1) meet the objective qualifications; (2) be of
good moral character; (3) demonstrate “sufficient need”; and
(4) present no other reason to be disqualified. Id. at 6–7.

     According to the Attorney General’s Opinion Letter, an
applicant’s need is “sufficient” if it is urgent and is related to
“engage[ment] in the protection of life and property.” Id. at 7
(citing HRS § 134-9). The urgency requirement “connote[s]
an immediate, pressing, and heightened interest in carrying a
firearm.” Id. at 8. Coupled with the requirement that the
applicant be “engaged in the protection of life and property,”
an applicant must demonstrate more than a “generalized
concern for safety.” Id.; see also id. at 7 (noting that the
statute only requires an applicant to show a need for armed
self-defense “that substantially exceeds the need possessed by
ordinary law-abiding citizens”) (citing Drake v. Filko,
724 F.3d 426, 428 & n.2 (3d Cir. 2013)). The Attorney
General provided several examples of applicants who would
22                 YOUNG V. STATE OF HAWAII

plausibly qualify for an open-carry license regardless of their
profession.1

    The Attorney General’s Opinion Letter did not repeal
Hawai‘i County’s regulations, but its interpretation of state
law is considered “highly instructive.” See Kepo952 P.2d 379, 387 n.9 (Haw. 1998). And even without the
Attorney General’s clarification, the statute—not the county’s
regulation—would control. See Ruggles v. Yagong, 353 P.3d
953, 964 (Haw. 2015) (citing HRS § 46-1.5(13)) (Hawai‘i
law “authorizes county ordinances ‘to protect health, life, and
property . . .’ as long as they are ‘not inconsistent with’” state
law.). Further, each of Hawai‘i’s other counties agree that
§ 134-9 does not require consideration of an applicant’s
profession when evaluating a carry-permit application. See
Brief of City and County of Honolulu, et. al., as Amici Curiae
4–6 (“The Attorney General’s interpretation of section 134-9,
HRS, comports with [Honolulu, Kaua‘i, and Maui] Counties’
past and current practice[s].”).

B. Facts and Proceedings

    George Young wishes to carry a firearm in
public—concealed or unconcealed—but does not fall into one
of Hawai‘i’s categorical exceptions for law enforcement and
military personnel. In 2011, Young applied twice for a
license in the County of Hawai‘i. In both applications,
Young cited a general need for “personal security, self-
preservation and defense, and protection of personal family


     1
      This non-exhaustive list included: (1) a victim of domestic abuse
whose former spouse has violated protective orders; (2) a victim of
stalking with credible threats of bodily harm; and (3) a witness to a crime
who has received credible threats to her safety. Att’y Gen. Letter at 8.
                  YOUNG V. STATE OF HAWAII                          23

members and property.” Hawai‘i County police chief, Henry
Kubojiri, denied both of Young’s applications. Chief
Kubojiri determined that Young had neither shown an
“exceptional case[] or demonstrated urgency.”

    In 2012 Young filed a pro se complaint under 42 U.S.C.
§ 1983 against the State of Hawai‘i, the governor, the
attorney general, the County of Hawai‘i, the mayor of the
County of Hawai‘i, the Hilo County Police Department, the
County of Hawai‘i chief of police, and unnamed persons and
corporations.2 He brought separate counts under the Bill of
Attainder Clause, the Contracts Clause, the Second
Amendment, the Ninth Amendment, and the Privileges or
Immunities and Due Process Clauses of the Fourteenth
Amendment. Young asked for the permanent enjoining of
HRS § 134, the issuance of a permit, and compensatory and
punitive damages.

    The district court dismissed all of Young’s claims in a
published order. Young v. Hawai‘i, 911 F. Supp. 2d 972
(D. Haw. 2012). Although the district court dismissed
Young’s claims on various grounds, the only grounds
relevant here relate to his Second Amendment and Due
Process claims; his other claims have been abandoned on
appeal. With respect to the Second Amendment, the district
court first determined that Hawai‘i’s firearm licensing
scheme did not implicate conduct that is protected by the
Second Amendment. Young, 911 F. Supp. 2d at 987–91.
Looking to “[t]he weight of authority in the Ninth Circuit,
other Circuits, and state courts,” the district court concluded


    2
      Young has filed two prior actions. See Young v. Hawai‘i, 73 Fed.
R. Serv. 3d 1635 (D. Haw. 2009); Young v. Hawai‘i, 548 F. Supp. 2d 1151
(D. Haw. 2008). Both actions were dismissed.
24              YOUNG V. STATE OF HAWAII

that “Heller and McDonald establish[] only a narrow
individual right to keep an operable handgun at home for self-
defense.” Id. at 989. Because Hawai‘i’s law permits
individuals to possess firearms in the home and in a place of
business, HRS § 134-9 did not impose on a right protected by
the Second Amendment. Id. at 989–90.

    Alternatively, the district court found that even if
Hawai‘i’s statute implicated conduct protected by the Second
Amendment, the statute would survive intermediate
constitutional scrutiny. Id. at 991–92. The district court
determined that Hawai‘i’s law “protects an important and
substantial interest in safeguarding the public from the
inherent dangers of firearms.” Id. at 991. And because
Hawai‘i’s law did not burden in-home possession of firearms
and was not an outright ban on the firearms, the district court
concluded that Hawai‘i’s restrictions reasonably fit its
substantial interest in protecting the public from gun violence.
Id. The court rejected Young’s related argument that
Hawai‘i’s statute vested in the chief of police unbridled
discretion as to whether to grant a carry permit, reasoning that
the “prior restraint doctrine is applicable only in the First
Amendment context.” Id.

    The district court also dismissed Young’s due process
claim on the ground that he had no liberty or property interest
in carrying a firearm in public. Id. at 993. The district court
dismissed Young’s complaint, id. at 995–96, and issued a
final judgment.

    Young timely appealed, and a divided panel of our court
reversed in part and dismissed in part the district court’s
judgment. Young v. Hawai‘i, 896 F.3d 1044 (9th Cir. 2018).
We granted rehearing en banc to determine whether
                    YOUNG V. STATE OF HAWAII                             25

Hawai‘i’s regulation of open carry violates the Second
Amendment right to keep and bear arms. Young v. Hawai‘i,
915 F.3d 681 (9th Cir. 2019).

         II. THE STANDARDS FOR OUR REVIEW

A. Standards of Review of Law and Fact

    The district court had jurisdiction under 28 U.S.C. § 1331,
and we have jurisdiction under 28 U.S.C. § 1291. We review
de novo a district court’s dismissal under Rule 12(b)(6).
Curtis v. Irwin Indus., Inc., 913 F.3d 1146, 1151 (9th Cir.
2019). We accept the allegations in Young’s complaint as
true and construe the pleadings in the light most favorable to
him. See Rowe v. Educ. Credit Mgmt. Corp., 559 F.3d 1028,
1029–30 (9th Cir. 2009).

B. Scope of Our Review

    Having identified the applicable standard of review, we
must now consider the scope of our review. During the
supplemental briefing that we allowed after granting en banc
review, the parties disputed what claims Young actually
raised before the district court.3 Young argued that his claims


    3
      In the district court, Young argued that § 134-9 violated the Bill of
Attainder Clause, the Contracts Clause, the Ninth Amendment, and the
Privileges or Immunities Clause. He has abandoned those claims on
appeal.

      Young’s lengthy and rambling complaint focused on firearms.
Nevertheless, in the relief section, Young referred to other arms, “e.g.,
stun gun, tasers, mace spray, switch blade etc.” He did not raise these in
any briefing before the district court. In his panel briefing, Young, for the
first time, referred to Hawai‘i’s prohibitions on the possession of electric
26                  YOUNG V. STATE OF HAWAII

before the district court included both a facial challenge and
an as-applied challenge to HRS § 134-9. Young pointed to
several instances where, he claimed, he preserved an as-
applied challenge both before the district court and at his
panel-stage briefing. Hawai‘i4 countered that Young raised
only a facial challenge to the statute below and, to the extent
that Young brought an as-applied challenge, he had forfeited
that claim.

    The difference between the two claims is potentially
important for Young. It is no secret that a facial challenge to
a statute is more difficult to prove than an as-applied
challenge. See United States v. Salerno, 481 U.S. 739, 745
(1987). A facial challenge is a claim that the legislature has
violated the Constitution, while an as-applied challenge is a
claim directed at the execution of the law. See Nicholas
Quinn Rosenkranz, The Subjects of the Constitution, 62 Stan.
L. Rev. 1209, 1235–42 (2010); see also Henry Paul
Monaghan, Overbreadth, 1981 Sup. Ct. Rev. 1, 5, 32 n.134
(“[I]f a federal statute is found facially defective it ‘is void in


guns, HRS § 134-16; switchblades, id. § 134-52; and butterfly knives, id.
§ 134-53. He also argued that Hawai‘i prohibits the carrying of rifles and
shotguns publicly, id. § 134-23, § 134-24, in violation of the Second
Amendment. He did not raise these arguments in his supplemental
briefing after we granted en banc review. Because Young did not raise
these arguments properly before the district court, we deem them forfeited.
     4
       The district court dismissed the State of Hawai‘i, the governor, and
the attorney general as defendants. Young, 911 F. Supp. 2d at 983. Young
does not challenge that ruling, but has pressed his claims against the
County of Hawai‘i, the mayor and the chief of police. The State has
appeared as amicus, not as a party to the appeal. For convenience,
because this is a facial challenge to a Hawai‘i statute, we will refer to the
State as the party; in fact the remaining defendants are the County of
Hawai‘i and its officials charged with following state law.
                   YOUNG V. STATE OF HAWAII                           27

toto, barring all further actions under it, in this, and every
other case,’” but an as-applied challenge is “wholly fact
dependent: Do the determinative facts shown by the evidence
fall on the protected side of the applicable rule of
constitutional privilege?”) (footnote and citation omitted).
Because a facial challenge is directed to the legislature, the
plaintiff must show that “no set of circumstances exists under
which the [statute] would be valid,” Hotel & Motel Ass’n of
Oakland v. City of Oakland, 344 F.3d 959, 971 (9th Cir.
2003) (citing Salerno, 481 U.S. at 745) (alteration in
original), and our review of the Hawai‘i statute would be
limited to the text of the statute itself. Calvary Chapel Bible
Fellowship v. County of Riverside, 948 F.3d 1172, 1177 (9th
Cir. 2020). On the other hand, if Young raised and preserved
an as-applied challenge to the Hawai‘i law, our review would
include the circumstances surrounding the chief of police’s
decision to deny Young a license. See id.

    We need not determine whether Hawai‘i County properly
applied § 134-9, because Young did not bring an as-applied
challenge. Our review of the record demonstrates that,
although Young peppered his pleadings with the words
“application” and “enforcement,” he never pleaded facts to
support an as-applied challenge. He did not brief such a
question to the district court. When the district court
dismissed his complaint and treated it as exclusively a facial
challenge, Young, 911 F. Supp. 2d at 991, Young did not
request reconsideration by the district court to address an as-
applied claim.5 To be sure, the district court acknowledged



    5
      We agree with Judge Nelson that Young was not required to seek
reconsideration to preserve his claims for appeal. See R. Nelson Dissent
at 205. We merely note that Young did not raise the issue of his allegedly
28                 YOUNG V. STATE OF HAWAII

that Young was denied a license, id. at 979–80, but referred
to the fact as relevant to Young’s standing, id. at 987, not to
his causes of action. As we explain in greater detail below,
Young did not set out such a claim as an issue before our
court in his panel appeal, in which he was represented by
counsel. Those briefs were filed in 2013. He did not raise
the issue in supplemental briefs lodged with the court in
2016, and ordered filed in 2018, also submitted by counsel.
The panel’s 2018 opinion noted the various arguments Young
raised in his complaint that he abandoned on appeal and
“several new arguments on appeal.” Because “Young failed
properly to raise these arguments before the district court,”
the panel deemed them forfeited. Young, 896 F.3d at 1050
n.3. Like the district court before it, the panel did not
recognize any as-applied challenge in Young’s complaint or
briefings. Young’s as-applied argument appears for the first
time in his supplemental briefing to the en banc court, which
was filed in June 2020—more than seven years after his
opening brief was filed.

    We will not consider the claim. At best, Young’s putative
as-applied challenge was buried in his complaint and not well
pleaded. At worst, even assuming he pleaded it, Young has
long forfeited the challenge.6 The relaxed pleading standard


mischaracterized as-applied challenge to the district court below or to the
panel on appeal.
     6
       If we were to take seriously a claim that Young properly pleaded,
and preserved, an as-applied challenge, then the district court should not
have issued a final judgment. In that case, Young’s appeal was premature,
and we should have dismissed his appeal for lack of jurisdiction. See
Galaza v. Wolf, 954 F.3d 1267, 1272 (9th Cir. 2020) (dismissing appeal
for lack of subject matter jurisdiction where a claim remained before the
district court); Chacon v. Babcock, 640 F.2d 221, 222 (9th Cir. 1981) (an
                   YOUNG V. STATE OF HAWAII                             29

we afford pro se litigants does not apply to counseled filings.
See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (Pro se filings
“must be held to less stringent standards than formal
pleadings drafted by lawyers.”) (citation omitted); Mann v.
Boatright, 477 F.3d 1140, 1148 n.4 (10th Cir. 2007) (“While
we generally construe pro se pleadings liberally, the same
courtesy need not be extended to licensed attorneys.”)
(internal citation omitted). Young’s counsel never raised or
argued an as-applied challenge even when he was permitted
a supplemental brief. We do “not ordinarily consider matters
on appeal that are not specifically and distinctly raised and
argued in appellant’s opening brief.” See Hayes v. Idaho
Corr. Ctr., 849 F.3d 1204, 1213 (9th Cir. 2017) (quoting
Officers for Just. v. Civ. Serv. Comm’n of City & Cnty. of San
Francisco, 979 F.2d 721, 726 (9th Cir. 1992)).

    If, as our dissenting colleagues claim, Young raised an as-
applied challenge that the district court mischaracterized or
ignored, see O’Scannlain Dissent at 188; R. Nelson Dissent
at 196, the point appears nowhere in his panel-stage briefing.
Young’s opening brief mentions the application of HRS
§ 134-9 twice in passing but presents no further argument to
support an as-applied challenge. Instead, Young challenges
HRS § 134-9 exclusively on its face, arguing, for example,
that HRS § 134-9’s “exceptional case” requirement renders
the statute unconstitutional, that HRS § 134-9 violates the
broad right to carry firearms in public, and that HRS § 134-9
impermissibly vests a chief of police with discretion to deny


order is not appealable unless it disposes of each of the parties’ claims or
is appropriate under Fed. R. Civ. P. 54(b)). No one has raised the
argument that Young’s appeal was premature or that the district court’s
judgment was anything but a final decision on the merits. We decline to
manufacture jurisdictional issues.
30              YOUNG V. STATE OF HAWAII

carry permits. At one point, Young even compares his
challenge to HRS § 134-9 to State v. Delgado, 692 P.2d 610
(Or. 1984), where “[t]he Plaintiff . . . like Mr. Young, made a
facial challenge” to an Oregon switchblade ban. None of
Young’s counseled arguments in his opening brief suggest
that he had brought an as-applied challenge. Nor did
Young’s panel-stage reply brief argue that the district court
mischaracterized or ignored an as-applied challenge.

    We think it is more likely that Young brought no as-
applied challenge at all, and thus he may pursue whatever
remedies remain to him. In either case, we are under no
obligation to consider arguments unless they are “specifically
and distinctly argued.” Miller v. Fairchild Indus., Inc.,
797 F.2d 727, 738 (9th Cir. 1986); Hayes, 849 F.3d at 1213.
Young did not meet that standard. Even affording Young’s
arguments the deference we typically give to pro se
pleadings, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.
2000), a party’s “bare assertion[s],” without more, will not
preserve an argument for review, especially where “a host of
other issues are presented for review,” Greenwood v. F.A.A.,
28 F.3d 971, 977 (9th Cir. 1994) (citation omitted).

     We are cognizant of our dissenting colleagues’
reservations about our holding that Young did not raise an as-
applied challenge and what that might mean for future pro se
litigants. R. Nelson Dissent at 197–98; see also O’Scannlain
Dissent at 188. Today’s opinion, however, does not alter in
any way the relaxed pleading standard we regularly afford
pro se litigants. We merely hold that in this case, Young has
not met that standard.

   The scope of our review will be limited to Young’s facial
challenge to HRS § 134-9. Young brought a Second
                YOUNG V. STATE OF HAWAII                   31

Amendment claim, which he supported in part with
arguments based on the First Amendment’s prior restraint
doctrine, and a claim under the Due Process Clause of the
Fourteenth Amendment. We address his primary Second
Amendment claim in Part III and his other claims in Part IV.

C. Substantive Standards for the Second Amendment

    The Second Amendment reads: “A well regulated
Militia, being necessary to the security of a free State, the
right of the people to keep and bear Arms, shall not be
infringed.” U.S. Const. amend. II. Our review of Hawai‘i’s
firearm regulation is guided by the Supreme Court’s
landmark decisions in District of Columbia v. Heller,
554 U.S. 570 (2008), and McDonald v. City of Chicago,
561 U.S. 742, 767 (2010). Both parties contend that Heller
supports its view of the Second Amendment. According to
Young, Heller identified a broad right to possess and carry
firearms in public because the Second Amendment protects
one’s right to self-defense, wherever that need arises. On the
State of Hawai‘i’s reading, Heller said no such thing.
According to the State, Heller narrowly defined the right to
keep and bear arms to self-defense in the home and,
accordingly, prohibitions on firearms that do not interfere
with self-defense in the home are valid. We will begin with
a discussion of Heller and then review the two-step approach
we developed after Heller.

   1. Heller

    The Court in Heller considered a District of Columbia
statute prohibiting the possession of loaded firearms inside
the home. The statute required residents to keep their
firearms unloaded and secured with a trigger lock unless
32              YOUNG V. STATE OF HAWAII

being used for approved recreational activities or held in a
place of business. Heller, 554 U.S. at 574–75 (citing D.C.
Code § 7-2507.02). The requirement that a firearm be
unloaded and bound by trigger lock rendered a lawfully
possessed firearm inoperable. Id. at 628. Dick Heller, a
resident of the District of Columbia and special police officer,
sought to enjoin enforcement of the D.C. statute insofar as it
prohibited the lawful possession of firearms within his own
home. Id. at 576.

     Heller’s challenge to the D.C. statute presented the Court
with its “first in-depth examination of the Second
Amendment.” Id. at 635. In an extensive opinion, the Court
determined that the right to keep and bear arms is an
individual right held by the people, and not limited by the
prefatory clause—“a well regulated Militia”—only to “the
right to possess and carry a firearm in connection with militia
service.” Id. at 596, 577, 599. The Court also concluded that
the “right to keep and bear Arms” was not a new right created
by the Second Amendment but “codified a right ‘inherited
from our English ancestors.’” Id. at 599 (quoting Robertson
v. Baldwin, 165 U.S. 275, 281 (1897)). The right to keep and
bear arms was thus recognized, but not granted, in the
Constitution, “for it had always existed.” Id. at 619 (citing
John Ordronaux, Constitutional Legislation in the United
States 241–42 (1891)). Since the right to keep and bear arms
is an ancient one, the Court evaluated the history of the
Second Amendment starting with English history, and
continuing with American legal materials through the
ratification of the Fourteenth Amendment. Id. at 581–92,
606–19.

   Although it was clear to the Court that the history of the
Second Amendment supported an individual right to bear
                 YOUNG V. STATE OF HAWAII                       33

arms that did not depend on militia service, the Court did not
undertake to explain how far the protection to bear arms
extended. That is, Heller was not an “exhaustive historical
analysis . . . of the full scope of the Second Amendment.” Id.
at 626. The Court acknowledged that the right to keep and
bear arms, “[l]ike most rights, . . . [is] not unlimited,” and that
it is not a right to “carry any weapon whatsoever in any
manner whatsoever and for whatever purpose.” Id. Heller
recognized that the Second Amendment necessarily accepted
certain “longstanding prohibitions” on the possession of
firearms; such restrictions are “presumptively lawful.” Id.
at 626–27, 627 n.26. Although the Court declined to create
an exhaustive list of such longstanding prohibitions, it
identified three classes of lawful prohibitions: bans on
possession by felons and the mentally ill; bans on possession
in sensitive places; and regulations on the commercial sale of
firearms. Id. at 626–27. The Court also determined that the
Second Amendment only protected weapons in “common
use,” id. at 627, including the handgun, which Heller called
the “quintessential self-defense weapon.” Id. at 629.

    Heller held that an outright ban of firearms in the home
violates the Second Amendment. Id. at 628–29 (“The
handgun ban amounts to a prohibition of an entire class of
‘arms’ that is overwhelmingly chosen by American society
for that lawful purpose. . . . Under any of the standards of
scrutiny that we have applied to enumerated constitutional
rights, banning from the home ‘the most preferred firearm in
the nation to keep and use for protection of one’s home and
family,’ would fail constitutional muster.” (citation and
footnote omitted)). The extent to which the Second
Amendment protects the right to keep and bear arms outside
the home is less clear. To that issue, Heller posed more
questions than it answered. By tying the Second Amendment
34              YOUNG V. STATE OF HAWAII

to the need to defend one’s self, Heller implied that some
right to bear arms may exist outside the home. See id. at 599
(the right to self-defense is a “central component of the right
itself”). But the Court’s caveats left open questions
concerning state restraints on persons, weapons, and other
restrictions for possessing arms outside the home. Id.
at 626–27.

     Two years after Heller, the Supreme Court reaffirmed that
“[s]elf-defense is a basic right [and] . . . ‘the central
component’ of the Second Amendment right,” whose exercise
was “‘most acute’ in the home.” McDonald, 561 U.S. at 767
(quoting Heller, 554 U.S. at 599, 628). McDonald answered
a different question than Heller, namely, whether the Second
Amendment applies to the states. The Court held that the
Second Amendment was incorporated through the Due
Process Clause of the Fourteenth Amendment and, thus,
applies to the states. Id. In reaching that conclusion, the
Court once again looked to history, but this time to the post-
ratification history of the Second Amendment and the place
of the Second Amendment in the debates over the Fourteenth
Amendment. Id. at 767–80.

     2. Our Post-Heller Framework

    Following Heller and McDonald, we have created a two-
step framework to review Second Amendment challenges.
See Silvester v. Harris, 843 F.3d 816, 820–21 (9th Cir. 2016);
Peruta, 824 F.3d at 939; Jackson v. City and County of San
Francisco, 746 F.3d 953, 960–61 (9th Cir. 2014); United
States v. Chovan, 735 F.3d 1127, 1136 (9th Cir. 2013). Our
two-step test is similar to tests adopted by other circuits.
Chovan, 735 F.3d at 1134–37; Drake, 724 F.3d at 429;
Woollard v. Gallagher, 712 F.3d 865, 874–75 (4th Cir. 2013);
                YOUNG V. STATE OF HAWAII                    35

Nat’l Rifle Ass’n of Am., Inc. v. Bureau of ATFE (NRA),
700 F.3d 185, 194 (5th Cir. 2012); United States v. Greeno,
679 F.3d 510, 518 (6th Cir. 2012); Heller v. District of
Columbia (Heller II), 670 F.3d 1244, 1252 (D.C. Cir. 2011);
Ezell v. City of Chicago, 651 F.3d 684, 701–04 (7th Cir.
2011); United States v. Reese, 627 F.3d 792, 800–01 (10th
Cir. 2010). First, we ask if the challenged law affects conduct
that is protected by the Second Amendment. Silvester,
843 F.3d at 821. We base that determination on the
“‘historical understanding of the scope of the right.’” Id.
(quoting Heller, 554 U.S. at 625). We are to inquire

       whether there is persuasive historical evidence
       showing that the regulation does not impinge
       on the Second Amendment right as it was
       historically understood. Laws restricting
       conduct that can be traced to the founding era
       and are historically understood to fall outside
       of the Second Amendment’s scope may be
       upheld without further analysis.

Id. (internal citations omitted); see also Jackson, 746 F.3d
at 960. Accordingly, a regulation “does not burden conduct
protected by the Second Amendment if the record contain[s]
evidence that [the subjects of the regulations] have been the
subject of longstanding, accepted regulation.” Fyock v.
Sunnyvale, 779 F.3d 991, 997 (9th Cir. 2015). We are
looking for “historical prevalence.” Id. Similarly, we may
uphold a law without further analysis if it falls within the
“presumptively lawful regulatory measures” that Heller
identified. Silvester, 843 F.3d at 821; see Heller, 554 U.S.
at 626–27, 627 n.26.
36              YOUNG V. STATE OF HAWAII

     If the challenged restriction burdens conduct protected by
the Second Amendment—either because “the regulation is
neither outside the historical scope of the Second
Amendment, nor presumptively lawful”—we move to the
second step of the analysis and determine the appropriate
level of scrutiny. Silvester, 843 F.3d at 821. We have
understood Heller to require one of three levels of scrutiny:
If a regulation “amounts to a destruction of the Second
Amendment right,” it is unconstitutional under any level of
scrutiny; a law that “implicates the core of the Second
Amendment right and severely burdens that right” receives
strict scrutiny; and in other cases in which Second
Amendment rights are affected in some lesser way, we apply
intermediate scrutiny. Id.

III. PUBLIC CARRY OF FIREARMS AND THE SCOPE
          OF THE SECOND AMENDMENT

    Consistent with this scheme, our first task is to determine
whether the right to carry a firearm openly in public is
protected by the Second Amendment. We have been down a
similar road before. In Peruta, we addressed the question of
whether the Second Amendment protected the right of
individuals to carry concealed arms. After canvassing the
historical record, we concluded that “the Second Amendment
does not protect the right of a member of the general public
to carry concealed firearms in public.” Peruta, 824 F.3d at
939. The question we address here is a variation on that
theme:      whether the Second Amendment guarantees
individuals the right to carry arms openly in public. It is a
question we specifically reserved in Peruta. Id. (“There may
or may not be a Second Amendment right for a member of
the general public to carry a firearm openly in public. The
Supreme Court has not answered that question, and we do not
                YOUNG V. STATE OF HAWAII                     37

answer it here.”). And it is a question that has divided the
circuits. Compare Gould v. Morgan, 907 F.3d 659 (1st Cir.
2018) (upholding Massachusetts licensing scheme restricting
open carry); Kachalsky v. County of Westchester, 701 F.3d 81
(2d Cir. 2012) (same; New York licensing scheme); Drake,
724 F.3d 426 (same; New Jersey licensing scheme);
Woollard, 712 F.3d 865 (same; Maryland licensing scheme),
with Moore v. Madigan, 702 F.3d 933 (7th Cir. 2012)
(holding Illinois licensing scheme for open carry
unconstitutional); Wrenn v. District of Columbia, 864 F.3d
650 (D.C. Cir. 2017) (same; District of Columbia licensing
scheme).

    Our sister circuits have, in large part, avoided extensive
historical analysis. The Second Circuit skimmed a handful of
American statutes and cases and decided against looking
solely “to this highly ambiguous history and tradition.”
Kachalsky, 701 F.3d at 91. The Third Circuit likewise was
“not inclined to . . . engag[e] in a round of full-blown
historical analysis.” Drake, 724 F.3d at 431; see Gould,
907 F.3d at 670 (concluding, without citation to historical
sources, that “the national historical inquiry does not dictate
an answer”); Woollard, 712 F.3d at 876. Each of these
circuits instead assumed that there was some Second
Amendment right to carry firearms in public and applied
intermediate scrutiny to the regulations at issue. Gould,
907 F.3d at 670–72; Drake, 724 F.3d at 435; Woollard,
712 F.3d at 876; Kachalsky, 701 F.3d at 93. The two circuits
that struck down state or D.C. licensing rules also largely
avoided the historical record. The D.C. Circuit thought that
Heller resolved the question so it could “sidestep the
historical debate.” Wrenn, 864 F.3d at 660. With little
review of historical materials, the Seventh Circuit announced
that “one doesn’t have to be a historian to realize that a right
38              YOUNG V. STATE OF HAWAII

to keep and bear arms for personal self-defense in the
eighteenth century could not rationally have been limited to
the home.” Moore, 702 F.3d at 936. Both courts concluded
that Heller protected a broad right to self-defense that
extended beyond the home. Wrenn, 864 F.3d at 659; Moore,
702 F.3d at 937. To be clear, most of these courts cited some
historical materials, but no court undertook a systematic
review of the historical right to carry weapons in public. See,
e.g., Wrenn, 864 F.3d at 659–61; Drake, 724 F.3d at 432–34;
Moore, 702 F.3d at 936–37; Kachalsky, 701 F.3d at 90–91,
94–96.

    We do not think we can avoid the historical record.
Heller relied heavily on history, and we do not think that it
exhausted all subsequent need to confront our history in
resolving challenges to other firearm regulations. See Peruta,
824 F.3d at 929–39 (reviewing the historical materials related
to concealed-carry restrictions). Indeed, the Court was
explicit on this point:

       Justice Breyer chides us for leaving so many
       applications of the right to keep and bear arms
       in doubt, and for not providing extensive
       historical justification for those regulations of
       the right that we describe as permissible. But
       since this case represents this Court’s first in-
       depth examination of the Second Amendment,
       one should not expect it to clarify the entire
       field, any more than Reynolds v. United
       States, 98 U.S. 145 (1879), our first in-depth
       Free Exercise Clause case, left that area in a
       state of utter certainty. And there will be time
       enough to expound upon the historical
       justifications for the exceptions we have
                   YOUNG V. STATE OF HAWAII                            39

         mentioned if and when those exceptions come
         before us.

Heller, 554 U.S. at 635 (internal citation omitted) (emphasis
added).

    We begin with a review of the historical record, starting
with the English tradition, and then review the Colonial era
and the post-Second Amendment era. Our focus on the
American sources will be on state laws and cases. As the
Court explained in Heller, “[f]or most of our history, the Bill
of Rights was not thought applicable to the States, and the
Federal Government did not significantly regulate the
possession of firearms by law-abiding citizens.” 554 U.S. at
625. As we review these records, we are well aware that we
are jurists and not historians. That creates the risk that we are
engaged in Professor Kelly’s “law office history.”7 That is
not only a risk we must assume; after Heller, it is our duty to
confront such history. In an effort to get the history right, we
have also honored the history of common law advocacy: We
have looked to the parties to shape the arguments and call to
the court’s attention the appropriate precedents. We have
also relied on the parties and amici to direct our focus to the
principal historical sources and any important secondary
sources they would like us to consider. We have tried to be
as complete as possible in recounting this history, but this is
a legal opinion, not a dissertation, so we are likely to fall
short in some way.


    7
      Alfred H. Kelly, Clio and the Court: An Illicit Love Affair, 1965
Sup. Ct. Rev. 119, 122 n.13 (“By ‘law-office history,’ I mean the selection
of data favorable to the position being advanced without regard to or
concern for contradictory data or proper evaluation of the relevance of the
data proffered.”).
40              YOUNG V. STATE OF HAWAII

    As we might expect in this area, fraught with strong
opinions and emotions, history is complicated, and the record
is far from uniform. Nevertheless, we can discern the
principal themes of the historical record. Our review of that
history demonstrates that restrictions on carrying arms openly
have long been a part of our legal tradition.

A. The English Right to Bear Arms in Public

    We start, as did the Court in Heller, with the English
concept of the right to bear arms. Our purpose in exploring
the English tradition is not to import its law wholesale to our
modern jurisprudence. Indeed, the evolution of the right to
keep and bear arms is a valuable tool for discerning the
Second Amendment’s meaning. But as Heller made clear,
the Second Amendment did not create a new right; it codified
a pre-existing one that we “inherited from our English
ancestors.” 554 U.S. at 599 (quoting Robertson v. Baldwin,
165 U.S. 275, 281 (1897)).

     1. The Royal Decrees

    As we recognized in Peruta, English law restricted public
firearm possession as early as the thirteenth century.
824 F.3d at 929. King Edward I and his successor, King
Edward II, issued a series of orders to local sheriffs that
prohibited “going armed” without the king’s permission. In
1299, Edward I ordered the sheriffs of Salop and Stafford to
prohibit any one “from tourneying, tilting . . . or jousting, or
making assemblies, or otherwise going armed within the
realm without the king’s special licen[s]e.” 4 Calendar Of
The Close Rolls, Edward I, 1296–1302, at 318 (Sept. 15,
1299, Canterbury) (H.C. Maxwell-Lyte ed., 1906) (emphasis
added). The punishment for violating the order included
                YOUNG V. STATE OF HAWAII                     41

“forfeiture of life and limb, lands,” and any other holdings in
the king’s realm. Id. Although the 1299 order was only
addressed to the sheriffs of Salop and Stafford, the king
intended the order to apply to “to all the sheriffs of England.”
Id.

    Three years later, Edward I similarly instructed the sheriff
of York to prohibit “any knight, esquire or any other person
from . . . going armed without the king’s special licen[s]e.”
Id. at 588 (July 16, 1302, Westminster). Any person “found
thus going with arms after the proclamation” should have his
“horses and armour” arrested. Id. In 1304, Edward I ordered
the sheriffs of Leicester and York to issue a proclamation
prohibiting any person from “going armed in any way
without the king’s licen[s]e.” 5 Calendar Of The Close Rolls,
Edward I, 1302–1307, at 210 (June 10, 1304, Stirling) (H.C.
Maxwell-Lyte ed., 1908).

    Edward II issued several similar orders. In the months
leading up to Edward II’s coronation in 1308, he issued an
order prohibiting any “knight, esquire, or other” from going
“armed at Croydon or elsewhere before the king’s
coronation.” 1 Calendar Of The Close Rolls, Edward II,
1307–1313, at 52 (Feb. 9, 1308, Dover) (H.C. Maxwell-Lyte
ed., 1892). Two years later Edward II issued an order to the
sheriff of York, and to all the sheriffs of England, prohibiting
any “earl, baron, knight, or other” from “go[ing] armed,
under pain of forfeiture.” Id. at 257 (Apr. 9, 1310, Windsor).
Two years after that, the king ordered the sheriffs in Warwick
and Leicester to proclaim that “no one shall, under pain of
forfeiture, . . . go armed . . . without the king’s special
licen[s]e.” Id. at 553 (Oct. 12, 1312, Windsor). He also
ordered “[t]he like to all the sheriffs of England.” Id.
42              YOUNG V. STATE OF HAWAII

    The frequency and consistency of the royal orders and
their subsequent local proclamations demonstrated a
regulated approach to going armed in public. There was
some ability to do so, but it was subject to first obtaining the
“king’s special license.” 4 Calendar Of The Close Rolls,
Edward I, 1296–1302, at 588 (July 16, 1302, Westminster)
(H.C. Maxwell-Lyte ed., 1906).            Absent the king’s
permission, any person going armed in public was subject to
punishment.

    In 1326 Edward II again ordered the sheriff of Huntington
to arrest anyone going armed without the king’s license. The
king commanded:

        Whereas the king lately caused proclamation
        to be made throughout his realm prohibiting
        any one going armed without his licence,
        except the keepers of his peace, sheriffs, and
        other ministers, willing that any one doing the
        contrary should be taken by the sheriff or
        bailiffs or the keepers of his peace and
        delivered to the nearest gaols, to remain
        therein until the king ordered his will
        concerning them.

4 Calendar Of The Close Rolls, Edward II, 1323–1327, at 560
(April 28, 1326, Kenilworth) (H.C. Maxwell-Lyte ed., 1898).
The 1326 edict reinforced that no person could carry arms
publicly unless he fell within a certain group of peace keepers
(“sheriffs, and other ministers”) or unless he obtained the
king’s permission. Id.

    Other orders from 1326 enforced a ban on publicly
carrying arms unless engaged in law enforcement or with
                YOUNG V. STATE OF HAWAII                    43

permission. In a November 1326 order, Edward II prohibited
any person in London from “go[ing] armed by night or day,
save officers and other good men of the City assigned by the
Mayor and Aldermen in their wards to keep watch and
preserve the peace . . . .” 1 Calendar of Plea & Memoranda
Rolls of the City of London, 1323–1364, at 15 (November
1326) (A.H. Thomas ed., 1926). The purpose of the
restriction on arms was to maintain the king’s peace and
allow “all manner of men . . . [to] come and go in safety.” Id.
Three months later, public arms carrying was more forcefully
banned in London. A proclamation from January of 1327
stated that “[t]he bearing of arms is forbidden, except to the
officers of the City assigned by the Mayor and Aldermen to
keep watch in the Wards, and to the Hainaulters of the Queen,
who are accustomed to go armed in the manner of their
country.” Id. (emphasis added). Although the king regularly
granted the sheriffs authority to disarm the people while in
public, it is unclear from these royal orders whether that
authority was absolute or if it was tied to times of potential
upheaval and possible affray. See Patrick J. Charles, The
Faces of the Second Amendment Outside the Home: History
Versus Ahistorical Standards of Review, 60 Clev. St. L. Rev.
1, 12 (2012).

   2. The Statute of Northampton

    a. The statute. Any doubt as to the scope of
government’s authority to disarm the people in public was
dispelled with Parliament’s 1328 enactment of the Statute of
Northampton, which effectively codified the firearms
restrictions that preceded it. The statute provided:

       That no Man great nor small, of what
       Condition soever he be, except the King’s
44              YOUNG V. STATE OF HAWAII

       Servants in his presence, and his Ministers in
       executing of the King’s Precepts, or of their
       Office, and such as be in their Company
       assisting them, and also [upon a Cry made for
       Arms to keep the Peace, and the same in such
       places where such Acts happen,] be so hardy
       to come before the King’s Justices, or other of
       the King’s Ministers doing their office, with
       force and arms, nor bring no force in affray of
       the peace, nor to go nor ride armed by night
       nor by day, in Fairs, Markets, nor in the
       presence of the Justices or other Ministers,
       nor in no part elsewhere, upon pain to forfeit
       their Armour to the King, and their Bodies to
       Prison at the King’s pleasure.

2 Edw. 3, 258, ch. 3 (1328) (emphasis added). The Statute of
Northampton prohibited all people (“great [or] small”) from
going armed in places people were likely to gather (“Fairs,
Markets, [and] in the presence of the Justices or other
Ministers”). Id. The prohibition was not limited to those
enumerated places, but extended to other public places
(“[any] part elsewhere”). Id. Like the royal orders preceding
the statute, Parliament excepted certain people (the “king’s
Servants”) from the ban on being armed in public while on
the king’s business (“in [his] presence” and “executing of the
King’s Precepts”). Id.

    To the majority of fourteenth-century Englishmen, the
Statute of Northampton was generally understood to be “a
complete prohibition on carrying weapons in public, at least
in populated areas.” Mark Anthony Frassetto, To the Terror
of the People: Public Disorder Crimes and the Original
Public Understanding of the Second Amendment, 43 S. Ill. U.
                    YOUNG V. STATE OF HAWAII                             45

L.J. 61, 67 (2018). But its effects were more wide ranging
than a mere public-arms prohibition. The Statute of
Northampton “was to have long-term importance for the
maintenance of law and order” in the realm, by helping keep
the king’s peace. See Anthony Verduyn, The Politics of Law
and Order During the Early Years of Edward III, 108 Eng.
Hist. Rev. 842, 850 (1993).8 The statute applied to anyone

     8
       We have referred generally to the “king’s peace” as a shorthand for
the king’s responsibility to maintain the peace in his domain. But the
notion of the king’s peace evolved in England over time. Originally the
king’s peace covered only those within the king’s castle or household. See
David Feldman, The King’s Peace, the Royal Prerogative and Public
Order: The Roots and Early Development of Binding Over Powers,
47 Cambridge L.J. 101, 105 (1988). Just as the king had his “peace,” so
did others: “the peace of the king was one thing, [but] the peace of the
lord of the manor, the peace of the churches, the peace of the sheriff, [and]
the peace of the homestead, were all quite other things.” A.H.F. Lefroy,
Anglo-Saxon Period of English Law, 26 Yale L.J. 388, 388 (1917). Each
head of household had a “duty to protect his household, and an attack on
any member of the household wronged him.” Feldman, 47 Cambridge
L.J. at 105.

      The expansion of the king’s peace began in the eleventh century. At
first, the king extended his peace to the three-mile radius surrounding his
court. Id. That expansion continued through the fourteenth century and
was especially strong in areas of special importance to the king. Id.
at 106. The king could also extend his peace to any individuals who were
on his errand or otherwise needed the king’s blessing, and “[a]ny assault
on them in their travels would be regarded as a direct affront to the king’s
own personal peace, as if it had happened in his residence.” Id.

     Over time, the king’s peace expanded so significantly that it became
the general peace. This “movement of absorption” has “long since
practically concluded in England.” Lefroy, 26 Yale L.J. at 389. As the
king’s peace extended to a larger portion of the kingdom, it increased both
the king’s responsibility to protect his subjects and his jurisdiction to
punish wrongdoers. Id. (“The violation of the king’s peace was the
original offence from which the jurisdiction of the sovereign in criminal
46                 YOUNG V. STATE OF HAWAII

carrying arms, without specifying whether the arms were
carried openly or secretly. In 1350, Parliament specifically
banned the carrying of concealed arms. See 25 Edw. 3, 320,
st. 5, c. 2, § 13 (1350) (“[I]f percase any Man of this Realm
ride armed [covertly] or secretly with Men of Arms against
any other . . . it shall be judged . . . Felony or Trespass,
according to the Laws of the Land.” (alteration in original)).

     The Statute of Northampton was amended in 1396. The
amended statute retained all the prohibitions on public
carriage of arms found in the original version and also
expanded the types of armor that could not be carried in
public. As amended, the statute provided “[t]hat no Man
shall ride armed within the Realm, against the Form of the
Statute of Northampton” and that “no Lord, Knight nor other,
little nor great, shall go nor ride by Night nor by Day armed,
nor bear [Sallet] nor Skull of Iron, nor [of] other Armour,
upon the pain aforesaid; save and except the King’s Officers
and Ministers in doing their Office.” 20 Ric. 2, 92–93, ch. 1
(1396) (internal footnotes omitted).




matters arose.”). “Slowly the idea of a ‘general peace’ embracing the
‘peace’ of the various customary jurisdictions was evolved.” Id.; see
Feldman, 47 Cambridge L.J. at 107 (“It was the Norman kings who used
the idea of the king’s peace as a means of extending their jurisdiction at
the expense of local courts.”).

     When the king’s justices of the peace tried criminal matters, those
matters were tried as an offense against the king. “In modern pleading [in
the United States], the phrase ‘against the peace of the commonwealth’ or
‘of the people’ is used.” Contra pacem, Black’s Law Dictionary (rev. 4th
ed., 1968). Hence, our cases are charged as an offense against the “United
States” or the “State.”
                    YOUNG V. STATE OF HAWAII                             47

    b. Enforcement. We have record of few indictments
under the Statute of Northampton, but there is evidence that
Edward III and his successors regularly instructed sheriffs to
enforce the statute.9 For instance, in 1328, Edward III
ordered the sheriff of Southampton to “cause the statute [of
Northampton] prohibiting men coming armed before justices
or other ministers of the king, or going armed, etc., to be
observed in all its articles throughout the whole of his
bailiwick.” 1 Calendar Of The Close Rolls, Edward III,
1327–1330, at 420 (November 10, 1328 Walingford) (H.C.
Maxwell-Lyte ed., 1896). The sheriff was further ordered to
“take and imprison all found contravening” the statute. Id.
The king similarly ordered sheriffs to enforce the Statute of
Northampton if he learned that the people were not compliant
with its restrictions on arms. For example, when the king
discovered that the people of Surrey and Sussex were “going
about armed in the sheriff’s bailiwick, contrary to the form of
the statute made in the late parliament of Northampton,” he
instructed the sheriffs to imprison “all those whom he shall
find going armed, with their horses and armor.” 2 Calendar
Of The Close Rolls, Edward III, 1330–1333, at 131 (April 3,

    9
       There is some dispute among historians over the extent to which the
Statute of Northampton was enforced as a broad ban on public carry of
arms. For example, historian Joyce Lee Malcolm argues that the statute,
and other firearms prohibitions, were rarely enforced. She claims that
“[a]lthough men were occasionally indicted for carrying arms to terrorize
their neighbours, the strict prohibition against going armed ‘by Night nor
by Day . . . in Fairs, Markets . . . nor in no part elsewhere’ had never been
enforced.” Joyce Lee Malcolm, To Keep and Bear Arms 104 (1994).
Other historians argue that the lack of indictments under the statute is not
probative of its overall enforcement in fourteenth-century England. See,
e.g., Charles, 60 Clev. St. L. Rev. at 13–16 (identifying several royal
edicts that instructed sheriffs to enforce the Statute of Northampton and
noting that Richard II amended the statute in 1396 but retained the
prohibition on going armed in public).
48              YOUNG V. STATE OF HAWAII

1330, Woodstock) (H.C. Maxwell-Lyte ed., 1898). Four
years later, the king issued another order consistent with the
Statute of Northampton, which reinforced the statute’s
exceptions for those on the king’s errand. 3 Calendar Of The
Close Rolls, Edward III, 1333–1337, at 294 (January 30,
1334, Woodstock) (H.C. Maxwell-Lyte ed., 1926) (“[I]n the
statute of Northampton . . . it was ordained that no one except
a minister of the king should use armed force or go armed in
fairs, markets, etc. . . . ).

    The Statute of Northampton’s restrictions on carrying also
permeated public life. For example, in preparation for the
Feast of St. Thomas in 1343, Edward III ordered London
hostelries to warn their guests “against going armed in the
City.” 1 Calendar of Plea & Memoranda Rolls of the City of
London, 1323–1364, at 156 (December 19, 1343) (A.H.
Thomas ed., 1898). The guests’ violation of the arms
prohibition would have subjected them to arrest and forfeiture
of their arms. Id.

     The Statute of Northampton continued in force after
Edward III was succeeded by King Richard II in 1377. Like
his predecessor, Richard II issued orders to county sheriffs to
enforce the Statute of Northampton and keep the king’s
peace. Months after Richard II’s coronation, he reminded the
mayor and bailiffs of Newcastle upon Tyne that the Statute of
Northampton provided the vehicle to keep the peace by
prohibiting the public carry of arms. The king’s order stated
that the “statute published at Norhampton [sic] in 2 Edward
III . . . contained that . . . no man of whatsoever estate or
condition shall go with armed force, lead any force to the
disturbance of the peace, ride or go armed by day or night in
fairs, markets or in presence of justices or other the king’s
ministers” without risking arrest and forfeiture of their arms.
                   YOUNG V. STATE OF HAWAII                           49

1 Calendar Of The Close Rolls, Richard II, 1377–1381, at 34
(December 1, 1377, Westminster) (H.C. Maxwell-Lyte ed.,
1914) (emphasis added).

    c. Cases. We have been pointed to two cases that may
shed light on the restrictions in the Statute of Northampton.
The first is Chune v. Piott (1615), 80 Eng. Rep. 1161 (K.B.),
in which the Statute of Northampton is not mentioned.
Chune was a false-arrest case that challenged the sheriff’s
authority to arrest people who had not actually breached the
peace. The King’s Bench concluded that sheriffs had
authority “without all question” to arrest anyone carrying a
weapon “in the high-way, in terrorem populi Regis.” Id. The
phrase in terrorem populi Regis—“to the terror of the king’s
people”—might suggest one of two things: First, that there
must be some proof of the carrier’s intent to terrorize the
people or, second, that there must be some proof of the effect
(whether intended or not) on the people. But the court
ultimately concluded that neither was an element of the crime
of unlawful carrying. The sheriff could arrest a person
carrying arms in public “notwithstanding he doth not break
the peace.” Id.

    The second is Sir John Knight’s Case, which is important
because it was one of the few prosecutions under the Statute
of Northampton for which we have some record, even if there
are some disputes about what that record signifies. Sir John
Knight was accused of “going armed, to the terror of the
public” and charged under the Statute of Northampton and
the common law crime of “affray.” Sir John Knight’s Case
(1686), 87 Eng. Rep. 75–76 (K.B.).10 According to one

     10
        An “affray” was a “noisy fight . . . in some public place, to the
terror of onlookers.” Affray, Black’s Law Dictionary (10th ed. 2014).
50              YOUNG V. STATE OF HAWAII

report, the crown alleged that Knight went armed in public,
and more specifically, that he “went into the church of St.
Michael . . . in the time of divine service, with a gun, to
terrify the King’s subjects.” Id. at 76. A second report states
that he went into a church “with pistols,” Rex v. Sir John
Knight (1686), 90 Eng. Rep. 330, 330 (K.B.), while an
unofficial report states that he was “goeing with a blunderbus
in the streets, to the terrifyeing his majesties subjects,”
1 Narcissus Luttrell, A Brief Historical Relation of State
Affairs, September 1678 to April 1714, at 380 (Oxford Univ.
Press 1857).

    Whatever Knight was doing, the sources agree that
Knight was acquitted, but they disagree on what grounds.
According to one report, the Statute of Northampton was
“almost gone in [desuetude],” but Knight could still be
punished if he carried arms with mal-intent to terrify the
people. Presumably, his acquittal was due to this lack of such
intent. Knight’s Case, 90 Eng. Rep. at 330. Similarly, the
unofficial report claimed that Knight was “tried by a jury of
his own citty [sic], that knew him well, [and] he was
acquitted, not thinking he did it with any ill design, to the
great disappointment of some persons.” Luttrell, A Brief
Historical Relation at 389. According to another reporter, the
Chief Justice of the King’s Bench opined that the meaning of
the Statute of Northampton was to punish those who go
armed. Knight’s Case, 87 Eng. Rep. at 76. The Chief Justice
explained that publicly carrying arms was not just an act that
could terrify the people but was also an affront to the king’s
peace because the act of carrying arms in public suggested
that “the King [was] not able or willing to protect his
subjects,” id.—indicating perhaps that Knight was acquitted
because he had not intended criticism of the king’s authority
or ability to keep the peace. See Frassetto, 43 S. Ill. U. L.J.
                   YOUNG V. STATE OF HAWAII                            51

at 70 (“Notably, Knight defended himself on the grounds of
his ‘active loyalty’ to the crown rather than by denying that
he had created a public terror.”). We cannot resolve this
dispute in the original sources, much less in the academic
literature.11 What is curious is that according to two
reporters, Knight was “acquitted, yet bound to good
behaviour.” Knight’s Case, 90 Eng. Rep. at 331; see Knight’s
Case, 87 Eng. Rep. at 76 n.(a) (“But on the motion of the
Attorney General he was bound to his good behaviour.”). It
thus seems that Knight was required to pay a surety for good
behavior—making Knight’s “acquittal” more of a conditional
pardon.12

     11
        Scholars continue to disagree about the reasons underlying Knight’s
acquittal. There seem to be two current schools of thought. Either the
Statute of Northampton required the prosecution to show that Knight
intended to terrorize others by publicly carrying arms, or Knight was
acquitted by virtue of his aristocratic status. Compare David B. Kopel,
The First Century of Right to Arms Litigation, 14 Geo. J. L. & Pub. Pol’y
127, 135–37 (2016) (“[O]nly malicious, terrifying carry was illegal” under
the statute.), with Saul Cornell, The Right to Keep and Carry Arms in
Anglo-American Law: Preserving Liberty and Keeping the Peace, 80 Law
& Contemp. Probs. 11, 26–27 (2017) (positing that aristocrats were “the
one group expressly exempted from the Statute of Northampton”).
Relying on the former explanation, some scholars have argued that Sir
John Knight’s Case shifted English jurisprudence towards a more
permissive open-carry regime. See Eugene Volokh, The First and Second
Amendments, 109 Colum. L. Rev. Sidebar 97, 101–02 (2009); Kopel,
14 Geo. J. L. & Pub. Pol’y at 137–38. Other scholars are unsurprised by
Knight’s acquittal as he was of the class of Englishman that the Statute of
Northampton would not have reached anyway. See Frassetto, 43 S. Ill. U.
L.J. at 64 & n.15.
    12
       The development of a system of “surety” was closely related to the
development of the “king’s peace.” There were two types of sureties:
sureties for good behavior and sureties of the peace. Feldman,
47 Cambridge L.J. at 102–03. They had different goals. The surety of
good behavior was “a form of conditional pardon given by the king to
52                 YOUNG V. STATE OF HAWAII

    d. Treatises. English treatises also recognized the
prohibition on publicly carrying arms in England. In one of
England’s first treatises, John Carpenter observed that public
carriage of arms was dependent upon first obtaining the
king’s license. In the aptly titled section “That no one go
armed,” Carpenter stated:

         that no one, of whatever condition he be, go
         armed in the said city or in the suburbs, or
         carry arms, by day or by night, except the
         vadlets of the great lords of the land, carrying
         the swords of their masters in their presence,
         and the serjeants-at-arms of his lordship the
         King, of my lady the Queen, the Prince, and
         the other children of his lordship the King,


malefactors,” similar to posting bail as a condition of probation. Id.
at 103. So, for a surety of good behavior, there had to be some sort of
charge of wrongdoing that preceded the surety. The surety for good
behavior essentially allowed those accused of crimes—who could afford
it—to avoid punishment while allowing the crown to “rehabilitate and
make use of military men who were urgently needed . . . .” Id. at 121.

     The surety of the peace was administered by the Keepers (Justices)
of the Peace and was employed to keep the king’s peace in areas where a
centralized police force did not exist. The surety of the peace followed an
accusation by someone that an individual would likely violate the law in
the future. It was either a money payment or pledge by others “in support
of his future good conduct.” Id. at 104. See Kopel, 14 Geo. J. L. & Pub.
Pol’y at 131 n.14 (citing Y.B. Trin. 14 Hen. 7 (1499), reported in Y.B.
21 Henry 7, fol. 39, Mich., pl. 50 (1506) (“Anonymous.” No case name)
(“[A] man’s house is his castle and defense,” but “if one were threatened
that if he should come to such a market . . . he should there be beaten, in
that case he could not assemble persons to help him go there in personal
safety, for he need not go there, and he may have a remedy by surety of
the peace.”)). The money payment (or the pledge by others) was released
after a period of time in which the person did not violate the law.
                YOUNG V. STATE OF HAWAII                     53

        and the officers of the City, and such persons
        as shall come in their company in aid of them,
        at their command, for saving and maintaining
        the said peace; under the penalty aforesaid,
        and the loss of their arms and armour.

John Carpenter, Liber Albus: The White Book of the City of
London 335 (Henry Thomas Riley ed., 1862) (footnote
omitted) (emphasis added).

    Other English treatises weigh in on whether prosecution
under the Statute of Northampton required proof that carrying
arms caused terror. William Hawkins, a seventeenth century
barrister and jurist, stated that a person may commit an
“affray where there is no actual violence; as where a man
arms himself with dangerous and unusual weapons, in such
a manner as will naturally cause a terror to the people.”
1 William Hawkins, A Treatise of the Pleas of the Crown 488
(John Curwood ed., 1824). On the other hand, Hawkins also
stated that wearing arms—perhaps those that were not
“dangerous and unusual”—alone was not enough to warrant
prosecution. “[N]o wearing of arms is within the meaning of
this statute [of Northampton], unless it be accompanied with
such circumstances as are apt to terrify the people . . . .” Id.
at 489. Hawkins continued that “persons of quality” did not
risk violating the statute by wearing “common weapons . . .
for their ornament or defence.” Id. Some have interpreted
Hawkins’s reference to “persons of quality” as an indication
that certain classes of people could carry arms consistent with
their status because that would be neither uncommon nor
overtly terrifying to the people. See Frassetto, 43 S. Ill. U.
L.J. at 67–69 (describing Hawkins’s statement that public
carry was not threatening when it was done by the wealthy
whose carrying of arms would not be out of the ordinary).
54              YOUNG V. STATE OF HAWAII

Hawkins, however, also recognized that the lawful public
carry of arms required some particular need. The desire for
proactive self-defense was not a good enough reason to go
armed openly. “[A] man cannot excuse the wearing [of] such
armour in public, by alleging that such a one threatened him,
and [that] he wears it for the safety of his person from his
assault.” 1 Hawkins, A Treatise of the Pleas of the Crown at
489.

    Joseph Keble, another seventeenth-century English
barrister, recognized that public terror resulted from
witnessing arms unexpectedly. While examining the crime
of affray in a 1683 treatise, Keble noted “if a man shall shew
himself furnished with Armour or Weapon which is not
usually worn, it will strike a fear upon others that be not
armed.” Joseph Keble, An Assistance to the Justices of the
Peace, for the Easier Performance of their Duty 147 (1689).
Keble’s reference to weapons “not usually worn” could refer
either to “unusual weapons” or to common weapons worn
when one would not expect it.

    Sir William Blackstone and Lord Edward Coke strongly
suggested that carrying arms openly was a status offense and
that the law did not require proof of intent or effect.
Blackstone clarified the principle, stating that the mere act of
going armed in and of itself terrified the people. He stated
that “[t]he offence of riding or going armed with dangerous
or unusual weapons, is a crime against the public peace, by
terrifying the good people of the land, and is particularly
prohibited by the Statute of Northampton.” 4 William
Blackstone, Commentaries *148–49 (1769). According to
Blackstone, going armed with dangerous or unusual weapons
was all that was required to terrify the people of the land, and
thus the law required neither proof of intent to terrify nor
                  YOUNG V. STATE OF HAWAII                          55

proof that actual terror resulted from the carrying of arms.13
Lord Coke observed that the Statute of Northampton meant
that no one could “goe nor ride armed by night nor by day . . .
in any place what[s]oever.” Edward Coke, The Third Part of
the Institutes of the Laws of England 160 (E. and R. Brooke
ed., 1797). Coke continued that “he cannot assemble force,
though he be extremely threatened, to go with him to church,
or market, or any other place, but that is prohibited by this
[a]ct.” Id. at 161 (emphasis added). He also noted that the
Statute did not apply to a man who must “assemble force to
defend his house.” Id. at 161.

    3. The English Bill of Rights

     Following the Glorious Revolution, the English right to
bear arms changed with the enactment of the English Bill of
Rights in 1689.14 The English Bill of Rights created, for the
first time, a right for certain people to possess arms, but it
was a conditional right. It provided “[t]hat the [s]ubjects
which are Protestants may have [a]rms for their [d]efence
suitable to their [c]onditions and as allowed by [l]aw.” 1 W.
& M., ch. 2, § 7, in 3 Eng. Stat. at Large 441 (1689). The
new provision was important, for several reasons. First, for
the first time, English law explicitly tied the carrying of arms


    13
       Subsequent royal edicts suggest that merely carrying firearms
caused terror even absent an intent to cause terror. See By the Quenne
Elizabeth I: A Proclamation Against the Carriage of Dags, and for
Reformation of Some Other Great Disorders (London, Christopher
Barker, 1594) (the public carry of arms caused “terrour [to] all people
professing to travel and live peaceably”).
    14
       The Glorious Revolution overthrew James II, who was Catholic.
In his place William and Mary took the throne. Mary, also known as
Queen Mary II, was James’s daughter, but she was Protestant.
56               YOUNG V. STATE OF HAWAII

to a right of self-defense. Second, it recognized that even the
right of self-defense could be curtailed by government action
“as allowed by law.” Third, the right was not guaranteed to
the people generally, and the full exercise of the right was
occasionally contingent upon the religion of the monarch in
power. See Diarmuid F. O’Scannlain, Glorious Revolution to
American Revolution: The English Origin of the Right to
Keep and Bear Arms, 95 Notre Dame L. Rev. 397, 404–06
(2019).

    Blackstone characterized the new right as one to bear
arms in the interest of self-defense, but he acknowledged that
the right was not absolute. The right to carry arms was
subject to government regulation, and thus the right of the
people to “hav[e] arms for their defense” only extended as far
as the right was “allowed by law.” 1 William Blackstone,
Commentaries *130 (emphasis added). Blackstone continued
that “these rights and liberties [are] our birthright to enjoy . . .
unless where the laws of our country have laid them under
necessary restraints.” Id. at *131 (language modernized).
Indeed, the right to carry arms was a “public allowance under
due restrictions.” Id. at *130. Blackstone’s example of such
a “due restriction[],” was the prohibition on publicly carrying
weapons, codified in the Statute of Northampton. See 4
William Blackstone, Commentaries *148–49.

B. Colonial Restrictions on the Right to Bear Arms in Public

    Early American colonists brought to the New World the
English sensibilities over the carrying of arms in public. A
number of colonies implemented restrictions on the carrying
of arms similar to those found in the Statute of Northampton.
Indeed, some colonies adopted the Statute of Northampton
almost verbatim. The colonists shared the English concern
                   YOUNG V. STATE OF HAWAII                            57

that the mere presence of firearms in the public square
presented a danger to the community.

    New Jersey acted first. In 1686 (three years prior to the
English Bill of Rights), the colony passed “An Act against
wearing Swords, &c.” in response to the “great complaint by
the inhabitants of [the] Province, that several persons [were]
wearing swords, daggers, pistols, dirks, stilladoes, skeines, or
any other unusual or unlawful weapons.” An Act against
Swords, &c., 1686 N.J. Laws 289, 289, ch. IX.15
Accordingly, the statute provided that “no person or persons
after publication hereof, shall presume privately to wear any
pocket pistol, skeines, stilladers, daggers or dirks, or other
unusual or unlawful weapons within [the] Province.” Id. at
290. The law further provided that “no planter shall ride or
go armed with sword, pistol, or dagger, upon the penalty of
five pounds.” Id. The law exempted two groups: “all
officers, civil and military, and soldiers while in actual
service” and “all strangers, travelling upon their lawful
occasion thro’ this Province, behaving themselves
peaceably.” Id.



    15
       We have not been pointed to any English counterpart for the New
Jersey statute. The closest was a proclamation of King James I that
banned the sale, wearing, or carrying of “Steelets, pocket Daggers, pocket
Dags and Pistols, which are weapons utterly unserviceable for defence,
Militarie practise, or other lawfull use, but odious, and noted Instruments
of murther, and mischiefe.” By the King James I: A Proclamation
Against Steelets, Pocket Daggers, Pocket Dagges and Pistols, reprinted
in 1 Stuart Royal Proclamations 359–60 (James F. Larkin & Paul L.
Hughes eds., 1973). The weapons listed in the proclamation were of
particular concern because they were so easily concealed. See Peruta,
824 F.3d at 931. Nothing in the proclamation or the New Jersey statute,
however, limited the prohibition to concealed carry.
58              YOUNG V. STATE OF HAWAII

    Six years after New Jersey enacted its restriction on arms,
Massachusetts Bay enacted its own restrictions. The
Massachusetts law was patterned after the Statute of
Northampton. It outlawed affray, rioting, and disturbing or
breaching the peace. An Act for the Punishing of Criminal
Offenders, 1692 Mass. Laws No. 6, at 11–12. In addition, the
statute authorized justices of the peace to arrest those that
“ride or go armed Offensively before any of Their Majesties
Justices . . . by Night or by Day . . . .” Id. (spelling
modernized). The punishment for such action varied, but the
offender could be fined, have his or her armor and weapons
seized, be imprisoned until paying a surety, or even be bound
over to answer the charge before a justice of the peace. Id.
at 12.

    New Hampshire enacted a similar restriction in 1699,
which punished any person who went “armed offensively” or
“put his Majesty’s subjects in fear” and outlawed affray,
rioting, and disturbing the peace. 1699 N.H. Laws. 1.
Punishment ranged from imprisonment to payment of a
surety. Id. at 1–2. The offender also risked forfeiture of the
arms or weapons, to be “sold for his Majesty’s use.” Id.

     To the examples of prohibitions on public carry, we must
add examples of colonial laws that not only permitted public
carry, but mandated it. Some colonies required men to carry
arms while attending church or other public gatherings. They
also protected travelers passing through the several colonies
and those assembled as a militia. For example, Virginia
required colonists to carry arms to church. In a 1619 statute,
it instructed “[a]ll persons whatsoever upon the Sabaoth daye
[who] frequente divine service and sermons . . . [to] beare
armes [and] bring their pieces swordes, poulder and shotte.”
Proceedings of the Virginia Assembly, 1619, in Narratives of
                YOUNG V. STATE OF HAWAII                     59

Early Virginia, 1606–25, at 273 (Lyon Gardiner Tyler ed.,
1907). Any colonist refusing to carry arms to church was
subject to a fine of three shillings, paid to the church. Id.

    Virginia’s mandate was a model for several other
colonies. Connecticut, Maryland, South Carolina, and
Georgia all required men to carry arms at church. See 1 The
Public Records of the Colony of Connecticut 95 (1850)
(“[O]ne person in every several house wherein is any soldier
or soldiers, shall bring a musket, pistol or some piece, with
powder and shot, to each meeting . . . .” (spelling
modernized)); Proceedings of the Council of Maryland,
1636–1667, reprinted in 3 Archives of Maryland 103 (1885)
(“No man able to bear arms to go to church or Chappell . . .
without fixed gun and 1 Charge at least of powder and shot.”
(spelling modernized)); 7 The Statutes at Large of South
Carolina 418 (1840) (requiring any person able to do so to
bear arms to “places of public worship” to secure against
slave insurrections); 19 The Colonial Records of the State of
Georgia (pt. 1) 137–38 (1911) (requiring every male, white
militiaman to carry firearms “on any Sunday or other times,
to any church, or other place of divine worship”). Plymouth
Colony, prior to its merger with Massachusetts Bay, had also
enacted a church-based firearm requirement in 1636, but its
mandate was seasonal. See The Compact with the Charter
and Laws of the Colony of New Plymouth 102 (1836)
(requiring arms at churches between April and November
annually).

    At least two colonies required carrying arms to other
public gatherings. See 1 Records of the Governor and
Company of the Massachusetts Bay in New England 190
(1853) (All eligible persons “shall come to the public
assemblies with their muskets, or other pieces fit for service.”
60                  YOUNG V. STATE OF HAWAII

(spelling modernized)); 1 Records of the Colony of Rhode
Island and Providence Plantations in New England 94 (1856)
(“It is ordered, that no man . . . shall come to any public
Meeting without his weapon.” (spelling modernized)).

     Several colonies also required persons traveling outside
of the public square to arm themselves.               Virginia,
Massachusetts, Rhode Island, and Maryland all enacted some
requirements for travelers to carry arms. See 1 The Statutes
at Large; Being a Collection of all the Laws of Virginia 127
(1823) (“That no man go or send abroad without sufficient
partie will armed.”); 1 Records of the Governor and Company
of the Massachusetts Bay in New England 85 (1853) (“[I]t is
ordered, that no person shall travel single betwixt
[Massachusetts] and Plymouth, nor without some arms . . . .”
(spelling modernized)); 1 Records of the Colony of Rhode
Island and Providence Plantations in New England 94 (1856)
(“It is ordered, that no man shall go two miles from the Town
unarmed.” (spelling modernized)); Proceedings of the
Council of Maryland, 1636–1667, reprinted in 3 Archives of
Maryland 103 (1885) (“No man able to bear arms to go . . .
any considerable distance from home without fixed gun and
1 Charge at least of powder and Shot.” (spelling
modernized)).16



     16
        Historical context offers some possible explanations for the tension.
Some colonies’ issuance of carry requirements—especially to church,
public gatherings, and other travel—reflects “adaptation to the realities of
colonial life, especially [considering] the ongoing hostile relationship with
Native Americans.” Cornell, 80 Law & Contemp. Probs. at 28. In
addition to tense relations with Native Americans, southern colonies also
feared the possibility of slave uprisings. Id. South Carolina’s church-
carry mandate expressly acknowledged that risk. 7 Statutes at Large of
South Carolina 418 (requiring parishioners to carry arms to church so that
                  YOUNG V. STATE OF HAWAII                         61

    The overall effect that these various carry mandates had
on the right to bear arms is unclear, and there is some tension
between the various ordinances. What is clear is that the
colonies assumed that they had the power to regulate—
whether through mandates or prohibitions—the public
carrying of arms. This history may also evince a general
acceptance by local governments of some firearms in the
public square. See Brief of Professors of Second Amendment
Law et al., as Amici Curiae 17. But the public carrying of
arms was always subject to conditions prescribed by the
legislature.

    The Statute of Northampton continued to influence state
law in the interregnum between the Revolutionary War and
the adoption of the Constitution. Three years after the Treaty
of Paris, Virginia enacted prohibitions on public carriage of
firearms that tracked the Statute of Northampton. Virginia’s
statute provided that “no man, great nor small, . . . [shall] go
nor ride armed by night nor by day, in fairs or markets, or in
other places, in terror of the Country.” 1786 Va. Laws 33,
ch. 21.

    Early American history thus strongly suggests that
colonists brought with them the English acquiescence to
firearm limitations outlined in the Statute of Northampton.
The colonies and early American states enacted facsimiles of
the Statute of Northampton’s broad prohibitions on the public
carriage of firearms. And where the colonies did allow public
carry—or even mandated it—those laws were tied to the
overarching duty to bear arms in defense of the community,
and it was the role of local government, not individuals, to


South Carolinians “may be the better secured and provided against the
insurrections and other wicked attempts of negroes and other slaves”).
62              YOUNG V. STATE OF HAWAII

decide when that duty justified or mandated public carry. At
bottom, restrictions on firearms in public were prevalent in
colonial law.

C. Post Second Amendment Restrictions on the Right to Bear
   Arms

     The Constitution was ratified in 1789.          Almost
immediately, Congress began work on a bill of rights, a
promise the Federalists had made as a condition for
ratification. As the Court observed in Heller, “[d]uring the
1788 ratification debates, the fear that the Federal
Government would disarm the people in order to impose rule
through a standing army or select militia was pervasive in
Antifederalist rhetoric.” 554 U.S. at 598. The amendments
that became our Bill of Rights were proposed in 1789 and
ratified by 1791.

    At the time of its adoption, the Bill of Rights did not
apply to the states. Barron v. Mayor & City Council of
Baltimore, 32 U.S. (7 Pet.) 243 (1833); see United States v.
Cruikshank, 92 U.S. 542, 553 (1875) (“The second
amendment . . . means no more than that it shall not be
infringed by Congress. This is one of the amendments that
has no other effect than to restrict the powers of the national
government, leaving the people to look for their protection [to
state law].”). Prior to the adoption of the Constitution, the
states—at the urging of the Continental Congress in
anticipation of a declaration of independence—had adopted
their own constitutions, some of which expressly provided
some protection for the right to keep and bear arms. See
Heller, 554 U.S. at 585–86, 585 n.8, 600–03 (discussing state
constitutional provisions); Eugene Volokh, State
Constitutional Rights to Keep and Bear Arms, 11 Tex. Rev.
                    YOUNG V. STATE OF HAWAII                             63

L. & Pol. 191 (2006) (compiling provisions by state and by
date).17 Accordingly, we have few relevant federal materials.
As the Court explained in Heller, “[f]or most of our history
the Bill of Rights was not thought applicable to the states, and
the Federal Government did not significantly regulate the
possession of firearms by law-abiding citizens.” Heller,
554 U.S. at 625. Therefore, the majority of the nineteenth-
century cases we discuss in this section feature challenges to
firearms regulations that were made under state constitutional
analogues to the Second Amendment, not the Second
Amendment itself, although some decisions refer to the
Second Amendment.18 As we discuss state regulation of

     17
        Not all the states adopted such a measure. California, Iowa,
Maryland, Minnesota, New Jersey, and New York have never adopted a
constitutional guarantee to keep and bear arms. And some of the states
did not adopt a guarantee until the twentieth century. Volokh, State
Constitutional Rights, 11 Tex. Rev. L. & Pol. at 193–204. Although
Maryland did not adopt a formal guarantee, the Maryland Declaration of
Rights stated that “the inhabitants of Maryland are entitled to the common
law of England, . . . and to the benefit of such of the English statutes, as
existed at the time of their first emigration.” Md. Decl. of Rights, art. III
(1776).
    18
       In some respects, the Second Amendment is less important than
state constitutions and laws in helping us determine the scope of any pre-
existing right to keep and bear arms. Congress had no general power over
crime, except in federal enclaves or territories. The Constitution gave
Congress authority over three enumerated crimes: counterfeiting, piracy
and felonies on the high seas, and treason. U.S. Const. art. I, § 8, cls. 6,
10; id. art. III, § 3, cl. 2. Any other authority over crime that Congress
asserts must be tied to an enumerated power—such as the Commerce
Clause—through the Necessary and Proper Clause. Id. art. I, § 8, cl. 18.
See United States v. Lopez, 514 U.S. 549, 561 n.3 (1995) (“Under our
federal system, the States possess primary authority for defining and
enforcing the criminal law.”) (quotation marks and citations omitted);
Screws v. United States, 325 U.S. 91, 109 (1945) (plurality opinion)
(“[T]he administration of criminal justice rests with the States except as
64                 YOUNG V. STATE OF HAWAII

firearms, we will note where the state had an applicable
guarantee in its own constitution.

     1. Post-Ratification Restrictions

    After ratification of the U.S. Constitution, and subject to
their own state constitutions, the states continued to adopt
laws that restricted the public carrying of arms. See Saul
Cornell & Nathan DeDino, A Well Regulated Right: The
Early American Origins of Gun Control, 73 Fordham L. Rev.
487, 505 (2004) (examining “[a] variety of laws regulating
firearms . . . already in place during the Founding Era”).
Many of these laws were influenced by the Statute of
Northampton. North Carolina provides us with a prime
example. Just a year after the ratification of the Bill of
Rights, North Carolina adopted, nearly verbatim, the Statute
of Northampton. Indeed, the statute had a heading that
recited that these were “Statutes made at Northampton . . . in
the Second Year of the Reign of Edward the Third, and in the
Year of our Lord 1328.” See 1792 N.C. Laws 60, ch. 3.
Ironically, notwithstanding its recent independence, North
Carolina did not even remove the references to the king:

         It is enacted, that no man great nor small, or
         what condition soever he be, except the
         King’s servants in his presence . . . go nor ride
         armed by night nor by day, in fairs, markets,


Congress, acting within the scope of those delegated powers, has created
offenses against the United States.”). Given that relationship between the
federal government and the states, early state constitutions, laws, and
practices may be a more reliable indicator of what we thought the states
could and could not do under the “pre-existing [right]” that we “inherited
from our English ancestors.” Heller, 554 U.S. at 599 (quoting Robertson
v. Baldwin, 165 U.S. 275, 281 (1897)).
                    YOUNG V. STATE OF HAWAII                              65

         nor in the presence of the King’s Justices, or
         other ministers, nor in no part elsewhere.

Id. at 60–61.19 As we have noted, Massachusetts had first
enacted a law based on the Statute of Northampton in 1692.
In 1795, it repealed a portion of the 1692 Act but kept the
firearms restrictions. 1795 Mass. Acts 436, ch. 2. The 1795
version had strong echoes of the Statute of Northampton and
authorized its justices of the peace to arrest “all affrayers,
rioters, disturbers, or breakers of the peace, and such as shall
ride or go armed offensively, to the fear or terror of the good
citizens of this Commonwealth.” Id.20

    2. Nineteenth-Century Restrictions

   a. The statutes. Early American versions of the Statute
of Northampton continued into the nineteenth century. In


       19
          North Carolina’s Declaration of Rights, adopted in 1776, provided:
“That the people have a right to bear arms, for the defence of the State
. . . .” N.C. Decl. of Rights § XVII (1776).

     North Carolina’s reliance upon English law would prove to be
controversial over the next century. In 1836, the North Carolina
legislature explicitly repealed “all the statutes of England or Great Britain”
in use in the state, 1 N.C. Rev. Stat. 52–53, ch. 1, § 2 (1837), which
prompted a challenge to its Northampton analogue. The Supreme Court
of North Carolina upheld the statute, however, finding that the Statute of
Northampton did not create the substantive prohibitions therein. State v.
Huntly, 25 N.C. 418, 420–21 (1843). Citing Blackstone and Hawkins, the
court concluded that the statute’s prohibitions “[had] been always an
offen[s]e at common law.” Id. at 421 (citation and emphasis omitted).
    20
       The Massachusetts Constitution of 1780 provided: “The people
have a right to keep and to bear arms for the common defence.” Mass.
Const. of 1780, pt. 1, art. 17.
66                 YOUNG V. STATE OF HAWAII

1801, Tennessee prohibited any person from “go[ing] armed
to the terror of the people, or privately carry[ing] any dirk,
large knife, pistol, or any other dangerous weapon, to the fear
or terror of any person.” 1801 Tenn. Pub. Acts 260, ch. 22
§ 6.21 Anyone carrying a firearm in violation of the statute
was subject to a fine and potential imprisonment. Id. at 261.
Repeat offenders could be indicted and prosecuted for
breaching the peace. Id. Other states followed. Louisiana
punished “any person who shall be found with any concealed
weapon, such as a dirk, dagger, knife, pistol or any other
deadly weapon concealed in his bosom, coat or in any other
place about him that do not appear in full open view.” La.
Acts, 1st Legis., 2d Sess. 172 (1813). Maine also enacted a
version of the Statute of Northampton in the early nineteenth
century, outlawing “affrayers, rioters, disturbers or breakers
of the peace, and such as shall ride or go armed offensively,
to the fear or terror of the good citizens of this State.” 1821
Me. Laws 285, ch. 73 § 1.22 It also imposed a surety system
whereby potential offenders would pay a fine to ensure their
future good behavior. Id.

    The early nineteenth century saw new restrictions on
firearms that incorporated broader prohibitions than the one
found in the Statute of Northampton. These restrictions more
forcefully prohibited the mere act of carrying a firearm
instead of coupling going armed with affray, rioting, or

     21
       The Tennessee Constitution of 1796 provided: “That the freemen
of this State have a right to keep and to bear [a]rms for their common
defence.” Tenn. Const. of 1796, art. XI, § 26.
     22
         Maine had adopted a constitution only two years earlier. It
provided: “Every citizen has a right to keep and bear arms for the common
defence; and this right shall never be questioned.” Me. Const. of 1819,
art. I, § 16.
                   YOUNG V. STATE OF HAWAII                          67

disturbing the peace. The major changes began with
Tennessee and Massachusetts. Recall that Tennessee had
enacted a firearm restriction in 1801 that prohibited going
armed “to the terror of the people.” 1801 Tenn. Pub. Acts
260, ch. 22, § 6. It revised that restriction in 1821, stating
that “every person so degrading himself, by carrying . . . belt
or pocket pistols, either in public or in private” was subject to
a fine for each offense. 1821 Tenn. Pub. Acts 15, ch. 13.
There was no question of whether proof of terror or intent
was required. The statute simply outlawed such carry. It did
exempt the carrying of “a knife of any size in a conspicuous
manner on the strop of a shot pouch.” Id. at 16.

     Massachusetts adopted a more generous change and
became a template for other states. As we have observed, in
1795 Massachusetts renewed its colonial firearms restrictions,
enacting a firearms regulation that resembled the Statute of
Northampton. See 1795 Mass. Acts 436, ch. 2 (allowing
every justice of the peace to arrest all that “ride or go armed
offensively, to the fear or terror of the good citizens of [the]
Commonwealth”). In 1836 Massachusetts broadly revamped
its criminal law; in the process it abandoned the Northampton
framework in favor of a good-cause restriction. In Chapter
134, entitled “Of Proceedings to Prevent the Commission of
Crimes,” Massachusetts added eighteen sections dealing with
complaints, arrests, trials, appeals, penalties and sureties.23
Section 16 provided:

         If any person shall go armed with a dirk,
         dagger, sword, pistol, or other offensive and


    23
        We discuss the details of the Massachusetts surety law in greater
detail, infra at note 40 and accompanying text. We covered the English
practice of requiring a surety of the peace supra at note 12.
68                YOUNG V. STATE OF HAWAII

          dangerous weapon, without reasonable cause
          to fear an assualt [sic] or other injury, or
          violence to his person, or to his family or
          property, he may, on complaint of any person
          having reasonable cause to fear an injury, or
          breach of the peace, be required to find
          sureties for keeping the peace, for a term not
          exceeding six months, with the right of
          appealing as before provided.

1836 Mass. Acts 750, ch. 134, § 16. The 1836 Massachusetts
statute permitted public carry, but limited it to persons who
could demonstrate their need to carry for the protection of
themselves, their families, or their property. In effect, the
Massachusetts law provided that such weapons could not be
carried in public unless the person so armed could show
“reasonable cause.”

    A number of states followed Massachusetts and adopted
some version of Chapter 134, including Section 16. Many of
those states adopted Section 16 verbatim. For example, in
1839 Wisconsin adopted “An Act to prevent the commission
of crimes.” Section 16 was a word-for-word (with minor
changes in punctuation) replication of Section 16 of the 1836
Massachusetts statute. 1838 Wis. Sess. Laws 381, § 16.
Other states and territories followed. If they did not adopt
Section 16 verbatim, the changes were minor, but the
references to the 1836 Massachusetts law were unmistakable.
See 1841 Me. Laws 709, ch. 169, § 16; 1846 Mich. Laws 692,
ch. 162, § 16;24 1847 Va. Laws 129, ch. XIV, § 16; 1851


     24
       The Michigan Constitution of 1835 provided: “Every person has
a right to bear arms for the defense of himself and the State.” Mich.
Const. of 1835, art. I, § 13.
                   YOUNG V. STATE OF HAWAII                          69

Minn. Pub. Acts 528, ch. 112, § 18; 1854 Or. Laws 220, ch.
XVI, § 17; 1870 W. Va. Acts 703, ch. CLIII, § 8. The
giveaway was Massachusetts’ distinctive phrase “dirk,
dagger, sword, pistol, or other offensive and dangerous
weapon.” Of these states, only Virginia and West Virginia
did not use the phrase. Instead they simply prohibited the
carrying of “any dangerous or offensive weapon” or of a
“deadly and dangerous weapon,” respectively.

     Other states followed Massachusetts’ formulation but
qualified the right in some other way. Pennsylvania, for
example, provided an introductory exemption: “If any person,
not being an officer on duty in the military or naval service of
the state or of the United States, shall go armed with dirk,
dagger, sword or pistol . . . .” 1862 Pa. Laws 250, § 6
(emphasis added).25 Texas expanded the list of prohibited
items. In a statute entitled “An Act to Regulate the Keeping
and Bearing of Deadly Weapons,” Texas regulated the
carrying of “any pistol, dirk, dagger, slung-shot, sword-cane,
spear, brass-knuckles, bowie-knife, or any other kind of
knife.” 1874 Tex. Gen. Laws 1322, art. 6512; see also id.
art. 6511 (entitled “An Act Regulating the Right to Keep and
Bear Arms;” prohibiting anyone carrying “a bowie-knife,
dirk, or butcher-knife, or firearms, whether known as a six-
shooter, gun, or pistol of any kind” from entering “any church
or religious assembly, any school-room or other place where
persons are assembled for educational, literary, or scientific
purposes, or into a ballroom, social party, or other social
gathering . . . or to any election precinct . . . or to any other
place where people may be assembled . . . , or any other


    25
       The Pennsylvania Constitution of 1790 provided: “The right of
citizens to bear arms in defence of themselves and the State shall not be
questioned.” Pa. Const. of 1790, art. IX, § XXI.
70                  YOUNG V. STATE OF HAWAII

public assembly”).26 The Territories of Arizona and Idaho
each enacted some version of the expanded Texas list. 1889
Ariz. Sess. Laws 16–17, No. 13, §§ 1, 3; 1889 Idaho Laws 23,
§ 1.27

      A number of other states regulated the carrying of arms,
even though they did not follow the Massachusetts model.
Delaware, for example, continued to follow the outline of the
Statute of Northampton. 1852 Del. Stat. 333, ch. 97, § 13
(making subject to arrest “all affrayers, rioters, breakers and
disturbers of the peace, and all who go armed offensively to
the terror of the people”). Kansas and the Territory of
Wyoming also prohibited both the concealed and open
carrying of weapons, although with more modern language.
1881 Kan. Sess. Laws 80, ch. XXXVII, § 23 (“The [city]
council shall prohibit and punish the carrying of firearms, or
other dangerous or deadly weapons, concealed or otherwise
. . . .”);28 1876 Wyo. Sess. Laws 352, ch. 52, § 1 (prohibiting
the “bear[ing] upon his person, concealed or openly, any fire
arm or other deadly weapon, within the limits of any city,
town or village”).


     26
       The Texas Constitution of 1869 provided: “Every person shall have
the right to keep and bear arms, in the lawful defence of himself or the
State, under such regulations as the legislature may prescribe.” Tex.
Const. of 1869, art. I, § 13.
     27
       Idaho was admitted to the Union in 1890. The Idaho Constitution
of 1889 provided: “The people have the right to bear arms for their
security and defence; but the legislature shall regulate the exercise of this
right by law.” Idaho Const. of 1889, art. I, § 11.
     28
      The Kansas Bill of Rights, adopted in 1859, provided: “The people
have the right to bear arms for their defense and security . . . .” Kan.
Const. of 1859, Bill of Rights § 4.
                  YOUNG V. STATE OF HAWAII                          71

     Most, but not all, of the weapons enumerated in these
statutes were capable of being concealed. The statutes we
have discussed thus far, however, did not prohibit only the
concealed carrying of such weapons. Some states, however,
did so limit their laws. Alabama, for example, punished “any
one who carrie[d] concealed about his person a pistol, or any
other description of fire arms, not being threatened with, or
having good reason to apprehend an attack, or travelling
. . . .” 1852 Ala. Laws 588, art. VI, § 3274.29 Georgia
prohibited “[a]ny person having or carrying about his person,
unless in an open manner and fully exposed to view, any
pistol, (except horseman’s pistols,) dirk, sword in a cane,
spear, bowie-knife, or any other kind of knives . . . .” 1861
Ga. Laws 859, div. 9, § 4413.

    On the other hand, two territories had nominal concealed
weapons prohibitions that also applied to open carry. New
Mexico made it “unlawful for any person to carry concealed
weapons on their persons, of any class of pistols whatever,
bowie knife . . . Arkansas toothpick, Spanish dagger, slung-
shot, or any other deadly weapon.” 1860 N.M. Laws 94, § 1
(emphasis added). However, in the following section, it
prescribed the punishment for any person who “carr[ies]
about his person, either concealed or otherwise, any deadly
weapon of the class and description mentioned in the
preceding section . . . .” Id. § 2 (emphasis added). The
Territory of Oklahoma had a complex series of prohibitions
in an article entitled “Concealed Weapons,” but some of the
prohibitions applied to open carry. For instance, one
provision made it “unlawful for any person in the Territory of


    29
       The Alabama Constitution of 1819 provided: “Every citizen has a
right to bear arms in defence of himself and the State.” Ala. Const. of
1819, art. I, § 23.
72              YOUNG V. STATE OF HAWAII

Oklahoma to carry concealed . . . any pistol, revolver, bowie
knife, dirk, dagger, slung-shot, sword cane, spear, metal
knuckles, or any other kind of knife . . . .” 1891 Okla. Sess.
Laws 495, art. 47, § 1. But the next section prohibited “any
person . . . to carry upon or about his person any pistol,
revolver, bowie knife, dirk knife, loaded cane, billy, metal
knuckles, or any other offensive or defensive weapon, except
as in this article provided.” Id. § 2 (emphasis added). The
article then made exceptions for “[P]ublic officers while in
the discharge of their duties,” id. § 4, and persons carrying
“shot-guns or rifles for the purpose of hunting,” id. § 5.
Additionally, the statute made it “unlawful for any person,
except a peace officer, to carry into any church or religious
assembly, any school room . . . or into any circus, show or
public exhibition of any kind, or into any ball room, or to any
social party or social gathering, or to any election, or to any
place where intoxicating liquors are sold, or to any political
convention, or to any other public assembly, any of the
weapons designated in sections one and two of this article.”
Id. § 7. In the end, section 7 was a broad prohibition on
carrying arms into public places.

    Before we discuss the state cases, we have several
observations on the statutes. First, the states broadly agreed
that small, concealable weapons, including firearms, could be
banned from the public square. Although the record is not
uniform, the vast majority of the states did not distinguish
between regulation of concealed carry and regulation of open
carry of weapons that were capable of being concealed.
None of the statutes we have discussed in this section makes
any mention of long-barreled guns, such as muskets, rifles, or
shotguns. Second, although many of the states had
constitutional provisions that guaranteed some kind of right
to keep and bear arms, state legislatures evidently did not
                   YOUNG V. STATE OF HAWAII                           73

believe that the restrictions we have discussed here were
inconsistent with their state constitutions. At the same time,
the territories enacted similar restrictions, and the
territories—unlike the states—would have been subject to the
Second Amendment. U.S. Const. art. IV, § 3, cl. 2.

    The Territory of Hawai‘i’s enumerated restrictions on
carrying weapons were well within this tradition. Hawai‘i’s
1852 law punished “[a]ny person not authorized by law, who
shall carry, or be found armed with, any bowie-knife, sword-
cane, pistol, air-gun, slung-shot or other deadly weapon.”
1852 Haw. Sess. Laws 19, § 1. Like many states, Hawai‘i
exempted persons “authorized to bear arms,” including
persons “holding official, military, or naval rank” so long as
the weapon was “worn for legitimate purposes.” Id. § 2.

    b. The cases. The parties have directed our attention to
a number of reported state cases that address the right to keep
and bear firearms. They are largely from Southern states;
even then, they are far from uniform in their reasoning and
conclusions. We will start with the cases in which the state
courts adopted the most generous protections for those
bearing arms. Our first such case is Bliss v. Commonwealth,
12 Ky. (2 Litt.) 90 (1822). Like many statutes we have seen,
Kentucky law banned the carrying of concealed weapons,
including pocket pistols, dirks, large knives and sword-canes.
Id. at 90. Bliss was charged with carrying a sword in a cane
and contended that the Kentucky Constitution prohibited such
restrictions.30 Id. A divided Kentucky Court of Appeals,
Kentucky’s highest court, held the statute unconstitutional.


    30
      The Kentucky Constitution provided: “That the right of the citizens
to bear arms in defence of themselves and the State shall not be
questioned.” Ky. Const. of 1799, art. X, § 23.
74              YOUNG V. STATE OF HAWAII

The court determined that the right to bears arms “existed at
the adoption of the constitution . . . [and] consisted in nothing
else but in the liberty of the citizens to bear arms.” Id. at 92.
The court took a bright-line position on any difference
between the state regulating and prohibiting the carrying of
arms: “in principle, there is no difference between a law
prohibiting the wearing concealed arms, and a law forbidding
the wearing such as are exposed; and if the former be
unconstitutional, the latter must be so likewise.” Id. The
court held the act “unconstitutional and void.” Id. at 93. One
judge dissented, but did not file an opinion. Id. at 94.

    Bliss’s expansive view of the right to carry firearms was
short lived. Following the Kentucky Court of Appeals’
opinion, the legislature amended the constitution to allow the
type of restriction the court had struck down. Ky. Const. of
1850, art. XIII, § 25 (“That the rights of the citizens to bear
arms in defence of themselves and the State shall not be
questioned; but the general assembly may pass laws to
prevent persons from carrying concealed arms.”). See
Peruta, 824 F.3d at 935–36 (citing Robert M. Ireland, The
Problem of Concealed Weapons in Nineteenth-Century
Kentucky, 91 Reg. Ky. Hist. Soc’y 370, 373 (1993)
(discussing the aftermath of the decision; noting that the
Governor criticized the court for reading the state constitution
so literally)). Bliss appears to be an isolated decision. The
decision was not followed by any other court, and it was
considered and rejected by state courts in Alabama, Arkansas,
Georgia, and Tennessee. See Peruta, 824 F.3d at 936;
Strickland v. State, 72 S.E. 260, 261 (Ga. 1911) (“[Bliss] has
                   YOUNG V. STATE OF HAWAII                             75

not been followed, but severely criticised. The decisions are
practically unanimous to the contrary.”); id. (citing cases).31

    No other court went as far as the Kentucky court in Bliss;
indeed, courts in Georgia, Alabama, and Louisiana deviated
from Bliss by holding that restrictions on concealed weapons
were permissible. Georgia drew its line between open and
concealed carry in reversing a conviction for carrying
firearms. In Nunn v. State, 1 Ga. 243 (1846), Nunn was
charged with carrying pistols, but the indictment failed to
state whether he carried them in secret. Discussing Bliss, the
Georgia Supreme Court relied largely on the Second
Amendment of the U.S. Constitution, denying that “because
the people withheld this arbitrary power of disfranchisement
from Congress [in the Second Amendment], they ever
intended to confer it on the local legislatures.” Id. at 250.
The court concluded that

         so far as the [challenged state] act . . . seeks to
         suppress the practice of carrying certain
         weapons secretly, that it is valid, inasmuch as
         it does not deprive the citizen of his natural
         right of self-defence, or of his constitutional
         right to keep and bear arms. But that so much
         of it, as contains a prohibition against bearing
         arms openly, is in conflict with the
         Constitution, and void.



    31
       The decision, however, is notable for another reason. Prompted by
the decision, Kentucky became the first state to write into its constitution
what had long been implicit: that “the general assembly may pass laws to
prevent persons from carrying concealed arms.” Ky. Const. of 1850, art.
XIII, § 25.
76                 YOUNG V. STATE OF HAWAII

Id. at 251. Because Nunn had not been charged with carrying
his pistol in secret, the judgment of conviction was reversed.32
See also In re Brickey, 70 P. 609, 609 (Idaho 1902) (holding
unconstitutional under both the state and federal constitutions
a statute prohibiting the carrying of deadly weapons in the
city; suggesting that a statute prohibiting concealed carry
would be constitutional).


     32
        When Nunn was decided, there was no Georgia provision
concerning the right to keep and bear arms. Following the Civil War, the
Georgia Constitution was revised to read: “A well regulated Militia being
necessary to the security of a free people, the right of the people to keep
and bear arms shall not be infringed; but the General Assembly shall have
power to prescribe by law the manner in which arms may be borne.” Ga.
Const. of 1868, art. I, § XIV. In Hill v. State, 53 Ga. 472 (1874), the
Georgia Supreme Court upheld against a state constitutional challenge a
statute prohibiting the carrying of a pistol or revolver, among other
“deadly weapon[s],” in courts, places of worship, and public gatherings.
Id. at 480–81 (“The manner of bearing arms includes not only the
particular way they may be carried upon the person, that is openly or
secretly, on the shoulder or in the hand, loaded or unloaded, cocked or
uncocked, capped or uncapped, but it includes, also, the time when, and
the place where, they may be borne.”).

     In 1877, the Georgia Constitution was revised again, and the right to
bear arms lost its prefatory clause. Ga. Const. of 1877, art. I, § 1, para.
XXII (“The right of the people to keep and bear arms shall not be
infringed, but the General Assembly shall have power to prescribe, the
manner in which arms may be borne.”). In Strickland, the Georgia
Supreme Court upheld against a state constitutional challenge a law
requiring a license for any person to “carry[] about his person” a pistol or
revolver. 72 S.E. at 260. The court cited the Statute of Northampton and
other English sources. The court observed that “no one will contend that
children have a constitutional right to go to school with revolvers strapped
around them, or that men and women have a right to go to church, or sit
in the courtrooms, or crowd around election precincts, armed like
desparadoes, and that this is beyond the power of the Legislature to
prevent.” Id. at 264.
                   YOUNG V. STATE OF HAWAII                             77

    The Alabama Supreme Court changed its views over time
on the state’s power to regulate open carry. Like Georgia,
Alabama first upheld the power of the state legislature to
prohibit carrying concealed weapons. In State v. Reid, 1 Ala.
612 (1840), the Alabama Supreme Court affirmed Reid’s
conviction for carrying a concealed pistol.33 The court
considered Bliss, but refused to go so far. Instead, it was
“incline[d] to the opinion that the Legislature cannot inhibit
the citizen from bearing arms openly, because [the
Constitution] authorizes him to bear them for the purposes of
defending himself and the State, and it is only when carried
openly, that they can be efficiently used for defence.” Id. at
619. But the court also understood the right to bear arms
openly to be subject to some degree of regulation. The
Alabama Constitution had not “denied to the Legislature, the
right to enact laws in regard to the manner in which arms
shall be borne. The right guarantied to the citizen, is not to
bear arms upon all occasions and in all places, but merely ‘in
defence of himself and the State.’” Id. at 616. As a result,
the legislature retained “the authority to adopt such
regulations of police, as may be dictated by the safety of the
people and advancement of public morals.” Id.

    An early twentieth-century case from Alabama, although
outside our current historical discussion, shows that this
limiting principle first articulated in Reid had teeth. In Isaiah
v. State, 176 Ala. 27 (1911), the Alabama Supreme Court
upheld, under the same provision of the Alabama
Constitution, a statute prohibiting the carrying of a pistol
“about his person on premises not his own or under his


    33
       The Alabama Constitution stated that “[e]very citizen has a right to
bear arms in defence of himself and the State.” Ala. Const. of 1819, art. I,
§ 23.
78              YOUNG V. STATE OF HAWAII

control.” Id. at 28. The court concluded that the statute
properly restricted the manner and places in which arms
could be carried. Id.; see also id. at 34 (McClellan, J.,
concurring) (stating that the legislature could prohibit a
person “to carry a pistol off one’s premises”). In his
concurrence, and citing Reid, Justice McClellan made clear
what is unstated in the majority: that the legislature retained
the authority to regulate where and how a person could
legally carry a firearm in Alabama. Id. at 37–38 (McClellan,
J., concurring) (“To deny the validity of [the regulation]
would, without doubt, restrict the legislative right to regulate
. . . to the manner only of bearing arms; and this would clothe
the constitutional right to bear arms with an effect to deny to
legislative function the power to determine . . . what are arms
proper to be borne . . . [or] at what places arms of a defined
character should not be borne.”). Isaiah tells us that
Alabama’s right to carry openly, even if constitutionally
protected, was nevertheless amenable to even severe
restrictions by the state legislature.

      The Louisiana Supreme Court also marked the difference
between concealed carry and open carry, albeit in dicta. An
1813 statute prohibited concealed carriage of enumerated
dangerous weapons. Chandler was charged with murder
using a Bowie knife; he claimed it was in self defense. In the
course of describing the statute, the Louisiana Supreme Court
observed that the prohibition on concealed weapons was
“absolutely necessary to counteract a vicious state of society
. . . and to prevent bloodshed and assassinations committed
upon unsuspecting persons. It interfered with no man’s right
to carry arms . . . ‘in full open view,’ which places men upon
an equality.” State v. Chandler, 5 La. Ann. 489, 489–90
(1850). In State v. Smith, 11 La. Ann. 633 (1856), Smith was
charged with carrying a concealed weapon. The statute
                YOUNG V. STATE OF HAWAII                    79

specified that a weapon was concealed when it did not appear
“in full open view.” Id. at 634. Smith contended that the
weapon was partially exposed and, therefore, not concealed.
The Louisiana Supreme Court disagreed. Citing the Second
Amendment, the court commented that the amendment was
“never intended to prevent the individual States from
adopting such measures of police as might be necessary, in
order to protect the orderly and well disposed citizens from
the treacherous use of weapons not even designed for any
purpose of public defence . . . .” Id. at 633. As to the
question before it, the court held that partial concealment was
a violation of the statute. It appeared to exempt from the
statute “the extremely unusual case of the carrying of such
weapon in full open view, and partially covered by the pocket
or clothes,” but not “where the partial exposure is the result
of accident or want of capacity in the pocket to contain, or
clothes fully to cover the weapon.” Id. at 634. Finally, in
State v. Jumel, 13 La. Ann. 399 (1858), the Louisiana
Supreme Court upheld a conviction for carrying a concealed
weapon and commented that the statute “does not infringe the
right of the people to keep or bear arms. It is a measure of
police, prohibiting only a particular mode of bearing arms
which is found dangerous to the peace of society.” Id.
at 399–400.

    In contrast to these states, other states—also from the
South—upheld good-cause restrictions on the open carry of
certain dangerous firearms. The Texas Supreme Court did so
in a pair of cases. In English v. State, 35 Tex. 473 (1871),
English had been charged under the Act of April 12, 1871,
which prohibited the carrying of deadly weapons, including
“pistols, dirks, daggers, slungshots, swordcanes, spears,
brass-knuckles and bowie knives,” unless the carrier could
show an “exceptional case[]” of self-defense. Id. at 474, 477.
80                 YOUNG V. STATE OF HAWAII

At trial, English proved that the pistol was not loaded and was
inoperable. Id. at 473. The court took note of various state
decisions, including the Alabama and Georgia decisions. It
also referred to the Statute of Northampton, Sir John Knight’s
Case, and Blackstone. Id. at 476. Analyzing the Second
Amendment, the court concluded that its intended scope was
limited to arms that were “useful and proper to an armed
militia.” Id. at 474 (“Can it be understood that these [deadly
weapons named in the statute] were contemplated by the
framers of our bill of rights? Most of them are the wicked
devices of modern craft.”). The Texas Supreme Court
rejected as “simply ridiculous” the idea that the specific
weapons banned in the statute were “proper or necessary
arms of a ‘well-regulated militia.’” Id. at 476; see id. (“The
word ‘arms’ . . . refers to the arms of a militiaman or soldier,
and the word is used in its military sense.”). Turning next to
English’s challenge under the state constitution, the court
determined that the Texas Constitution “confers upon the
legislature the power to regulate the privilege [to bear arms]”
so long as it does not “tak[e] it away.” Id. at 478.34 The court
concluded that Texas law restricted, but did not deprive, its
residents of the right to bear arms. No one “should claim the
right to carry upon his person any of the mischievous devices
inhibited by the statute, into a peaceable public assembly, as,
for instance into a church, a lecture room, a ball room, or any
other place where ladies and gentlemen are congregated
together.” Id. at 478–79.




     34
        The Texas Constitution provided: “Every person shall have the
right to keep and bear arms, in the lawful defence of himself or the State,
under such regulations as the legislature may prescribe.” Tex. Const. of
1869, art. I, § 13.
                   YOUNG V. STATE OF HAWAII                           81

    In a later case, the Texas Supreme Court clarified that the
use of “arms” in the Texas Constitution does not refer “only
to the arms of a militiaman or soldier.” Rather, the weapons
“secured [in] the right to keep and bear” arms “must be such
arms as are commonly kept, according to the customs of the
people, and are appropriate for open . . . use in self-defense.”
State v. Duke, 42 Tex. 455, 458 (1875) (upholding the same
good-cause restriction challenged in English). The court
counted among such defensive weapons “the double-barreled
shot-gun, the huntsman’s rifle, and such pistols at least as are
not adapted to being carried concealed,” such as “the dragoon
or holster pistol.” Id. at 458–59.

    Other, more extensive firearms regulations were held
constitutional, including restrictions on open carry that were
tailored to small and concealable weapons. In Andrews v.
State, 50 Tenn. 165 (1871), Andrews was charged with
carrying a pistol in violation of state law. The Tennessee
statute in question made it unlawful “for any person to
publicly or privately carry a dirk, swordcane, Spanish stiletto,
belt or pocket pistol or revolver.” Id. at 171 (quoting Act of
June 11, 1870, § 1).35 Andrews argued that the weapon he
was charged with carrying was not one encompassed by the
statute. The Tennessee Supreme Court agreed and overturned
his conviction. The court reasoned that the right to bear arms
was “the right to use such arms for all the ordinary purposes,
and in all the ordinary modes usual in the country.” Id.
at 178. Keeping in mind “a knowledge of the habits of our
people, and of the arms in the use of which a soldier should


    35
       Tennessee’s Constitution of 1870 provided: “That the citizens of
this State have a right to keep and to bear arms for their common defense;
but the [L]egislature shall have power by law, to regulate the wearing of
arms with a view to prevent crime.” Tenn. Const. of 1870, art. I, § 26.
82              YOUNG V. STATE OF HAWAII

be trained,” the court held that “the rifle of all descriptions,
the shot gun, the musket, and repeater,” were “the usual arms
of the citizen of the county.” Id. at 179. Although the court
concluded that “the right to keep such arms, can not be
infringed or forbidden by the Legislature,” it acknowledged
that their use could “be subordinated to such regulations and
limitations as are or may be authorized by the law of the
land.” Id. at 179–80. The court declared the statute
constitutional, at least insofar as it prohibited “belt or pocket
pistol[s].” It reserved judgment on the statute’s prohibition
against “revolvers” because the evidence was unsettled as to
whether the term referred to a “repeater[,which] is a soldier’s
weapon,” the carrying of which could not be constitutionally
prohibited. Id. at 186–87. The court acknowledged that even
the weapons lawfully prohibited by the statute might be used
in one’s self-defense. Nevertheless, the court found that

        [t]he law allows ample means of self-defense,
        without the use of the weapons which we have
        held may be rightfully prescribed by this
        statute. The object being to banish these
        weapons from the community by an absolute
        prohibition for the prevention of crime, no
        man’s particular safety, if such case could
        exist, ought to be allowed to defeat this end.

Id. at 189; see also Aymette v. State, 21 Tenn. 154, 160–61
(1840) (suggesting, in dicta, that “swords, muskets, rifles,
etc., must necessarily be borne openly . . . to bear arms in
defence of themselves [and the state]”). For the court in
Andrews, the right of individual self-defense did not trump
the legislature’s ability to regulate—or even
“banish”—certain types of firearms from the public square.
In a companion case, Page v. State, 50 Tenn. 198 (1871), the
                YOUNG V. STATE OF HAWAII                    83

court upheld Page’s conviction for carrying a revolver. The
“revolver” was only about eight inches long, and the court
concluded it was not a “an arm for war purposes” and thus
could be constitutionally prohibited by the state legislature
under Andrews. Id. at 198. In a subsequent case, the court
upheld an indictment for carrying an army pistol that was not
displayed in hand. State v. Wilburn, 66 Tenn. 57 (1872).

    Like Tennessee, Arkansas upheld a ban on open carry of
certain dangerous weapons. In Fife v. State, 31 Ark. 455
(1876), the Arkansas Supreme Court upheld Fife’s conviction
for carrying a pistol in hand. The court looked at “the
prohibited list of weapons,” under the relevant state
law—including the pistol, dirk, Bowie knife, swordcane and
brass knuckles—and found that the state legislature intended
to prevent “known public mischief,” the pistol being “usually
carried in the pocket, or of a size to be concealed about the
person, and used in private quarrels and brawls.” Id. at 461.
It upheld the law under Arkansas’s Constitution, which
guaranteed that “[t]he citizens of this State shall have the
right to keep and bear arms for their common defense.” Ark.
Const. of 1874, art. II, § 5. In a later case, Haile v. State,
38 Ark. 564 (1882), the court confirmed the legislature’s
power to prescribe the permissible manner of carrying a
weapon in public, including weapons used in war. Haile was
carrying a pistol at his waist. An Arkansas law, adopted in
1881, prohibited the carrying of “such pistol as is used in the
army or navy of the United States, in any manner, except
uncovered, and in the hand.” Id. at 565. The court rejected
the claim that the right to keep and bear arms guaranteed
“protection to the citizen, in going, with convenience to
himself, and after his own fashion, prepared at all times to
inflict death upon his fellow-citizens, upon the occasion of
any real or imaginary wrong.” Id. at 566. Although the
84                  YOUNG V. STATE OF HAWAII

Arkansas Constitution did not expressly reserve to the
legislature the right to regulate arms, the court thought it
followed “from the undefined police powers, inherent in all
governments.” Id. at 567.36

    The cases, much more so than the statutes, are divided.
As the Supreme Court of Georgia so eloquently put it “‘tot
homines, quot sententiae’—so many men, so many
opinions!” Nunn, 1 Ga. at 248. Cf. Isaiah, 176 Ala. at 35
(McClellan, J., concurring) (“There is wide and fundamental
divergence of opinion upon the scope and effect of
constitutional provisions [concerning the right to bear
arms].”); City of Salina v. Blaksley, 83 P. 619, 620 (Kan.
1905) (“[T]he carrying of deadly weapons has been the
subject of much dispute in the courts. The views expressed
in the decisions are not uniform, and the reasonings of the
different courts vary.”). In a trenchant decision summarizing


     36
       Fife and Haile were not the only cases from the Arkansas Supreme
Court to evaluate the constitutionality of a firearms restrictions under the
state constitution. Both cases built on an 1842 concealed-carry decision,
which concluded that the “[l]egislature possesses competent powers to
prescribe, by law, that any and all arms, kept or borne by individuals, shall
be so kept and borne as not to injure or endanger the private rights of
others . . . .” State v. Buzzard, 4 Ark. 18, 27 (1842) (op. of Ringo, C.J.).
See Ark. Const. of 1836, art. II, § 21 (“That the free white men of this
State shall have a right to keep and to bear arms for their common
defence.”).

     Though Buzzard did not involve open carry, the court’s reasons for
upholding the statute reveal an expansive understanding of the
legislature’s authority to regulate public-arms carriage. In the court’s
view, “if the right to keep and bear arms be subject to no legal control or
regulation whatever, it might, and in time to come doubtless will, be so
exercised as to produce in the community disorder and anarchy.” Id. at 21
(op. of Ringo, C.J.).
                YOUNG V. STATE OF HAWAII                     85

the debates, the Supreme Court of Georgia commented that
there were

        two general lines of reasoning [that] have
        been employed in upholding [statutes
        regulating the carrying of certain weapons]:
        First, that such provisions are to be construed
        in the light of the origin of the constitutional
        declarations . . . ; and[] second, that the right
        to bear arms, like other rights of person and
        property, is to be construed in connection with
        the general police power of the state, and as
        subject to legitimate regulation thereunder.

Strickland, 72 S.E. at 262. The court noted that some states
expressly reserved to the legislature the power to regulate
arms, but the court thought that “even where such expressions
do not occur,” the state retains some general police power
“unless the language of the instrument itself should exclude
such a construction.” Id. Critically, the court observed that
“if the right to bear arms includes deadly weapons of every
character, . . . [then] the citizen [is] guaranteed the right to
carry weapons or arms, in the broadest meaning of that term,
whenever, wherever, and however he please[s]”—a
possibility that the court dismissed by holding that the
licensing regulation at issue was “legitimate and reasonably
within the police power.” Id. at 262–63. The court also
rejected the contention that the right to bear arms was
uniquely immune from reasonable regulation. See id. at 264
(“Many persons are required to obtain a license before
engaging in certain businesses or performing certain acts;
where a legitimate exercise of the police power of the state,
it has never been thought that this was a violation of any
constitutional right as to person or property.”).
86                  YOUNG V. STATE OF HAWAII

    The cases that we have just discussed largely confirm
Strickland’s understanding of the historical scope of the right
to bear arms openly in public. There are divisions between
state courts and even some disagreements within state courts.
Moreover, we should repeat here that the cases represent a
limited cross-section of the courts of the United States. Here
is what we can say. Only one state court (Kentucky, Bliss)
has held that there is a constitutional right to carry arms
publicly, whether concealed or openly. Outside of that one
case, the state courts generally agree that the legislature can
prohibit the carrying of concealed weapons.37 Beyond
concealed carry, the courts diverge in their views. At least
three state courts (Georgia, Nunn; Idaho, Brickey; Louisiana,
Chandler, Jumel, Smith) have stated that the legislature can
prohibit concealed carry, but suggested, in dicta, that it cannot
prohibit open carry. At least five state courts have said that
the legislature can prohibit the open carrying of firearms at
least to the extent that the regulations forbid open carrying in
certain places (Alabama, Reid, Isaiah; Georgia, Hill); forbid
most open carrying of certain types of firearms or weapons
(Arkansas, Fife, Haile; Tennessee, Andrews, Page; Texas,
English, Duke), or forbid open carrying without a license on
conditions set forth by the legislature (Georgia, Strickland).
Our survey has yielded no firm consensus in American
courts.




     37
        There are a number of cases we have not reviewed here that discuss
only the question of concealed carry, without addressing, in a holding or
dicta, the question of open carry. See, e.g., State v. Mitchell, 3 Blackf. 229
(Ind. 1833); Wright v. Commonwealth, 77 Pa. 470 (1875); State v.
Wilforth, 74 Mo. 528 (1881); State v. Speller, 86 N.C. 697 (1882); State
v. Workman, 35 W. Va. 367 (1891).
                 YOUNG V. STATE OF HAWAII                      87

    c. Treatises. Nineteenth-century American legal treatises
provide some insight into the scope of the right to carry arms
in public. Like the English commentators, American
commentators drew a distinction between the carrying of
concealable arms and military arms suitable for militia
service. St. George Tucker discussed the English concept of
treason, which was levying war against the king. Quoting
Matthew Hale, Tucker observed that an assembly, armed with
weapons suitable for military service and “‘without the king’s
licen[s]e, unless in some lawful and special cases, carries a
terror with it, and a presumption of warlike force[.]’ The bare
circumstance of having arms, therefore, of itself, creates a
presumption of warlike force.” 5 St. George Tucker,
Blackstone’s Commentaries app’x 19 (William Young Birch
& Abraham Small eds. 1803) (quoting 1 Matthew Hale, The
History of the Pleas of the Crown 150 (1736)) (emphasis
added). Tucker then commented,

        But ought that circumstance of itself, to create
        any such presumption in America, where the
        right to bear arms is recognized and secured in
        the constitution itself? In many parts of the
        United States, a man no more thinks, of going
        out of his house on any occasion, without his
        rifle or musket in his hand, than an European
        fine gentleman without his sword by his side.

Id. Where St. George Tucker addressed the Second
Amendment specifically, and stated that “[t]he right of self
defence is the first law of nature,” it is clear from context that
he is principally concerned with the regulation of military
arms, such as muskets, rifles, or shotguns, which were
prohibited for a time in England “under the specious pretext
of preserving the game.” 1 St. George Tucker, Blackstone’s
88              YOUNG V. STATE OF HAWAII

Commentaries, at app’x 300. Joseph Story’s comments on
the Second Amendment bear a similar concern with depriving
the people of arms, on the logic that bearing arms acted as “a
strong moral check against the usurpation and arbitrary power
of rulers.” 3 Joseph Story, Commentaries on the Constitution
of the United States 746 (1833); see also William Rawle, A
View of the Constitution of the United States of America at
125 (1829) (“No clause in the Constitution could by any rule
of construction be conceived to give to congress a power to
disarm the people.”).

     Most nineteenth-century American authors assumed that
the state had the right to regulate arms in the public square.
William Rawle, for example, agreed with Blackstone’s
criticism of governmental attempts to disarm the people in the
guise of forest and game regulations. But he then drew a line
between the use of firearms for hunting and their possession
in other public places:

       This right ought not, however, in any
       government, to be abused to the disturbance
       of the public peace. . . . [E]ven the carrying of
       arms abroad by a single individual, attended
       with circumstances giving just reason to fear
       that he purposes to make an unlawful use of
       them, would be sufficient cause to require him
       to give surety of the peace. If he refused he
       would be liable to imprisonment.

Id. at 126. Francis Wharton in his criminal law treatise
quotes the Statute of Northampton and then comments:

       A man cannot excuse wearing such armour in
       public, by alleging that such a one threatened
                YOUNG V. STATE OF HAWAII                   89

       him, and that he wears it for the safety of his
       person against his assault; but it is clear that
       no one incurs the penalty of the statute for
       assembling his neighbours and friends in his
       own house, against those who threaten to do
       him any violence therein, because a man’s
       house is his castle.

Francis Wharton, A Treatise on the Criminal Law of the
United States 932, § 2497 (1857) (citing 1 Hawkins, A
Treatise of the Pleas of the Crown at 489). He adds “that the
public and open exhibition of dangerous weapons by an
armed man, to the terror of good citizens, is a misdemeanor
at common law.” Id. at 933 (footnote omitted). In his
discussion of the Second Amendment, Dean Pomeroy
observed that

       a militia would be useless unless the citizens
       were enabled to exercise themselves in the use
       of warlike weapons. . . . But all such
       provisions, all such guaranties, must be
       construed with reference to their intent and
       design. This constitutional inhibition is
       certainly not violated by laws forbidding
       persons to carry dangerous or concealed
       weapons . . . .

John Norton Pomeroy, An Introduction to the Constitutional
Law of the United States 152–53 (1868). One of the most
influential commentators of the nineteenth century, Thomas
Cooley opined that “[t]he meaning of the provision
undoubtedly is, that the people, from whom the militia must
be taken, shall have the right to keep and bear arms; and they
need no permission or regulation of law for the purpose.”
90              YOUNG V. STATE OF HAWAII

Thomas M. Cooley, The General Principles of Constitutional
Law in the United States of America 271 (1880). At the same
time, Cooley suggested that “[t]he arms intended by the
Constitution are such as are suitable for the general defence
of the community against invasion or oppression, and the
secret carrying of those suited merely to deadly individual
encounters may be prohibited.” Id. at 271–72 (footnote
omitted). And one of the principal reporters of New York’s
penal code and a prolific author, Benjamin Vaughan Abbott,
offered this practical guide to the Second Amendment:

       The Constitution secures the right of the
       people to keep and bear arms. No doubt, a
       citizen who keeps a gun or pistol under
       judicious precautions, practises in safe places
       the use of it . . . exercises his individual right.
       No doubt, a person whose residence or duties
       involve peculiar peril may keep a pistol for
       prudent self-defence. But . . . carrying them
       carelessly in the pocket; toying with them at
       picnics, on board steamers, and in saloons
       . . . . These are practices upon which every
       good citizen will frown, and which the law of
       the land is every year more explicitly
       discouraging.

Benjamin Vaughan Abbott, Judge and Jury 333 (1880).
Abbott concludes: “Carrying [pistols] for defence, in the
more settled parts of the land, savors of cowardice rather than
of prudence; a well-behaved man has less to fear from
violence than from the blunders of himself and friends in
managing the pistol he might carry as a protection.” Id.
at 333–34.
                YOUNG V. STATE OF HAWAII                     91

    One commentator distinguished between what the Second
Amendment prohibits Congress from doing and more general
constitutional principles applicable to the states, and in the
course of his discussion offered perhaps the strongest
endorsement for the right to carry firearms openly in public.
Distilling principles from some of the early Southern cases
that distinguished between concealed carry and open carry,
Professor Ordronaux wrote:

       [I]t was not necessary that the right to bear
       arms should be granted in the Constitution, for
       it had always existed. It is not in consequence
       dependent upon that instrument, and is only
       mentioned therein as a restriction upon the
       power of the national government against any
       attempt to infringe it. In other words, it is a
       right secured and not created. But this
       prohibition is not upon the States, whose
       citizens are left free in respect to the extent of
       their enjoyment or limitation of the right. The
       word “arms” being used in its military sense
       alone, and as part of the equipment of a
       citizen in the public service, the provision
       does not prevent a State from enacting laws
       regulating the manner in which arms may be
       carried. Thus, the carrying of concealed
       weapons may be absolutely prohibited
       without the infringement of any constitutional
       right, while a statute forbidding the bearing of
       arms openly would be such an infringement.
       In order to prevent breaches of the peace . . .
       a State may, as part of its police regulations
       require that . . . a private citizen shall obtain a
92              YOUNG V. STATE OF HAWAII

        license in order to be permitted to carry a
        concealed weapon.

John Ordronaux, Constitutional Legislation in the United
States 242–43 (1891) (footnotes omitted). Ordronaux did not
explain his reasoning, other than to drop a footnote with
citations to five cases we have discussed: a Georgia case,
Nunn; three Louisiana cases, Chandler, Smith, and Jumel; and
a Tennessee case, Andrews. At least Andrews is contrary to
Ordronaux’s statement, because the Tennessee Supreme
Court upheld Andrew’s conviction for openly carrying. See
Andrews, 50 Tenn. at 171, 186–87.

    None of these commentaries, with the possible exception
of Ordronaux, seriously questions the power of the
government to regulate the open carrying of arms in public.
And several of them reinforce the Court’s holding in Heller,
that there is a general right of self-defense in the home. No
one suggested that those two conclusions are inconsistent
with each other.

     3. Twentieth-Century Restrictions

    We are not inclined to review twentieth-century
developments in detail, in part because they may be less
reliable as evidence of the original meaning of the American
right to keep and bear arms. We will review some early
developments to place Hawai‘i’s statutes in context.

   The first part of the twentieth century saw a change in
approach in some states, as they adopted more detailed
regulations, including licensing requirements. In 1906
Massachusetts adopted “An Act to Regulate by License the
Carrying of Concealed Weapons.” Although the title referred
                 YOUNG V. STATE OF HAWAII                       93

to “concealed weapons,” the legislation in fact prohibited
carrying “a loaded pistol or revolver, without authority or
permission, . . . or . . . any stiletto, dagger, dirk-knife, slung-
shot or metallic knuckles.” 1906 Mass. Acts 150, ch. 172,
§ 2. A license “to carry a loaded pistol or revolver” could be
issued to an applicant who had “good reason to fear an injury
to his person or property” and was otherwise “suitable.” Id.
at 150, § 1. Alabama prohibited persons from carrying a
“pistol concealed,” but it also made it “unlawful for any
person to carry a pistol about his person on premises not his
own or under his control.” 1909 Ala. Laws 258 No. 215,
§§ 1–2. Hawai‘i adopted a similar provision: the territory’s
1913 Act prohibited any person “not authorized by law” to
“carry, or be found armed with any bowie-knife, sword-cane,
pistol, air-gun, slung-shot, or other deadly weapon.” 1913
Haw. Laws 25, § 3089.

    Most of the laws we have examined lumped firearms into
the same category as knives, brass knuckles and similar
weapons that could be concealed. In the early to mid-
twentieth century, however, a number of states began to
distinguish between firearms and other dangerous weapons
that could be concealed. In 1911, New York adopted the
Sullivan Law, which made it unlawful to possess without a
license any pistol, revolver, or other firearm capable of being
concealed. See Kachalsky, 701 F.3d at 84–85 (providing
background). In 1913, New York amended the Sullivan Law
“in relation to the carrying, use and sale of dangerous
weapons.” 1913 N.Y. Laws 1627–30, vol. III, ch. 608, § 1.
The legislature made it a felony to carry or possess “any
instrument or weapon of the kind commonly known as a
blackjack, slungshot, billy, sandclub, sandbag, metal
knuckles, bludgeon, bomb or bombshell” and to carry or
possess “with intent to use the same unlawfully against
94               YOUNG V. STATE OF HAWAII

another . . . a dagger, dirk, dangerous knife, razor, stiletto, or
any other dangerous or deadly instrument or weapon.” Id.
at 1627–28. The legislature, however, separately prohibited
“possession in any city, village or town of this state, any
pistol, revolver or other firearm of a size which may be
concealed upon the person, without a written license
therefor.” Id. at 1628. Openly carrying a concealable
weapon was a misdemeanor; concealed carry was a felony.
Id. New York’s judges were authorized to issue a license to
“any householder, merchant, storekeeper or messenger of any
banking institution or express company” so long as the judge
was “satisfied of the good moral character of the applicant”
and that the householder intended “to have such weapon in
his dwelling”; the “merchant, or storekeeper, to have such
weapon in his place of business”; and the banking messenger
intended “to have and carry such weapon concealed while in
[his] employ.” Id. at 1629. The law exempted law
enforcement officials and “duly authorized military or civil
organizations, when parading [and] . . . when going to and
from the place of meeting of their respective organizations.”
Id.

    A number of other states followed New York’s model. In
1923 California adopted “An act to control and regulate the
possession, sale and use of pistols, revolvers and other
firearms capable of being concealed upon the person . . . .”
1923 Cal. Stat. 695, ch. 339. Like New York, and states
before it, California banned possession of dangerous
weapons, including “the kind commonly known as a
blackjack, slungshot, billy, sandclub, sandbag, or metal
knuckles” and concealed dirks and daggers. Id. at 696, § 1.
Separately, it banned felons and aliens from possessing “any
pistol, revolver or other firearm capable of being concealed
upon the person.” Id. at 696, § 2. Other persons were
                YOUNG V. STATE OF HAWAII                    95

prohibited from “carry[ing] concealed upon his person or
within any vehicle . . . any pistol, revolver or other firearm
capable of being concealed” without a license. Id. at 697, § 5.
The licensing requirement, however, did not apply to persons
“owning, possessing or keeping within his place of residence
or place of business any pistol, revolver or other firearm
capable of being concealed upon the person.” Id. The act did
not apply to law enforcement officials, members of the
military, persons at target ranges, and licensed hunters.

    Other states followed New York and California, although
a number of them banned only concealed firearms. A
standard provision would prohibit any person from carrying
“a pistol or revolver concealed in any vehicle or upon his
person, except in his dwelling house or place of business,
without a permit.” 1925 Ind. Acts 496, ch. 207, § 5. See
1923 N.D. Laws 380 ch. 266, § 6. In 1926 the National
Conference of Commissioners on Uniform State Laws issued
the Uniform Firearms Act, and a number of states adopted the
UFA. See Note, The Uniform Firearms Act, 18 Va. L. Rev.
887, 904 (1932). The UFA proposed licensing concealed
firearms. See, e.g., 1931 Pa. Laws 498, No. 158, § 5; 1935
S.D. Sess. Laws 355, ch. 208, § 5; 1935 Wash. Sess. Laws
599–60, ch. 172, § 5. The note in the Virginia Law Review
praised the UFA, while noting that “[t]he provisions of the
Act contain little that is startling in the way of new
legislation. . . . [The Act] jealously guards the right of the
honest citizen to bear arms.” 18 Va. L. Rev. at 906.

    Hawai‘i’s 1927 revisions tracked the UFA and became
the basis for its current licensing scheme. In the 1927 Act,
Hawai‘i provided that
96               YOUNG V. STATE OF HAWAII

        no person shall carry, keep, possess or have
        under his control a pistol or revolver;
        provided, however, that any person who shall
        lawfully acquire the ownership or possession
        of a pistol or revolver may, for purposes of
        protection and with or without a license, keep
        the same in the dwelling house or business
        office personally occupied by him, and in case
        of an unlawful attack upon any person or
        property in said house or office, said pistol or
        revolver may be carried in any lawful, hot
        pursuit of the assailant.

Act 206, 1927 Haw. Sess. Laws 209–10, § 5. A license “to
carry a pistol or revolver concealed upon his person or to
carry one elsewhere than in his home or office” could be
issued if “the applicant has good reason to fear an injury to
his person or property . . . and . . . is a suitable person to be so
licensed.” Id. at 210, § 7.

D. The Power to Regulate Arms in the Public Square

     1. The Basic Rule

    Our review of more than 700 years of English and
American legal history reveals a strong theme: government
has the power to regulate arms in the public square. History
is messy and, as we anticipated, the record is not uniform, but
the overwhelming evidence from the states’ constitutions and
statutes, the cases, and the commentaries confirms that we
have never assumed that individuals have an unfettered right
to carry weapons in public spaces. Indeed, we can find no
general right to carry arms into the public square for self-
defense. See Kachalsky, 701 F.3d at 96 (“[O]ur tradition . . .
                YOUNG V. STATE OF HAWAII                     97

clearly indicates a substantial role for state regulation of the
carrying of firearms in public.”). To be sure, any one-
sentence declaration that we might make will be subject to
qualifications and exceptions (which we will address in the
next section), but in the main, we have long distinguished
between an individual’s right of defense of his household and
his business and his right to carry a weapon in public for his
own defense, absent exceptional circumstances. “Like . . . the
right secured by the Second Amendment,” the government’s
right to regulate the carriage of weapons in public places “is
not unlimited.” Heller, 554 U.S. at 626. But we are
persuaded that government regulations on open carry are
“[l]aws restricting conduct that can be traced back to the
founding era and are historically understood to fall outside of
the Second Amendment’s scope,” and thus “may be upheld
without further analysis.” Silvester, 843 F.3d at 821.

    The contours of the government’s power to regulate arms
in the public square is at least this: the government may
regulate, and even prohibit, in public places—including
government buildings, churches, schools, and markets—the
open carrying of small arms capable of being concealed,
whether they are carried concealed or openly. We need go no
further than this, because the Hawai‘i firearms licensing
scheme Young challenges only applies to “a pistol or revolver
and ammunition therefor.” HRS § 134-9(a). This power to
regulate is fully consonant with the Second Amendment right
recognized in Heller. Heller found that the pre-existing right
to keep and bear arms is not a right to “carry any weapon
whatsoever in any manner whatsoever and for whatever
purpose.” 554 U.S. at 626. “‘[T]he central component’ of
the Second Amendment” is the “basic right” of self-defense,
whose exercise is “‘most acute’ in the home.” McDonald,
561 U.S. at 767 (quoting Heller, 554 U.S. at 599, 628). The
98               YOUNG V. STATE OF HAWAII

heart of the Second Amendment is “defense of hearth and
home.” Heller, 554 U.S. at 635.

    The power of the government to regulate carrying arms in
the public square does not infringe in any way on the right of
an individual to defend his home or business. In the English
legal tradition, “every man’s house is looked upon by the law
to be his castle.” 3 William Blackstone, Commentaries *288;
see Semayne’s Case (1604), 77 Eng. Rep. 194, 194 (K.B.).
See also Carpenter v. United States, 138 S. Ct. 2206, 2239
(2018) (Thomas, J., dissenting). The principle was colorfully
expressed by William Pitt in Parliament:

        The poorest man may in his cottage bid
        defiance to all the forces of the Crown. It
        may be frail, its roof may shake; the wind may
        blow through it; the storm may enter; the rain
        may enter; but the King of England cannot
        enter—all his force dares not cross the
        threshold of the ruined tenement!

See Miller v. United States, 357 U.S. 301, 307 (1958)
(quoting William Pitt) (citation omitted). The principle was
further reinforced in the Bill of Rights, particularly by the
Third and Fourth Amendments. See U.S. Const. amends. III
(“No Soldier shall, in time of peace be quartered in any
house, without the consent of the Owner . . . .”), IV (“The
right of the people to be secure in their . . . houses . . . against
unreasonable searches and seizures, shall not be violated
. . . .”); United States v. Craighead, 539 F.3d 1073, 1077 (9th
Cir. 2008) (“The home occupies a special place in the
pantheon of constitutional rights.” (citing the First, Second,
Third, and Fourth Amendments.)).
                YOUNG V. STATE OF HAWAII                      99

     Defense of the public square stands on entirely different
footing. “One of the first duties of government is to afford []
protection.” Marbury v. Madison, 5 U.S. (1 Cranch) 137, 163
(1803). Indeed, among the fundamental privileges of
citizenship in the United States is “[p]rotection by the
government.” Corfield v. Coryell, 6 F. Cas. 546, 551
(C.C.E.D. Pa. 1823) (No. 3230). Protection is the quid pro
quo for our allegiance to the government. As Blackstone
explained, “the community should guard the rights of each
individual member, and . . . (in return for this protection) each
individual should submit to the laws of the community;
without which submission of all it was impossible that
protection could be certainly extended to any.” 1 William
Blackstone, Commentaries at *47–48; see also Calvin’s Case
(1609), 77 Eng. Rep. 377, 382 (K.B.) (Coke, J.) (stating that
“the Sovereign is to govern and protect his subjects” and “the
subject oweth to the King his true and faithful ligeance”);
English, 35 Tex. at 477 (“It is useless to talk about personal
liberty being infringed by laws such as that under
consideration. The world has seen too much licentiousness
cloaked under the name of natural or personal liberty; natural
and personal liberty are exchanged, under the . . . social
compact of states, for civil liberty.”). The king who cannot
guarantee the security of his subjects—from threats internal
or external—will not likely remain sovereign for long.

     The distinction between hearth and home and the public
square is reinforced in the U.S. Constitution in another way:
it is peculiarly the duty of the states to defend the public
square. We should observe at this juncture that the American
legal experience differed from the English tradition in two
very important respects—written constitutions and
federalism. Americans departed from their English forebears
by creating written constitutions. “English colonists in
100               YOUNG V. STATE OF HAWAII

America became used to writing their own documents to flesh
out the particulars of their governments.” Donald S. Lutz,
Colonial Origins of the American Constitution xx, xxi (1998).
As a consequence, “[l]ocal government in colonial America
was the seedbed of American constitutionalism.” Id. Thus,
Chief Justice Marshall wrote, “in America, . . . written
constitutions have been viewed with so much reverence;”
they were our “greatest improvement on political
institutions.” Marbury, 5 U.S. (1 Cranch) at 178. The U.S.
Constitution was written against a background of existing
state constitutions, charters, and laws; indeed, it borrowed
generously from those constitutions. The U.S. Constitution
did not displace such laws, U.S. Const. amend. X, except
where it did so expressly, see, e.g., id. art. I, § 8, cls. 1–3; art.
VI, cl. 2. Thus, as we are looking for the meaning of “the
right of the people to keep and bear Arms”—which owed its
phrasing to the Massachusetts Constitution, Mass. Const. of
1780, pt. 1, art. 17 (“The people have a right to keep and to
bear arms . . . .”)—we should be looking to state constitutions
and practices for the best evidence of how Americans viewed
their inherited right to bear arms.

    That brings us to the other American innovation:
American federalism contemplated distinct roles for the
federal government and the states, and it was the states that
had responsibility for maintaining the public peace. The U.S.
Constitution declared at the outset that the federal
government would bear responsibility to “provide for the
common defence.” U.S. Const. pmbl. (emphasis added). To
effect that, the Constitution conferred on the United States the
power to raise and support armies and navies and imposed a
duty to “protect [the states] against Invasion.” Id. art. I, § 8,
cls. 12–13; art. IV, § 4. Correspondingly, the states were
forbidden to “keep Troops, or Ships of War,” or to “engage
                  YOUNG V. STATE OF HAWAII                         101

in War unless actually invaded, or in such imminent Danger
as will not admit of delay.” Id. art. I, § 10, cl. 3. On the other
hand, the United States shared responsibility with the states
for “promot[ing] the general Welfare,” and thus was granted
the power to “lay and collect Taxes . . . to provide . . . for the
general Welfare of the United States.” Id. pmbl.; art. I, § 8,
cl. 1. By contrast, the United States was not enjoined to
secure or provide “domestic Tranquility,” but only to
“insure” it. Id. pmbl. Accordingly, the United States was
made the “guarant[or] . . . against domestic Violence,” but
only “on Application of the Legislature, or of the Executive
(when the Legislature cannot be convened).” Id. art. IV, § 4.
That meant that the states had the primary responsibility for
securing what was formerly known as “the king’s peace.”
See 1 St. George Tucker, Blackstone’s Commentaries, at
app’x 367 (“[E]very pretext for intermeddling with the
domestic concerns of any state, under colour of protecting it
against domestic violence is taken away, by that part of the
provision which renders an application from the legislative,
or executive authority of the state endangered, necessary to be
made to the federal government, before it[]s interference can
be at all proper.”).

    The states, in place of the king, assumed primary
responsibility for maintaining the “king’s peace,”38 consistent




    38
       St. George Tucker explained that “[u]pon dissolution of the regal
government, all public offences became offences against that particular
state in which they were committed.” Accordingly, crimes in Virginia
were “alledged to be committed against the peace and dignity of this
commonwealth.” 5 St. George Tucker, Blackstone’s Commentaries, at
app’x 20.
102                 YOUNG V. STATE OF HAWAII

with their constitutions, laws, and traditions. As we have
seen, maintaining the “king’s peace” was the king’s duty and,
in the English view, the carrying of weapons in public areas
was an affront to the king’s authority, for two reasons. First,
public carry threatened the king’s peace because the mere
presence of the weapons terrorized the people. Second, it
suggested that the king was unable or unwilling to protect the
people. Carrying arms in the public square infringes on
states’ police powers for similar reasons. Thus, whether a
man carried arms publicly as an open challenge to the king’s
peace, or did so as a vote of no confidence in the king’s
ability to maintain it, the Statute of Northampton was among
the earliest efforts to assert formal authority over the public
square. And, in the English view, the Statute of Northampton
did not infringe any right to defend one’s castle, what the
Supreme Court colloquially referred to in Heller as “hearth
and home.” As Lord Coke explained, the Statute did not
apply to the man who “assemble[s] force to defend his


    The Supreme Court has further explained:

         [W]hen the Constitution was written the term ‘breach
         of the peace’ did not mean, as it came to mean later, a
         misdemeanor such as disorderly conduct but had a
         different 18th century usage, since it derived from
         breaching the King’s peace and thus embraced the
         whole range of crimes at common law.

United States v. Brewster, 408 U.S. 501, 521 (1972). See U.S. Const. art.
I, § 6, cl. 1 (granting Senators and Representatives privilege against arrest
during and traveling to and from legislative sessions “except [for]
Treason, Felony and Breach of the Peace”); Williamson v. United States,
207 U.S. 425, 446 (1908) (“[T]he term treason, felony and breach of the
peace, as used in the constitutional provision relied upon, excepts from the
operation of the privilege all criminal offenses” (internal quotation marks
omitted)).
                YOUNG V. STATE OF HAWAII                  103

house.” Coke, The Third Part of the Institutes of the Laws of
England 161. Hearth and home and the public square were
separate domains.

    Even as the colonists broadly adopted the Statute of
Northampton, they also adapted it, by enumerating the kinds
of weapons that were banned. The lists vary from jurisdiction
to jurisdiction, but what commonly appears on the lists are
small, hand-held weapons, capable of being concealed,
including pistols, revolvers, dirks, daggers, brass knuckles,
and slung shots—which were, at the time of the colonies and
early statehood, considered deadly and dangerous weapons.
Throughout the nineteenth century, American courts
continued to question the usefulness of such weapons, see
Andrews, 50 Tenn. at 178; Page, 50 Tenn. at 201; Hill, 53 Ga.
at 474–75; English, 35 Tex. at 476–77; Duke, 42 Tex.
at 458–59; Haile, 38 Ark. at 565–66, characterizing them as
given to “known public mischief,” Fife, 31 Ark. at 461.
Although some states only prohibited concealed carry, many
more states banned the carrying of concealable weapons
whether actually concealed or not.

    The states broadly adopted restrictions on possessing
arms in the public square, and they did so even in the face of
the states’ own constitutional provisions protecting the right
to keep and bear arms. Four states had constitutional
protections for arms-bearing that pre-date the U.S.
Constitution. N.C. Decl. of Rights of 1776, § 17; Pa. Decl. of
Rights of 1776, cl. XIII; Vt. Const. of 1777, ch. I, art. 15;
Mass. Const. of 1780, part. 1, art. 17. North Carolina,
Pennsylvania and Vermont characterized it as the “right to
bear arms” to defend themselves and the state. Massachusetts
called it the “right to keep and to bear arms for the common
defence.” Following independence and continuing to today,
104              YOUNG V. STATE OF HAWAII

forty-four of the fifty states have some kind of Second
Amendment analogue. Most of those provisions have some
kind of clause referring to the militia or the need to keep the
militia under civilian control. Most of the provisions refer to
the right to defend self and state. A number of states spelled
out that the right to keep and bear arms extended to defense
of self, family, and property. The Montana provision is
typical: “The right of any person to keep or bear arms in
defense of his own home, person, and property, or in aid of
the civil power when thereto legally summoned, shall not be
called in question . . . .” Mont. Const. of 1889, art. III, § 13;
see also Neb. Const. of 1988, art. I, § 1; N.H. Const. of 1982,
pt. 1, art. 2-a; N.D. Const. of 1984, art. I, § 1; Okla. Const. of
1907, art. II, § 26; Utah Const. of 1984, art. I, § 6; W. Va.
Const. of 1986, art. III, § 22. Others added that the right to
bear arms included a right to engage in hunting or other
recreational use. See Neb. Const. of 1988, art. I, § 1; Nev.
Const. of 1982, art. I, § 11(1); N.M. Const. of 1986, art. II,
§ 6; N.D. Const. of 1984, art. I, § 1; W. Va. Const. of 1986,
art. III, § 22. The states divided over the line between the
legislature’s power to regulate concealed carry and its power
to regulate the carrying of arms, concealed or open. A
number of constitutions did not explain one way or the other,
but nine state constitutions expressly referred to the
legislature’s power to regulate concealed carry. For example,
the Louisiana Constitution provided that the right to keep and
bear arms did “not prevent the passage of laws to punish
those who carry weapons concealed.” La. Const. of 1879, art.
III, § 3; see also Colo. Const. of 1876, art. I, § 13; Idaho
Const. of 1978, art. I, § 11; Ky. Const. of 1850, art. XIII,
§ 25; Ky. Const. of 1891, art. II, § 1; Miss. Const. of 1890,
art. III, § 12; Mo. Const. of 1875, art. II, § 17; Mont. Const.
of 1889, art. III, § 13; N.M. Const. of 1911, art. II, § 6; N.M.
Const. of 1971, art. II, § 6; N.C. Const. of 1876, art. I, § 24;
                    YOUNG V. STATE OF HAWAII                            105

N.C. Const. of 1971, art. I, § 30; cf. La. Const. of 1974, art. I,
§ 11 (removing any reference to the state’s authority to
regulate concealed carry); Mo. Const. of 1945, art. I, § 23
(same). Eight states recognized the legislature’s power to
regulate the carrying of arms, without limiting the express
power to concealed carry. Perhaps the most explicit of these
is the Oklahoma Constitution, which provides: “The right of
a citizen to keep and bear arms in defense of his home,
person, or property, or in aid of the civil power, when
thereunto legally summoned, shall never be prohibited; but
nothing herein contained shall prevent the Legislature from
regulating the carrying of weapons.” Okla. Const. of 1907,
art. II, § 26; see also Fla. Const. of 1885, art. I, § 20; Fla.
Const. of 1968, art. I, § 8; Ga. Const. of 1868, art. I, § 14; Ga.
Const. of 1877, art. I, § 1, para. XXII; Idaho Const. of 1889,
art. I, § 11; Ill. Const. of 1970, art. I, § 22; Tenn. Const. of
1870, art. I, § 26; Tex. Const. of 1869, art. I, § 13; Tex.
Const. of 1876, art. I, § 23; Utah Const. of 1895, art. I, § 6;
Utah Const. of 1984, art. I, § 6.39

   Although “the [Second] Amendment did not originally
apply to the States, . . . that does not make state practice

    39
        Even when a state constitution was silent on the power of the
legislature to regulate the carrying of weapons (openly or concealed), state
courts upheld the power of the legislature to regulate carrying. See, e.g.,
Mitchell, 3 Blackf. at 229; Aymette, 21 Tenn. at 161–62; Buzzard, 4 Ark.
at 28 (op. of Ringo, C.J.), 33 (op. of Dickinson, J.); Wright, 77 Pa. at 471;
Blaksley, 83 P. at 620–21; Isaiah, 176 Ala. at 28. The Supreme Court of
Arkansas, reviewing the cases and acknowledging that the Arkansas
Constitution lacked an express conferral of legislative power, referred to
an express provision in the Tennessee Constitution as “a matter of
superabundant caution, inserted to prevent a doubt, and that, unexpressed,
it would result from the undefined police powers, inherent in all
governments, and as essential to their existence as any of the muniments
of the bill of rights.” Haile, 38 Ark. at 567.
106             YOUNG V. STATE OF HAWAII

irrelevant in unearthing the Amendment’s original meaning.”
Atwater v. City of Lago Vista, 532 U.S. 318, 338–39 (2001)
(discussing the Fourth Amendment). We can, and should,
look to “early state practice,” particularly where “[a] number
of state constitutional . . . provisions served as models for the
. . . Amendment.” Id. at 339. Even after the adoption of the
Second Amendment, states continued to adopt constitutional
provisions protecting the right to keep and bear arms,
precisely because it was not clear that the Second
Amendment did bind them. And even as the states enshrined
a right to bear arms in their fundamental documents, they
continued to regulate the presence and use of arms in the
public square. The states themselves saw no inconsistency
between their citizens’ right to keep and bear arms and the
states’ duty to protect those citizens. When we look to those
early state practices, we must conclude that “history, if not
unequivocal, has expressed a decided, majority view,” id. at
345, and it is one that comes with “an impressive historical
pedigree,” United States v. Villamonte-Marquez, 462 U.S.
579, 585 (1983), and that is sufficient.

    It would be anomalous in the extreme if, having gone to
the trouble of spelling out the respective responsibilities of
the new federal government and the states in 1789, the
framers of the Bill of Rights undid that relationship with the
Second Amendment (adopted in 1791) by overruling existing
state constitutions and statutes. And the Court has assured us
that the Second Amendment did no such thing, but merely
codified a pre-existing right to keep and bear arms. Heller,
554 U.S. at 599. For us, this powerfully suggests that the
Second Amendment should be read in light of state
constitutions and laws roughly contemporaneous with the
adoption of the Constitution; it should be seen as consistent
with pre-existing laws regarding the king’s peace, and not as
                YOUNG V. STATE OF HAWAII                    107

a novel federal check on those laws. Cf. Atwater, 532 U.S.
at 336–37 (finding that the petitioner “has cited no particular
evidence that those who framed and ratified the Fourth
Amendment sought to limit peace officers’ warrantless
misdemeanor arrest authority” and citing “[t]he evidence of
actual practice . . . . [d]uring the period leading up to and
surrounding the framing of the Bill of Rights [by] colonial
and state legislatures”).

    2. The Exceptions

     The American record is clear enough, but as we have said,
it is not uniform. States adapted the Statute of Northampton
to fit their own needs. Although they did not agree on all the
particulars, they did agree that the state legislatures had
power to regulate the carrying of arms in public. In this
section, we consider some of the general exceptions the states
made to the no public carry rule to understand how it might
affect any right to bear arms in the public square.

    a. Classes of persons. The statutes exempted certain
classes of persons from the restrictions. For example, the
statutes are nearly unanimous in stating, so that there would
be no misunderstanding, that the restrictions on public carry
did not apply to law enforcement officials. As a nod to our
federalism, the states generously made clear that their statutes
also did not regulate federal law enforcement officials from
carrying. And the statutes exempt military personnel when
on duty and required by the military to be armed. Many of
the statutes also took into account people who were travelling
through the locale and, of necessity, were carrying their
belongings, including firearms. More recent statutes make
clear that hunters and target shooters may carry their weapons
108             YOUNG V. STATE OF HAWAII

to and from the places where they may be lawfully
discharged.

    b. Places. The statutes generally regulate carrying arms
in public places such as fairs, markets, churches, and in
places where the king’s ministers or agents might be found,
which we accept as a primitive reference to government
buildings. We do have a couple of colonial examples where,
by statute, persons were required to carry their weapons to
such public places, most notably churches. We have
explained that these early statutes were for the perceived need
for protection from outside groups, such as slaves and Native
Americans.      Although it might be argued that this
demonstrates that early Americans had a right to carry their
firearms, the statutes impose a duty to carry, which is quite
different. When the government imposes such a duty it
assumes that it has the power to regulate the public carrying
of weapons; whether it forbids them or commands them, the
government is regulating the practice of public carrying.

    So far as we can tell from the historical record, none of
the early statutes forbade the possession of such weapons in
the home. And more modern statutes sometimes allow
individuals to keep weapons in a place of business as well.

     c. Licensing and good-cause requirements. Some of the
first English provisions forbade the carrying of arms unless
licensed by the king. We do not have much information on
what criteria were used or how frequently such licenses were
issued. By the nineteenth century, some states authorized a
form of licensure as an alternative to a ban on public carriage,
although it was not a formal process such as we think of
today. The 1836 Massachusetts statute, which served as a
model for many states, provided that any person who went
                YOUNG V. STATE OF HAWAII                    109

“armed with a dirk, dagger, sword, pistol, or other offensive
and dangerous weapon, without reasonable cause to fear an
assault or other injury, or violence to his person, or to his
family or property,” was subject to surety (which we discuss
below). 1836 Mass. Acts 750, ch. 134, § 16 (emphasis
added). One way of reading this statute is that it gave
permission to people to carry concealable arms if they had
“reasonable cause,” which the statute defined as fear of
assault, injury, or violence to themselves, their families, or
their property. Unlike the modern practice, no advance
permission needed to be obtained.

    The modern practice of formal licensing of firearms
appears to be a twentieth-century innovation. A number of
the twentieth-century statutes granted a license to carry in
public if the applicant had good cause, such as fear of injury
to himself or his property. Some states generally authorized
the carrying of firearms in the home or at a place of
employment but forbade persons to carry elsewhere unless
they could demonstrate good cause. The influential 1913
New York law allowed persons to carry a pistol, revolver, or
other firearm to protect their home or business, but it required
advance application to a magistrate. 1913 N.Y. Laws 1629,
vol. III, ch. 608, § 1.

    d. Surety. Both English and American law allowed the
practice of surety as an alternative to a broad ban on open
carry. Massachusetts provides a typical example. The surety
was a form of “security to keep the peace, or . . . good
behavior, or both.” 1836 Mass. Acts 750, ch. 134, § 1. It was
a form of prior restraint where “there [was] just cause to fear
that any such offence may be committed.” Id. § 3. If a
person was found with one of the enumerated weapons, or
any other “offensive and dangerous weapon,” then “any
110                YOUNG V. STATE OF HAWAII

person having reasonable cause to fear an injury, or breach of
the peace” could file a complaint. Id. § 16. Upon complaint,
a magistrate could issue a warrant for the apprehension of the
person accused of threatening the peace. The accused would
be brought before the court where he could present his
defense. If the person carrying the weapon did not have
“reasonable cause” to fear for himself, his family, or his
property, then the magistrate could require the accused to post
“sufficient sureties . . . to keep the peace towards all the
people of this Commonwealth, and especially towards the
person requiring such security.” The surety was known as a
“recognizance.” Id. §§ 3–4. Effectively, posting surety was
similar to posting bail against one’s future conduct. If surety
was not posted, the person was imprisoned for the term for
which the surety was to be posted, a term not to exceed six
months. Id. § 4. If the person violated his recognizance, the
surety was forfeited. Id. § 17.40

    The surety provision allowed people against whom a
complaint had been made to carry in public, but only if they
could demonstrate good cause. The penalties for failing to
show good cause were severe—including fines and
imprisonment. Moreover, the law allowed “any person” who
feared “injury, or breach of the peace” to file a complaint.
Id. § 16 (emphasis added). Filing a complaint did not require
proof that the person carrying was a threat to the complainant;
it was sufficient for the complainant to show that there was a

    40
       The Massachusetts law contemplated both sureties of the peace and
sureties for good behavior, a practice with deep roots in English law. See
supra note 12 (explaining the forms of surety). Section 16 required that
a person accused of being a threat to the peace in the future “find sureties
for keeping the peace.” Section 18 referenced “[a]ny surety in a
recognizance to keep the peace, or for good behavior . . . .” 1836 Mass.
Acts 750, ch. 134, §§ 16, 18 (emphasis added).
                  YOUNG V. STATE OF HAWAII                         111

threat to the peace—a standard that harkened to the Statute of
Northampton. The possibility of having to respond to such a
complaint, much less having to post surety, appears to have
been a severe constraint on anyone thinking of carrying a
weapon in public.

     We thus vigorously disagree with the D.C. Circuit’s
conclusion that “[u]nder surety laws, put simply, everyone
started out with robust carrying rights.” Wrenn, 864 F.3d
at 661. This conclusion simply ignores the plainest of
readings of English and American laws. The English practice
of surety of the peace, which carried over to the states, was a
substantive restraint on anyone who was the subject of a
complaint for openly carrying arms or other dangerous
weapons. The surety laws permitted courts to impose a bond
requirement on people who had not actually violated any
laws, but might do so in the future. Surety was a means of
keeping the peace in areas lacking a centralized police force.
See supra note 12. No one would describe such regulations
as “‘akin to modern penalties for minor public-safety
infractions like speeding or jaywalking,’ which makes them
. . . poor evidence of limits on the [Second] Amendment’s
scope.” Id. (quoting Heller, 554 U.S. at 633).41 The history
of sureties shows that carrying arms in public was not treated
as a fundamental right.

                                 ***

   None of the longstanding exceptions for certain types of
public carry diminishes in any significant way the


    41
       We note that the Court in Heller was not referring to surety
provisions, but to provisions dealing with discharging weapons. 554 U.S.
at 632–34.
112             YOUNG V. STATE OF HAWAII

government’s power to regulate the carrying of arms in public
places. The fact that we have recognized the need for law
enforcement officials and military personnel to carry
weapons; that we have understood the right of self-defense in
our businesses; that we have made accommodations to reality
by allowing persons in transit to cross public areas with their
arms; that we have granted limited license to people to carry
in the public square; and that we have, at times, employed
sureties as an alternative to an outright ban on open carry
does not detract in any way from the fundamental point that
for centuries we have accepted that, in order to maintain the
public peace, the government must have the power to
determine whether and how arms may be carried in public
places. There is no right to carry arms openly in public; nor
is any such right within the scope of the Second Amendment.
Cf. Kachalsky, 701 F.3d at 96 (“[S]tate regulation of the use
of firearms in public was ‘enshrined with[in] the scope’ of the
Second Amendment when it was adopted.” (alteration in
original) (quoting Heller, 554 U.S. at 634)).

    We recognize that, although there have been few
technological advances in the last centuries in dirks, daggers,
slung shots, and brass knuckles, there clearly have been
advances in the manufacture of pistols and revolvers. Heller
observed that today the handgun is “an entire class of ‘arms’
that is overwhelmingly chosen by American society for . . .
[a] lawful purpose.”          Heller, 554 U.S. at 628.
Notwithstanding the advances in handgun technology, and
their increasing popularity, pistols and revolvers remain
among the class of deadly weapons that are easily transported
and concealed. That they may be used for defense does not
change their threat to the “king’s peace.” It remains as true
today as it was centuries ago, that the mere presence of such
weapons presents a terror to the public and that widespread
                   YOUNG V. STATE OF HAWAII                           113

carrying of handguns would strongly suggest that state and
local governments have lost control of our public areas.
Technology has not altered those very human
understandings.42

    We may, of course, change our conception of what we
need to do to protect ourselves. The Constitution does not
impose the Statute of Northampton on the states. But the
Second Amendment did not contradict the fundamental
principle that the government assumes primary responsibility
for defending persons who enter our public spaces. The
states do not violate the Second Amendment by asserting
their longstanding English and American rights to prohibit
certain weapons from entering those public spaces as means
of providing “domestic Tranquility” and forestalling
“domestic Violence.” U.S. Const. pmbl.; U.S. Const. art. IV,
§ 4. Any change we wish to make in our allocation of
responsibility between ourselves and our governments may
be had through ordinary legislation, amendment to state
constitutions, or amendment to the U.S. Constitution.

E. Response to the Dissent

    Before we apply our conclusion to the Hawai‘i statute, we
have several general observations to make on the views of our
dissenting colleagues. We have tried to address all relevant
materials—statutes, cases, and treatises—and we have
labored to make sense of the whole record. We have


    42
       Even if we were disposed to declare pistols and revolvers necessary
for our own self-defense in public places, we see no reasonable stopping
point at firearms. See Strickland, 72 S.E. at 263. If pistols and revolvers
are useful for self-defense, so are dirks and daggers and “other dangerous
and unusual weapons” such as Samurai swords or a trident and net.
114                 YOUNG V. STATE OF HAWAII

recognized that the materials do not always agree in all the
particulars, but we have worked to distill the central meaning
from the record. The dissent, however, reviews a much more
limited historical record. Where we referred to state
constitutions as evidence of the meaning of the Second
Amendment, the dissent finds them “entirely irrelevant” to
the question presented in this case. O’Scannlain Dissent
at 147. Where we worked through the history of legislation
in the colonies, states, and territories—covering a variety of
regulations from some thirty-one separate jurisdictions—the
dissent dismisses the legislation as “regulation at its edges,”
id. at 132, from a “smattering of nineteenth-century gun
regulations,” id. at 160.43 When we point out that three U.S.


    43
       The history of legislation the dissent does cite is the post-Civil War
history of the Black Codes. See O’Scannlain Dissent at 150–53. We do
not disagree with the history the dissent recounts, but it is not clear how
that history informs the issue before us. The Black Codes, for example,
forbade black Americans (and others) from keeping arms. See id. at 150
n.8 (citing examples). The congressional reaction to these codes was the
Civil Rights Act of 1866. That Act provided that all citizens, without
regard to prior condition of slavery, would have “the same right . . . to
make and enforce contracts, to sue, be parties, and give evidence, to
inherit, purchase, lease, sell, hold, and convey real and personal property,
and to full and equal benefit of all laws and proceedings for the security
of person and property, as is enjoyed by white citizens . . . .” Act of Apr.
9, 1866, ch. 31, § 1, 14 Stat. 27. Concerned that the Act might be beyond
Congress’s powers, Congress proposed a new amendment, which became
our Fourteenth Amendment. As he introduced the proposed amendment,
Representative Thaddeus Stevens explained that it would guarantee that

         whatever law punishes a white man for a crime shall
         punish the black man precisely in the same way and to
         the same degree. Whatever law protects the white man
         shall afford “equal” protection to the black man.
         Whatever means of redress is afforded to one shall be
         afforded to all. Whatever law allows the white man to
                    YOUNG V. STATE OF HAWAII                            115

territories, which were bound by the Second Amendment and
whose own constitutions had to be approved by Congress,
had firearms restrictions similar to those of the states, the
dissent answers that they are “isolated, territorial statutes,” id.
at 169, from Western regions where “life on the frontier
might have motivated territorial legislatures to undertake
more severe measures against the use of weapons” than in
other states, id. at 165–66. Where we carefully analyzed the
full range of views expressed in the nineteenth-century state
cases, the dissent begins with the cases that favor its view, id.
at 138–44, and discards the remaining cases as “carry[ing] no
interpretive weight after Heller,” id. at 144. See id. at 144–49
(discussing and dismissing other state cases). Where we cited
to all the treatises that were relevant to the parties, the dissent
only relies on the treatises that agree with its bottom line. Id.
at 135–38, 155–56, 164–65. Having dispensed with most of
the resources available to us, it is of no surprise that the
dissent concludes that “[t]he important Founding-era
treatises, the probative nineteenth-century case law, and the
post-Civil War legislative scene all reveal a single American
voice.” Id. at 153 (emphasis added).



         testify in court shall allow the man of color to do the
         same.

Cong. Globe, 39th Cong., 1st Sess. 2459 (1866).

     As equality provisions, the Privileges or Immunities Clause and the
Equal Protection Clause of the Fourteenth Amendment guaranteed that all
citizens would enjoy the same rights as “white citizens,” including Second
Amendment rights. But those provisions do not tell us anything about the
substance of the Second Amendment, any more than an equal right to
enter into contracts or inherit property tells us whether the state may alter
the Statute of Frauds or the Rule Against Perpetuities, so long as it does
so for all citizens.
116             YOUNG V. STATE OF HAWAII

    The dissent’s conclusion is, with respect, a modest thesis.
And, more importantly, it is not history. We acknowledged
from the very beginning that the historical record was mixed
and that we were going to have to work through it—all of
it—to discern the long-term trends. The dissent has picked its
friends and come to a fore-ordained conclusion that its friends
have spoken with a “single American voice.” We deal below
with some of the dissent’s reasons for dismissing the
evidence laid out before us, but one important point needs to
be made here. The dissent dismisses out of hand many
nineteenth-century sources as irrelevant because they “carr[y]
no interpretive weight after Heller.” Id. at 144. See also id.
at 145–47, 163–65. Indeed, in the end, examining any
evidence beyond that supporting the dissent “is foreclosed by
Heller.” Id. at 174. We do not believe that Heller has
decided the issue presented to us in this case, nor do we
believe that Heller has foreclosed our examination of the
historical record. But we, and the dissent, should be clear: If
Heller has answered these questions then there is no reason
to review the historical record. In the end the dissent’s view
is not that our understanding of the history is wrong, but that
history is now beside the point because Heller has reached a
different conclusion. But that is an argument based on
Heller, not an argument based on the historical evidence, and
we ought not to pretend that selective citation of historical
sources is itself good history.

    We are thus content, in the main, to rest on our review of
the historical record. There are a couple of points we should
address. We will start with the relevance of legislation as
evidence of the scope of a constitutional right. The dissent
simply elides the substantial history of colonial, state, and
territorial restrictions on the possession of firearms in the
public square, most of it derived from the Statute of
                YOUNG V. STATE OF HAWAII                    117

Northampton and related English practices. For the dissent,
“the existence of historical regulations” is of little value, for
two reasons: (1) “the majority offers no enforcement history”
and (2) those regulations “largely evaded constitutional
scrutiny.” Id. at 160; see also id. at 166 (“[O]ne can learn
little about the general understanding of the Second
Amendment from such isolated statutes, which were enacted
so distant from the Founding and for which we have no
record of enforcement.”). The question of whether these
statutes were actually enforced is a fair one. There are many
statutes on the books of American jurisdictions that have
never been enforced or, having once been enforced, have
fallen into desuetude. There are several things in the record
that make us think that these statutes were not merely
symbolic. The statutes adopted by the states owed much to
their English antecedents. Whatever deference the colonists
thought they owed to England was severed in the Revolution.
Yet, shortly after the adoption of the Second Amendment, the
states adopted statutes similar to the Statute of Northampton.
And the states, acting independently, copied statutes from
each other. And such statutes were updated and altered as
necessary. That strongly suggests that the states felt the need
for such legislation. How tightly each state or jurisdiction
within a state decided to enforce the statute is beyond the
materials that we have seen. But even if a statute was not
enforced, or was loosely enforced, the fact of the statute alone
is some evidence that the state legislature believed that it was
within its power to adopt the legislation. The sheer breadth
of firearms legislation in the United States suggests that its
constitutionality was broadly accepted. Moreover, the
handful of cases we do have from various courts, based on
fairly mundane facts, proves that the statutes were enforced.
118             YOUNG V. STATE OF HAWAII

    Nevertheless, the dissent correctly points out that there
are a relatively small number of state cases—largely from the
South—testing the constitutionality of such statutes. There
are several things that may explain this. Since Marbury v.
Madison, we have come to accept the primacy of the
judiciary in deciding the constitutionality of legislative acts.
As twenty-first century Americans we believe that all
constitutional questions not only will, but must, be resolved
in the courts. Thus, we may be forgiven for believing that, if
these statutes were enforced, there would be more reported
appellate decisions. From this the dissent would have us
conclude that the statutes were simply not enforced. But, on
the other hand, our twenty-first century assumptions may not
have been true of the nineteenth century. At least in the U.S.
Supreme Court, the routine exercise of the Marbury power is
largely a post-Civil War development. Until 1865, the Court
struck down exactly two federal statutes, one in Marbury and
one in Dred Scott v. Sandford, 60 U.S. (19 How.) 393 (1857).
Whether there was a similar reluctance on the part of state
supreme courts to address such questions, whether state
courts routinely accepted the constitutionality of the statutes,
or whether the statutes were sparingly enforced and
challenged in court is not apparent, but it is clear that as a
nation we became much more constitutionally litigious after
the Civil War. See Heller, 554 U.S. at 625–26 (commenting
on a number of “significant matter[s]” that have “been for so
long judicially unresolved”). Without some basis for
rejecting the extensive history of legislation, we are not free
to ignore it. It is the best evidence we have of the American
understanding of the interface between the right to keep and
bear arms and the police power over the public square.

   The scholarly commentary offers additional explanation.
Military historian Patrick Charles points out that prior to the
                   YOUNG V. STATE OF HAWAII                          119

Civil War, the states divided along sectional lines over how
to regulate arms, with Northern and Western states following
what has been called the “Massachusetts Model.” He
observes, consistent with the dissent’s point, that “the
constitutionality of the Massachusetts Model was never
sufficiently called into question.” Patrick J. Charles, Armed
in America: A History of Gun Rights from Colonial Militias
to Concealed Carry 143 (2018) (footnote omitted). He
suggests three reasons why that is so. First, “Northerners, by
and large, detested the practice of going habitually armed,”
and therefore accepted the legitimacy of this exercise of
police power. Id. Second, even under the Massachusetts
Model, individuals could “carry weapons for self-defense so
long as they could show a pressing or imminent threat.” Id.
at 144. And third, “Northerners viewed the right to self-
defense as a right of the last resort”; they simply did not feel
the need to carry as often as their Southern counterparts, who
“embrace[d] notions of vengeance and honor.” Id. at 145. In
the South, the states “differentiate[d] between the open and
concealed carriage of arms. While open carriage was more
often than not legally condoned, concealed carriage was
prohibited.” Id.

    Even accepting the relatively small number of reported
cases, we have an additional concern with the dissent’s
rejection of roughly half of the state cases that did address the
constitutionality of firearms regulations.             Compare
O’Scannlain Dissent at 138–43 (citing with approval cases
from Kentucky, Tennessee, Alabama, Georgia, and
Louisiana), with id. at 144–49 (rejecting cases from Arkansas,
Georgia, Texas, West Virginia, and Oklahoma).44 Once the

    44
       We have addressed all of these cases in Part III.C.2.b and will not
repeat our discussion here.
120             YOUNG V. STATE OF HAWAII

dissent dismisses all the state cases that disagreed with its
conclusion, it confidently concludes that “the majority has not
cited a single apposite case in which any nineteenth-century
court held to the contrary.” Id. at 149. The trick, of course,
is the word “apposite.” The dissent rejects decisions from
four states, Arkansas, Georgia, Texas, and West Virginia
because “each decision was explicitly premised on a militia-
focused view of the right to bear arms.” Id. at 145.
According to the dissent, Heller rejected a militia-based
reading of the Second Amendment, and each of these cases
“rests on the untenable militia-based view of the right.” Id.
at 144. The dissent has overstated its case. In Heller, the
Court rejected the view that the Second Amendment’s
prefatory clause—“A well regulated Militia, being necessary
to the security of a free State”—was “the central component
of the right,” that is, that one might possess arms only in
defense of the state. Heller, 554 U.S. at 599 (emphasis
omitted); see id. at 577 (“Petitioners and today’s dissenting
Justices believe that [the Second Amendment] protects only
the right to possess and carry a firearm in connection with
militia service.”). Rather, the Court held that the “entirely
sensible” reading was that the Second Amendment prevented
“the threat that the new Federal Government would destroy
the citizens’ militia by taking away their arms.” Id. at 599;
see id. at 598 (“During the 1788 ratification debates, the fear
that the Federal Government would disarm the people in
order to impose rule through a standing army or select militia
was pervasive in Antifederalist rhetoric.”).

    There is nothing in the state cases that the dissent rejects
and, therefore, ignores that is inconsistent with Heller’s
conclusion that the Second Amendment protects an individual
right. None of those state decisions took the position
disapproved by the Supreme Court in Heller. What they did
                 YOUNG V. STATE OF HAWAII                    121

was refer to arms useful in service in the militia as way of
distinguishing between constitutional regulations (small
weapons traditionally prohibited under English and American
law and not useful in military service) and a right to keep and
bear arms that could be exercised in defense of self and state.
See id. at 602 (referring to state constitutions that “referred to
the right of the people to ‘bear arms in defence of themselves
and the State’”). The dissent’s own quotations from the cases
it rejects demonstrates the state courts’ concerns. See
O’Scannlain Dissent at 144–47. None of those cases could
reasonably be read to support the ban of all weapons except
when actually used in militia service, which was the theory
Heller rejected. The militia clause helps us understand the
contours of the Second Amendment. After Heller, the
prefatory clause may not dictate the content of Second
Amendment rights, but neither is it irrelevant to it.

    Finally, the dissent’s treatment of the state cases that do
not agree with its conclusion reinforces the dissent’s Heller
problem. If the Second Amendment codifies an “existing
right,” we have to look to some source for the right. And
unless we are willing to say that it is a natural right without
reference to English or American practice, we have to look
at all of the materials. The dissent can only get to its
conclusion by rejecting the English practice, the entire history
of American legislation, half of the state cases, and at least
half of the scholarly commentary. That is not much of a “pre-
existing right” if all the state legislatures and half of state
supreme courts got it wrong. The dissent’s argument thus
contains the seeds of its own destruction, because if the
dissent is correct that much of our history is, at best,
irrelevant, but more likely just wrong, then perhaps there is
no such pre-existing right. In which case, under the dissent’s
own reasoning, Heller is wrong. We are not willing to follow
122                YOUNG V. STATE OF HAWAII

the dissent down that road. Either Heller has decided this
question, in which case there is no need for further historical
inquiry, or we need to examine the entire historical record
with care.

F. Application to HRS § 134-9

     Hawai‘i’s licensing scheme stands well within our
traditions. Section 134-9 requires a license to carry a pistol
or revolver, concealed or unconcealed. Consistent with
English and American legal history, Hawai‘i exempts from its
firearms regulation scheme police officers, certain persons
employed by the state, and members of the armed forces
“while in the performance of their respective duties.” HRS
§ 134-11(a). It permits hunters and target shooters to carry
openly and to transport their arms. Id. § 134-5. It recognizes
the right of persons to arm themselves in their “place of
business, residence, or sojourn” and transport unloaded arms
between those locales. Id. § 134-23. Persons who have
“reason to fear injury to . . . person or property” may apply
for a license to carry a pistol or revolver concealed and,
“[w]here the urgency or the need has been sufficiently
indicated” and the applicant is “engaged in the protection of
life and property,” to carry a pistol or revolver openly. Id.
§ 134-9(a).45

   Hawai‘i’s restrictions have deep roots in the Statute of
Northampton and subsequent English and American


    45
        Subject to the permissions outlined in § 134-5 and to other
enumerated exceptions, Hawai‘i also prohibits the public carry of loaded
or unloaded firearms other than a pistol or revolver. HRS §§ 134-23, 134-
24. The state further prohibits the possession of automatic firearms,
certain types of rifles and shotguns, and most assault pistols. Id. § 134-8.
                 YOUNG V. STATE OF HAWAII                     123

emendations, and do not infringe what the Court called the
“historical understanding of the scope of the right.” Heller,
554 U.S. at 625. Those restrictions are within the state’s
legitimate police powers and are not within the scope of the
right protected by Second Amendment. That means that
Young’s challenge to Hawai‘i’s restrictions fails at step one
of our framework and “may be upheld without further
analysis.” Silvester, 843 F.3d at 821. We easily conclude
that HRS § 134-9 is facially consistent with the Second
Amendment.

                    IV. OTHER CLAIMS

    In addition to Young’s primary Second Amendment
claim, he brings two other claims against HRS § 134-9. First,
borrowing the doctrine of prior restraint from the First
Amendment, Young argues that the chief of police’s
discretionary authority to deny carry-permit applications
violated his Second Amendment right. He argues that § 134-
9 is invalid because it vests chiefs of police “with unbridled
discretion to determine whether a permit is issued,” which
imposes on his right to carry a firearm in public. The
application of the prior restraint doctrine to a Second
Amendment challenge hinges on Young’s assumption that the
right to keep and bear arms is similar enough to the right to
free speech that preemptive firearm-licensing requirements
are also presumptively invalid. Second, Young brings a due
process challenge to the Hawai‘i statute. He claims that
§ 134-9 lacks a mechanism for appealing a chief of police’s
denial of a carry application, and that due process requires
some form of hearing. See Mathews v. Eldridge, 424 U.S.
319 (1976). Assuming that Young has a liberty or property
interest in obtaining a license to carry a firearm, it is not clear
that Hawai‘i does not provide him with the process he seeks.
124             YOUNG V. STATE OF HAWAII

Young did not attempt to exhaust his remedies before
bringing this suit. We do not find either of these arguments
persuasive.

A. Prior Restraint

    We start with Young’s prior restraint claim. A “prior
restraint” is any law or judicial order that preemptively
forbids certain speech before the speech occurs. Alexander
v. United States, 509 U.S. 544, 550 (1993); In re Nat’l Sec.
Letter, 863 F.3d 1110, 1127 (9th Cir. 2017). These
restrictions generally break down into two classes:
“censorship schemes and licensing schemes.” In re Nat’l Sec.
Letter, 863 F.3d at 1127. In the First Amendment context,
the threat of preemptive censorship by a governing body is
apparent enough in prior restraints to render such restrictions
presumptively invalid. Bantam Books, Inc. v. Sullivan, 372
U.S. 58, 70 (1963). So, although a prior restraint is not
unconstitutional per se, it “bear[s] a heavy presumption
against its constitutional validity.” Id. This makes sense in
the speech context, given that “a free society prefers to punish
the few who abuse rights of speech after they break the law
than to throttle them and all others beforehand,” which is “a
theory deeply etched in our law.” Se. Promotions, Ltd. v.
Conrad, 420 U.S. 546, 559 (1975).

    On the surface, it is easy to see why Second Amendment
challenges to licensing schemes so often invoke First
Amendment jurisprudence. See, e.g., Heller, 554 U.S. at 582
(finding that the Second Amendment extends to modern
firearms just as the First Amendment extends to “modern
forms of communication”); Jackson, 746 F.3d at 961
(concluding that in the context of step two of Heller, “we are
likewise guided by First Amendment principles”); see also
                YOUNG V. STATE OF HAWAII                   125

Binderup v. Att’y Gen., 836 F.3d 336, 344 (3d Cir. 2016) (en
banc) (finding that restrictions on Second Amendment rights
are “subject to scrutiny in much the way that burdens on First
Amendment rights are”); Ezell v. City of Chicago, 651 F.3d
684, 706–07 (7th Cir. 2011) (recognizing that courts have
adopted First Amendment principles of scrutiny in Second
Amendment cases). After all, the Bill of Rights explicitly
protects both the freedom of speech and the right to keep and
bear arms.

    But when we look beneath the surface, the analogy to the
prior restraint doctrine quickly falls apart. See Pena v.
Lindley, 898 F.3d 969, 1008–09 (9th Cir. 2018) (Bybee, J.,
concurring in part and dissenting in part) (“The analogy to the
First Amendment begins to break down, however, once we
move beyond rules of general applicability.”); United States
v. Marzzarella, 614 F.3d 85, 96 n.15 (3d Cir. 2010) (“While
we recognize the First Amendment is a useful tool in
interpreting the Second Amendment, we are also cognizant
that the precise standards of scrutiny and how they apply may
differ under the Second Amendment.”). To start, although
the Bill of Rights protects both speech and the right to keep
and bear arms, there are “salient differences between the
state’s ability to regulate” First and Second Amendment
rights. Kachalsky, 701 F.3d at 92. Most notably, the inherent
risk that firearms pose to the public distinguishes their
regulation from that of other fundamental rights. See Bonidy
v. U.S. Postal Serv., 790 F.3d 1121, 1126 (10th Cir. 2015).
Additionally, while everyone enjoys the right to speak, even
under the most generous reading of the Second Amendment,
not everyone enjoys the right to carry a firearm in public. See
Heller, 554 U.S. at 626–27; Berron v. Ill. Concealed Carry
Licensing Rev. Bd., 825 F.3d 843, 847 (7th Cir. 2016).
Where the public square is concerned, states have always
126             YOUNG V. STATE OF HAWAII

enjoyed broader authority to regulate firearms than speech.
For these reasons, we think it “imprudent to assume that the
principles and doctrines developed in connection with the
First Amendment apply equally to the Second . . . .”
Kachalsky, 701 F.3d at 92.

    We are not alone in concluding that the prior restraint
doctrine does not apply in the Second Amendment context.
So far as we can tell, every court to address the question has
declined to apply the prior restraint doctrine to firearm-
licensing laws. See id. at 91–92; Hightower v. City of Boston,
693 F.3d 61, 80–81 (1st Cir. 2012); Drake, 724 F.3d at 435;
Woollard, 712 F.3d at 883 n.11; United States v. Focia, 869
F.3d 1269, 1283–84 (11th Cir. 2017). We, therefore, join our
sister circuits in holding that the prior restraint doctrine does
not apply to Second Amendment challenges involving
firearm-licensing laws.

B. Procedural Challenge

    Young’s due process argument fares no better. He claims
that HRS § 134-9 does not provide adequate process to
challenge the denial of his carry-permit application.

    Young’s procedural challenge is premature. Young
claims that he was deprived of due process because HRS
§ 134-9 does not provide a mechanism for review of a chief
of police’s denial of a permit application. It is not clear that
Young is correct. Hawai‘i’s administrative procedure act
affords “all parties . . . an opportunity for hearing” in any
“contested case.” HRS § 91-9. A “contested case” is any
“proceeding in which the legal rights, duties, or privileges of
specific parties are required by law to be determined after an
opportunity for agency hearing.” HRS § 91-1. Following
                YOUNG V. STATE OF HAWAII                    127

such a hearing, “[a]ny person aggrieved by a final decision
and order in a contested case . . . is entitled to judicial
review.” HRS § 91-14(a). It is not clear to us whether the
denial of an open-carry application would fall under § 91-9’s
umbrella. But it is clear that Young did not pursue a hearing
under § 91-9 and did not seek judicial review as provided by
§ 91-14 prior to bringing suit in federal court. Young’s claim
that § 134-9 lacks an opportunity for appellate review is
based on his own speculation.

    A claim that “rests upon contingent future events that may
not occur as anticipated, or indeed may not occur at all” is not
ripe for review. Texas v. United States, 523 U.S. 296, 300
(1998) (internal quotation marks omitted); Wolfson v.
Brammer, 616 F.3d 1045, 1064 (9th Cir. 2010). Young did
not seek review under § 91-9 before bringing suit. So,
Hawai‘i has not yet denied him the opportunity for appellate
review. Because Young has not actually been denied a
hearing, his procedural due process claim is speculative, and
we need not reach it. Ass’n of Am. Med. Colls. v. United
States, 217 F.3d 770, 779 (9th Cir. 2000) (citing Abbott Labs.
v. Gardner, 387 U.S. 136, 148 (1967), abrogated on other
grounds by Califano v. Sanders, 430 U.S. 99 (1977)).

                     V. CONCLUSION

    The judgment of the district court is AFFIRMED.
128             YOUNG V. STATE OF HAWAII

O’SCANNLAIN, Circuit Judge, with whom CALLAHAN,
IKUTA, and R. NELSON, Circuit Judges, join, dissenting:

    The Second Amendment to the United States Constitution
guarantees “the right of the people to keep and bear Arms.”
U.S. Const. amend. II (emphasis added). Today, a majority of
our court has decided that the Second Amendment does not
mean what it says. Instead, the majority holds that while the
Second Amendment may guarantee the right to keep a firearm
for self-defense within one’s home, it provides no right
whatsoever to bear—i.e., to carry—that same firearm for self-
defense in any other place.

    This holding is as unprecedented as it is extreme. While
our sister circuits have grappled with—and disagreed
over—the question of whether public firearms carry falls
within the inner “core” of the Second Amendment, we now
become the first and only court of appeals to hold that public
carry falls entirely outside the scope of the Amendment’s
protections.

    In so holding, the majority reduces the right to “bear
Arms” to a mere inkblot. The majority’s decision undermines
not only the Constitution’s text, but also half a millennium of
Anglo-American legal history, the Supreme Court’s decisions
in District of Columbia v. Heller, 554 U.S. 570 (2008), and
McDonald v. City of Chicago, 561 U.S. 742 (2010), and the
foundational principles of American popular sovereignty
itself.

   I respectfully dissent.
                YOUNG V. STATE OF HAWAII                   129

                               I

                              A

    George Young wishes to carry a handgun publicly for
self-defense in the State of Hawaii. Twice in 2011, he applied
for a license to carry a handgun, either openly or concealed.
His application was denied each time by the County of
Hawaii’s Chief of Police because Young failed to satisfy the
requirements set forth in section 134-9 of the Hawaii Revised
Statutes (“H.R.S.”).

    Section 134-9 acts as a limited exception to the State of
Hawaii’s “Place[s] to Keep” statutes, which generally require
that gun owners keep their firearms at their “place of
business, residence, or sojourn.” H.R.S. §§ 134-23 to -27. The
exception allows citizens to obtain a license to carry a loaded
handgun in public under certain circumstances. Id. § 134-
9(a). For concealed carry, section 134-9 provides that “[i]n an
exceptional case, when an applicant shows reason to fear
injury to the applicant’s person or property, the chief of
police of the appropriate county may grant a license to an
applicant . . . to carry a pistol or revolver and ammunition
therefor concealed on the person.” Id. For open carry, the
chief of police may grant a license only “[w]here the urgency
or the need has been sufficiently indicated” and the applicant
“is engaged in the protection of life and property.” Id.

    These baseline requirements limit who “may” be eligible
to obtain a public-carry license but leave each county with
discretion to impose even tighter restrictions. The County of
Hawaii, where Young lives, has done just that. When it
promulgated regulations implementing section 134-9, Hawaii
County created an open-carry licensing regime that is
130             YOUNG V. STATE OF HAWAII

available only to “private detectives and security guards.”
Police Dep’t of Cnty. of Haw., Rules and Regulations
Governing the Issuance of Licenses to Carry Concealed and
Unconcealed Weapons 1 (Oct. 22, 1997). Moreover, the
county regulation allows open carry “only” when the license
holder is “in the actual performance of his duties or within the
area of his assignment.” Id. at 10. Thus, for any person who
is not an on-duty security guard, the only opportunity to carry
a firearm for self-defense is via concealed carry. And even
then, a citizen must demonstrate “an exceptional case” just to
be considered eligible for a concealed-carry permit. H.R.S.
§ 134-9(a).

    Absent a license under section 134-9, a person may only
transport an unloaded firearm, in an enclosed container, to
and from a place of repair, a target range, a licensed dealer,
a firearms exhibit, a hunting ground, or a police station, id.
§§ 134-23 to -27, and may use those firearms only while
“actually engaged” in hunting or target shooting, id. § 134-
5(a), (c).

                               B

    On June 12, 2012, Young filed this pro se civil-rights
action against the State of Hawaii, its Governor, and its
Attorney General (collectively, “the State”), as well as the
County of Hawaii and its Mayor, Chief of Police, and Police
Department (collectively, “the County”), under 42 U.S.C.
§ 1983. Young alleged, primarily, that the denial of his
application for a handgun license violated his Second
Amendment right to carry a loaded handgun in public for
self-defense.
                YOUNG V. STATE OF HAWAII                    131

    The State filed a motion to dismiss Young’s claims under
Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), and
the County filed a motion to dismiss the claims under Rule
12(b)(6). The district court granted both motions. As to the
State, the district court found that Young’s claims (for both
monetary and injunctive relief) were barred by sovereign
immunity. Dismissing Young’s claims against the County on
the merits, the district court found that section 134-9 “does
not implicate activity protected by the Second Amendment”
because that Amendment “establishes only a narrow
individual right to keep an operable handgun at home for self-
defense.” Young v. Hawaii, 911 F. Supp. 2d 972, 989–90 (D.
Haw. 2012). In the alternative, the district court indicated that
it would uphold section 134-9’s open- and concealed-carry
limitations under intermediate scrutiny. Id. at 990–91. Young
timely appealed.

    In 2018, a three-judge panel of our court reversed the
district court’s dismissal of Young’s Second Amendment
claim against the County, holding that he “has indeed stated
a claim that section 134-9’s limitations on the issuance of
open carry licenses violate the Second Amendment.” Young
v. Hawaii, 896 F.3d 1044, 1074 (9th Cir. 2018). The panel
dismissed Young’s appeal as to the State. Id.

    We then granted rehearing en banc, thus vacating the
three-judge panel’s decision. Young v. Hawaii, 915 F.3d 681
(9th Cir. 2019).

                               II

   At the heart of this case is a straightforward question:
Does the Second Amendment, as originally understood,
132             YOUNG V. STATE OF HAWAII

protect the right of an ordinary, law-abiding citizen to carry
a handgun openly for self-defense outside the home?

    The majority holds that it does not—and that a total ban
on carrying a handgun outside the home does not implicate
the Second Amendment right to bear arms whatsoever. The
majority reaches this startling conclusion not because it finds
that the text of the Second Amendment supports it, that early
American cases interpreted the Amendment in this way, nor
even that open public carry was regularly and uncritically
subject to legislative prohibitions across our country’s early
history. Instead, the majority has declared that a state may
constitutionally forbid all public carry of firearms, based on
the utterly inconsequential fact that the lawful manner of
open public carry has historically been subject to modest
regulation (but never to outright prohibition).

     Respectfully, the majority’s opinion—and in particular,
its extreme and bizarre reliance on the mere fact of some
historical regulation of firearms—represents a gross
misapplication of the textual and historical inquiries that
Heller demands. Under appropriate inspection, the critical
sources on the meaning of the Second Amendment—its text,
its historical interpretations by the commentators and courts
most proximate to the Founding, and its treatment by early
legislatures—unequivocally demonstrate that the Amendment
does indeed protect the right to carry a gun outside the home
for self-defense, even if that right might be subject to some
regulation at its edges.

                              A

  To begin, as we must, with the text: The Second
Amendment guarantees that “the right of the people to keep
                YOUNG V. STATE OF HAWAII                    133

and bear Arms, shall not be infringed.” U.S. Const. amend. II.
Critically, the Amendment protects not only the right to
“keep” arms, but also the right to “bear” arms. Central to
Young’s challenge is the latter of these two verbs.

    It is hornbook constitutional law that “to bear arms
implies something more than mere keeping.” Thomas M.
Cooley, The General Principles of Constitutional Law in the
United States of America 271 (1880). Indeed, the Supreme
Court in Heller was clear about what it means to “bear” arms:
“At the time of the founding, as now, to ‘bear’ meant to
‘carry.’” 554 U.S. at 584. That the Constitution delineates a
specific right to carry a firearm—as distinguished from the
right simply to keep a firearm—strongly implies the right to
take one’s firearm outside the home in which it is kept.

    The Founding-era dictionaries relied upon by the Court in
Heller confirm this intuition, making clear that one would
typically “bear” a firearm when carrying it in garments worn
outside the home. See 1 Samuel Johnson, Dictionary of the
English Language 161 (4th ed. 1773) (reprinted 1978)
(defining “Bear” as “To carry as a mark of distinction. . . . So
we say, to bear arms in a coat” (first emphasis added)), cited
in Heller, 554 U.S. at 584; Noah Webster, American
Dictionary of the English Language (1828) (unpaginated)
(defining “Bear” as “To wear; to bear as a mark of authority
or distinction; as, to bear a sword, a badge, a name; to bear
arms in a coat”), cited in Heller, 554 U.S. at 584. Wearing
one’s firearm in a coat or carrying it in one’s pocket are
strong indicia of activity that would be expected to take place
outside the home.

    Moreover, to deny that the right to “bear Arms” protects
at least some degree of public carry would render it mere
134             YOUNG V. STATE OF HAWAII

surplusage, coextensive with the separately enumerated right
to “keep” a gun in the home. Cf. Marbury v. Madison, 5 U.S.
(1 Cranch) 137, 174 (1803) (“It cannot be presumed that any
clause in the constitution is intended to be without effect
. . . .”); see also Drake v. Filko, 724 F.3d 426, 444 (3d Cir.
2013) (Hardiman, J., dissenting) (“[Such a reading] would
conflate ‘bearing’ with ‘keeping,’ in derogation of [Heller’s]
holding that the verbs codified distinct rights . . . .”).

     The evidence that the Second Amendment’s Framers and
ratifiers understood the right to bear arms to encompass
public carry is not only lexical, but logical. The Court in
Heller observed that the right to “bear arms” historically
referred to a right to “wear, bear, or carry upon the person or
in the clothing or in a pocket, for the purpose of being armed
and ready for offensive or defensive action in a case of
conflict with another person.” 554 U.S. at 584 (quoting
Muscarello v. United States, 524 U.S. 125, 143 (1998)
(Ginsburg, J., dissenting)) (alterations omitted and emphasis
added). Such “conflict” or “confrontation” with another
person is at least as apt to arise outside the home as it is
inside the home—and perhaps even more so. See Wrenn v.
District of Columbia, 864 F.3d 650, 657 (D.C. Cir. 2017)
(“[T]he Amendment’s core lawful purpose is self-defense,
and the need for that might arise beyond as well as within the
home.” (internal quotation marks and citation omitted));
Moore v. Madigan, 702 F.3d 933, 941 (7th Cir. 2012) (“[T]he
interest in self-protection is as great outside as inside the
home.”). Indeed, it would require a highly unnatural reading
of the text to infer “that the Framers understood the Second
Amendment to protect little more than carrying a gun from
the bedroom to the kitchen” in case a conflict arose along the
way. Peruta v. California, 137 S. Ct. 1995, 1998 (2017)
(Thomas, J., dissenting from denial of certiorari).
                 YOUNG V. STATE OF HAWAII                    135

    The opinions in Heller and McDonald underscore this
straightforward understanding of “bear.” Heller described the
“inherent right of self-defense” as “most acute” within the
home, implying that the right does extend elsewhere, even if
less “acutely.” 554 U.S. at 628 (emphasis added). McDonald
similarly described the right as “most notabl[e]” within the
home, implying the right does extend elsewhere, even if less
“notably.” 561 U.S. at 780 (emphasis added). Heller also took
pains to avoid “cast[ing] doubt” on “laws forbidding the
carrying of firearms in sensitive places such as schools and
government buildings.” 554 U.S. at 626. But why bother
clarifying the Second Amendment’s application in
particularly sensitive public places if it does not apply, at all,
in any public place?

    In short, the Second Amendment’s text—understood by
reference to the historical sources relied upon by Heller and
McDonald—points toward the conclusion that public carry
lies within the scope of the Amendment’s protections. That
the majority altogether declines to engage with textual
analysis is telling.

                                B

   Next, the history of the Second Amendment confirms
what the text so strongly suggests: that the Amendment
encompasses a general right to carry firearms openly in
public.

                                1

    As guided by Heller, the historical inquiry begins with the
writings of “important founding-era legal scholars”—the
136                YOUNG V. STATE OF HAWAII

evidence most probative of how the Framers understood the
right to bear arms. 554 U.S. at 605.

    The plain textual understanding of “bear arms” finds
unequivocal support in the most prominent, widely circulated
legal treatises from throughout the Founding era. In an early
American edition of Blackstone’s Commentaries on the Laws
of England—indeed, the “most important” edition, as Heller
points out, see 554 U.S. at 594—St. George Tucker, a law
professor at the College of William & Mary and an influential
Antifederalist, insisted that the right to armed self-defense is
the “first law of nature” and that “the right of the people to
keep and bear arms” is the “true palladium of liberty.”1 1 St.
George Tucker, Blackstone’s Commentaries: With Notes of
Reference to the Constitution and Laws of the Federal
Government of the United States; and of the Commonwealth
of Virginia app. n.D, at 300 (Phil., William Young Birch &
Abraham Small 1803); see also McDonald, 561 U.S. at 769
(treating Tucker’s notes on Blackstone as heavily instructive
in interpreting the Second Amendment); Heller, 554 U.S. at
606 (same). Even more explicitly, Tucker wrote that “[i]f . . .
congress were to pass a law prohibiting any person from
bearing arms, as a means of preventing insurrections, the
judicial courts . . . would be able to pronounce decidedly
upon the constitutionality of these means.” 1 Tucker, supra,
at app. n.D, at 289; see also Michael P. O’Shea, Modeling the
Second Amendment Right to Carry Arms (I): Judicial
Tradition and the Scope of “Bearing Arms” for Self-Defense,


    1
      Hawaii bizarrely suggests that we should not focus too heavily on
Tucker, whom Hawaii discounts as “a single nineteenth-century
commentator.” This is a strange attack, indeed, given the Supreme Court’s
direct reliance on Tucker’s notes in both McDonald, 561 U.S. at 769, and
Heller, 554 U.S. at 606. Tucker’s notes deserve similar weight here.
                   YOUNG V. STATE OF HAWAII                            137

61 Am. U. L. Rev. 585, 637–38 & n.262 (2012). Indeed, as
Tucker explained, “[i]n many parts of the United States, a
man no more thinks, of going out of his house on any
occasion, without his rifle or musket in his hand, than an
European fine gentleman without his sword by his side.”
5 Tucker, supra, at app. n.B, at 14.

    Blackstone himself espoused a similar view of the
inviolability of an Englishman’s right to bear arms, which
was most notably codified in the 1689 English Declaration of
Rights as the right of Protestants to “have Arms for their
Defence suitable to their Conditions, and as allowed by Law.”
Bill of Rights 1689, 1 W. & M., ch. 2, § 7 (Eng.); see also
Alden v. Maine, 527 U.S. 706, 715 (1999) (noting that
Blackstone’s works “constituted the preeminent authority on
English law for the founding generation”). As Blackstone
explained, the 1689 Declaration enshrined “the natural right
of resistance and self-preservation” and “the right of having
and using arms for self-preservation and defence.” 1 William
Blackstone, Commentaries *144.2 It followed from
Blackstone’s premise that such a right—the predecessor to
our Second Amendment—“was by the time of the founding

    2
      Blackstone was far from alone in recognizing a natural right to self-
defense “belong[ing] to [all] persons merely in a state of nature, and which
every man is intitled to enjoy whether out of society or in it.” 1 William
Blackstone, Commentaries *123. Quite a few commentators of that era
likewise championed such a right. See Leonard W. Levy, Origins of the
Bill of Rights 140–41 (2001) (referencing a 1769 article in the prominent
colonial newspaper A Journal of the Times, which described the English
right as “a natural right which the people have reserved to themselves,
confirmed by the Bill of Rights, to keep arms for their own defence”);
David B. Kopel, The Natural Right of Self-Defense: Heller’s Lesson for
the World, 59 Syracuse L. Rev. 235, 242 (2008) (“The Anglo-Americans
learned the language of natural rights, including the natural right of self-
defense . . . .”).
138             YOUNG V. STATE OF HAWAII

understood to be an individual right protecting against both
public and private violence.” Heller, 554 U.S. at 594
(emphasis added); see also 2 William Blackstone,
Commentaries *441 (Edward Christian ed. 1795)
(“[E]veryone is at liberty to keep or carry a gun, if he does
not use it for the [unlawful] destruction of game.” (emphasis
added)).

                              2

    Following Heller’s historical imperative, the inquiry turns
to nineteenth-century judicial interpretation of the right to
bear arms, whether as part of the Second Amendment or
analogous state constitutional provisions. See 554 U.S. at
610–14. For by analyzing “how the Second Amendment was
interpreted . . . immediately after its ratification,” we can
“determine the [original] public understanding of [its] text.”
Id. at 605. Many of the same nineteenth-century cases
marshaled in Heller, to prove that the Second Amendment
secures an individual right to self-defense, reveal just as
persuasively that the Amendment encompasses a right to
carry a firearm openly outside the home.

                              a

    The first of these is Bliss v. Commonwealth, 12 Ky.
(2 Litt.) 90 (1822), cited in Heller, 554 U.S. at 585 n. 9, a
decision “especially significant both because it is nearest in
time to the founding era and because the state court assumed
(just as [Heller] does) that the constitutional provision at
issue codified a preexisting right,” Nelson Lund, The Second
Amendment, Heller, and Originalist Jurisprudence, 56 UCLA
L. Rev. 1343, 1360 (2009) (footnote omitted). Interpreting
Kentucky’s Second Amendment analogue—which provided
                YOUNG V. STATE OF HAWAII                    139

that “the right of the citizens to bear arms in defense of
themselves and the state, shall not be questioned”—the state’s
highest court had no doubt that any law restricting the public
carry of firearms would “import a restraint on the right of the
citizens to bear arms.” Bliss, 12 Ky. (2 Litt.) at 90, 92. The
court then invalidated a restriction on the concealed carry of
weapons, despite the availability of open carry, reasoning that
“whatever restrains the full and complete exercise of [the
right to bear arms], though not an entire destruction of it, is
forbidden by the explicit language of the constitution.” Id. at
91–92. Kentucky later amended its constitution to allow the
legislature to “pass laws to prevent persons from carrying
concealed arms,” Ky. Const. art. XIII, § 25 (1850) (emphasis
added), but left untouched the premise in Bliss that the right
to bear arms protects open carry.

    Tennessee’s highest court offered its own, similar
interpretation of the right to bear arms in Simpson v. State, 13
Tenn. (5 Yer.) 356 (1833), cited in Heller, 554 U.S. at 585
n.9, 603, 614. There, after Simpson was convicted of
disturbing the peace by appearing armed in public, he faulted
the indictment for failing to require clear proof of actual
violence. Id. at 357–58. The high court agreed. Id. at 357–60.
First, the court cast doubt on the State’s argument that
English law would have allowed conviction without proof of
actual “fighting of two or more persons.” Id. at 357–58
(quoting 4 William Blackstone, Commentaries *145).
Second, the court explained that even assuming English law
had criminalized the carrying of weapons without proof of
actual violence, the Tennessee “constitution ha[d] completely
abrogated it.” Id. at 360. No such prohibition could survive
the state constitution’s grant of “an express power . . . secured
to all the free citizens of the state to keep and bear arms for
140                YOUNG V. STATE OF HAWAII

their defence, without any qualification whatever as to their
kind or nature.” Id.

    In 1840, the Alabama Supreme Court offered a similar
interpretation of its own state’s constitution. See State v. Reid,
1 Ala. 612 (1840), cited in Heller, 554 U.S. at 585 n.9, 629.
Construing the Alabama “right to bear arms, in defence of
[]self and the State,” the court declared that an Alabamian
must be permitted some means of carrying a weapon in public
for self-defense. Id. at 616–17. The court ultimately upheld a
restriction on “the evil practice of carrying weapons secretly,”
citing the legislature’s power “to enact laws in regard to the
manner in which arms shall be borne. . . . as may be dictated
by the safety of the people and the advancement of public
morals.” Id. at 616 (emphasis added). But the court made
clear where that legislative power ran dry:

         We do not desire to be understood as
         maintaining, that in regulating the manner of
         bearing arms, the authority of the Legislature
         has no other limit than its own discretion. A
         statute which, under the pretence of
         regulating, amounts to a destruction of the
         right, or which requires arms to be so borne as
         to render them wholly useless for the purpose
         of defence, would be clearly unconstitutional.

Id. at 616–17.3


    3
       The majority curiously (and erroneously) suggests that, many
decades later, the Alabama Supreme Court recognized a state power to
impose “severe restrictions” on open public carry in a case that upheld a
prohibition against carrying certain arms on private property owned by
another. See Maj. Op. 77–78 (citing Isaiah v. State, 58 So. 53 (Ala.
                    YOUNG V. STATE OF HAWAII                              141

    The Georgia Supreme Court embraced precisely the same
position in an opinion central to the Supreme Court’s
historical analysis in Heller. See Nunn v. State, 1 Ga. 243
(1846), cited in Heller, 554 U.S. at 585 n.9, 612–13, 626,
629; O’Shea, supra, at 627 (“No case, historic or recent, is
discussed more prominently or positively in Heller than the
Georgia Supreme Court’s 1846 decision in Nunn v. State.”).
There, the court considered a Second Amendment challenge
to a statute that criminalized carrying a pistol, either openly
or concealed. Nunn, 1 Ga. at 245–46. Starting off with a clear
statement of the constitutional guarantee, the court explained:
“The right of the whole people, old and young, men, women
and boys, and not militia only, to keep and bear arms of every
description, and not such merely as are used by the militia,
shall not be infringed, curtailed, or broken in upon, in the
smallest degree . . . .” Id. at 251 (emphasis omitted). With
those Second Amendment lines properly set, the court held
that Georgia’s statute had gone too far:

         [S]o far as the act of 1837 seeks to suppress
         the practice of carrying certain weapons
         secretly, that it is valid, inasmuch as it does
         not deprive the citizen of his natural right of
         self-defence, or of his constitutional right to
         keep and bear arms. But that so much of it, as
         contains a prohibition against bearing arms



1911)). Aside from relying on a concurrence rather than the majority
opinion in that case, the majority fails to point out that the law specifically
allowed open carry on public highways “or elsewhere other than upon the
premises of another.” Isaiah, 58 So. at 54. Accordingly, the court held that
such a restriction was constitutional specifically because it “merely
prevents the carrying of arms for offensive purposes, and does not deprive
a person of the right to bear arms in defense of himself or the state.” Id.
142             YOUNG V. STATE OF HAWAII

        openly, is in conflict with the Constitution,
        and void . . . .

Id. We should afford Nunn’s understanding of the Second
Amendment significant weight because, as Heller explains,
“[i]ts opinion perfectly captured the way in which the
operative clause of the Second Amendment furthers the
purpose announced in the prefatory clause.” 554 U.S. at 612.

    The Louisiana Supreme Court soon followed the course
set by Alabama and Georgia. See State v. Chandler, 5 La.
Ann. 489 (1850), cited in Heller, 554 U.S. at 585 n.9, 613,
626. The high court first rejected Chandler’s Second
Amendment challenge to a Louisiana law prohibiting
concealed carry, reasoning that the law was “absolutely
necessary to counteract a vicious state of society, growing out
of the habit of carrying concealed weapons, and to prevent
bloodshed and assassinations committed upon unsuspecting
persons.” Id. at 489–90. But, in precisely the same manner as
the Nunn and Reid courts, the Chandler court drew the line
which the legislature could not cross. The court explained that
a prohibition on concealed carry could be held constitutional
because it “interfered with no man’s right to carry arms . . .
‘in full open view,’ which places men upon an equality. This
is the right guaranteed by the Constitution of the United
States . . . .” Id. at 490 (emphasis added); see also Heller, 554
U.S. at 613 (citing favorably Chandler’s holding that
“citizens had a right to carry arms openly”).

     The majority largely rejects the lessons of these cases by
first suggesting that only Bliss could support the view that
open public carry was historically understood to be within the
scope of the Second Amendment, then characterizing Bliss as
an “isolated decision.” See Maj. Op. 74–75, 86. While Bliss
                   YOUNG V. STATE OF HAWAII                           143

may have gone farther than other nineteenth-century cases in
holding that any restraint on “the full and complete exercise
of th[e] right [to bear arms] . . . is forbidden by the . . .
constitution,” 12 Ky. (2 Litt.) at 91–92, it could hardly be
described as an outlier for purposes of the issue before us
here. Our question is not whether the Second Amendment
was historically understood to foreclose any and all
regulation of public carry. Rather, the question is and must be
whether the right to “keep and bear Arms” was originally
understood to limit states’ power to restrict the freedom to
carry a firearm in public for self-defense. And Bliss is far
from the only nineteenth-century case to hold that extensive
prohibitions on open carry would indeed infringe on a
constitutionally protected right—even if the manner of open
public carry could be regulated at its margins. Simpson, Reid,
Nunn, and Chandler all stand for precisely that proposition.4

    In short, the same nineteenth-century cases found
instructive by the Supreme Court in Heller underscore what
nineteenth-century legal commentator John Ordronaux (also
cited in Heller) aptly summarized: Though “a State [might]
enact[] laws regulating the manner in which arms may be
carried,” including “the carrying of concealed weapons,” any
“statute forbidding the bearing of arms openly would . . .
infringe[]” the Second Amendment. John Ordronaux,
Constitutional Legislation in the United States: Its Origin,
and Application to the Relative Powers of Congress, and of

    4
      And, just after the turn of the twentieth century, the Supreme Court
of Idaho likewise struck down a robust territorial prohibition against the
public carry of firearms, holding that it violated of the Second Amendment
because “the legislature has no power to prohibit a citizen from bearing
arms in any portion of the state of Idaho, whether within or without the
corporate limits of cities, towns, and villages.” In re Brickey, 70 P. 609,
609 (Idaho 1902).
144             YOUNG V. STATE OF HAWAII

State Legislatures 242–43 (1891), cited in Heller, 554 U.S.
at 619.

                               b

    The majority observes that there were some judicial
proponents of a more limited right to bear arms during the
nineteenth century. See Maj. Op. 79–84. But their reasoning
rests on the untenable militia-based view of the right, which
carries no interpretive weight after Heller.

    Most prominent is the Arkansas Supreme Court’s 1842
interpretation of the right in State v. Buzzard, 4 Ark. 18
(1842). There, a divided court upheld a prohibition on the
concealed carry of “any pistol, dirk, butcher or large knife, or
a sword in a cane,” id. at 18, but each judge in the splintered
majority appeared poised to go further. Chief Justice Ringo
advocated the view that the Second Amendment did not bar
the Arkansas legislature from prohibiting any carrying of
firearms: “[N]o enactment on this subject, which neither
directly nor indirectly so operates as to impair or render
inefficient the means provided by the Constitution for the
defense of the State, can be adjudged invalid on the ground
that it is repugnant to the Constitution.” Id. at 27 (opinion of
Ringo, C.J.). Chief Justice Ringo believed this to be so
specifically because such restrictions would not “detract
anything from the power of the people to defend their free
state and the established institutions of the country.” Id.
Justice Dickinson echoed this view, writing that the Second
Amendment was nothing “but an assertion of that general
right of sovereignty belonging to independent nations to
regulate their military force,” thus finding no individual right
within its guarantee. Id. at 32 (opinion of Dickinson, J.); but
                   YOUNG V. STATE OF HAWAII                            145

see id. at 34–36 (Lacy, J., dissenting) (viewing the Second
Amendment as an individual right to self-defense).

    Several other nineteenth-century courts hewed to
Buzzard’s approach and upheld laws restricting public carry
without emphasizing, as did courts in Nunn’s camp, the limits
of legislative authority. See Hill v. State, 53 Ga. 472, 474–77
(1874) (upholding prohibition on carrying weapons “to any
court of justice . . . or any place of public worship, or any
other public gathering . . . except militia muster grounds”);
English v. State, 35 Tex. 473, 474, 480 (1871) (upholding
prohibition on carrying “pistols, dirks, daggers, slungshots,
swordcanes, spears, brass-knuckles and bowie knives”); State
v. Workman, 14 S.E. 9, 10–12 (W. Va. 1891) (upholding
presumption of criminality “when a man is found going
around with a revolver, razor, billy, or brass knuckles upon
his person”). Like Buzzard, each decision was explicitly
premised on a militia-focused view of the right to bear arms.
See Hill, 53 Ga. at 475 (“In what manner the right to keep and
bear these pests of society [dirks, bowie knives, and the like],
can encourage or secure the existence of a militia, and
especially of a well regulated militia, I am not able to
divine.”); English, 35 Tex. at 477 (“The terms dirks, daggers,
slungshots, sword-canes, brass-knuckles and bowie knives,
belong to no military vocabulary.”); Workman, 14 S.E. at 11
(“So, also, in regard to the kind of arms referred to in the
amendment, it must be held to refer to the weapons of warfare
to be used by the militia . . . .”).5


    5
       Moreover, not even all the cases with militia-focused views of the
right to bear arms took Buzzard’s approach to open public carry. Several
such cases protected the right to bear arms in a way that supports, or is at
least consistent with, a right to such carry. See, e.g., Andrews v. State,
50 Tenn. (3 Heisk.) 165, 186–87 (1871) (holding that, if a pistol “is
146                 YOUNG V. STATE OF HAWAII

     With Heller on the books, cases in Buzzard’s flock offer
little instructive value. That is because Heller made clear that
the Second Amendment is, and always has been, an
individual right centered on self-defense; it has never been a
right to be exercised only in connection with a militia. See
554 U.S. at 592, 599, 616; see also Wrenn, 864 F.3d at 658
(reasoning that such cases are “sapped of authority by
Heller”); Moore, 702 F.3d at 941 (treating “the historical
issues as settled by Heller”); O’Shea, supra, at 653
(“Decisions like English . . . have little relevance to
determining the scope of Second Amendment carry rights
today . . . [because] the question presented by current carry
litigation is whether firearms that are constitutionally
protected, as Heller holds handguns to be, may be carried
outside the home pursuant to a constitutional right to bear
arms that is not a hybrid individual right [or] a fictive
‘collective right’ . . . , but instead is centrally concerned with
self-defense.”). Contrary to the majority’s suggestion, Maj.
Op. 116, recognition of this reality does not require one to
believe that Heller directly answered the historical question
before us. But Heller undeniably dictates which historical
question we must now endeavor to answer: Was the right to
bear arms for the purpose of individual self-defense
historically understood to protect a person’s right to carry
common arms in public? Cases like Buzzard offer historical
answers to a different question altogether—namely, whether
open public carry of handguns was protected by a right to


adapted to the usual equipment of the soldier,” then a statute that “forbids
by its terms the carrying of the weapon publicly or privately, without
regard to time or place, or circumstances . . . . violates the constitutional
right to keep arms”); Aymette v. State, 21 Tenn. (2 Hum.) 154, 160 (1840)
(“In the nature of things, if they were not allowed to bear arms openly,
they could not bear them in their defence of the State at all.”).
                    YOUNG V. STATE OF HAWAII                             147

bear arms for the specific purpose of facilitating the militia’s
“defen[se] [of the] free state and the established institutions
of the country.” Buzzard, 4 Ark. at 27 (opinion of Ringo,
C.J.).6

    Although ours is an historical inquiry, we are judges, not
historians. And, bound as the inferior court that we are, we
may not revisit questions of historical interpretation already
decided in binding decisions of the Supreme Court, as the
majority seems so keen to do. Rather, we may only assess
whether the right to bear arms extends outside the home on
the understanding—dictated by Heller—that the right is an
individual one centered on self-defense. On such an
understanding, cases like Buzzard only bear upon the entirely
irrelevant question of whether open public carry was
embraced by state constitutions’ militia-focused provisions
for keeping and bearing arms (or by erroneously militia-
focused views of the Second Amendment). We, by contrast,
are interested in whether open public carry is embraced by the
U.S. Constitution’s individual right to “keep and bear Arms.”



    6
       The majority dismisses Heller’s relevance on this point only by
grossly understating its holding. The majority suggests that Heller left
open the possibility that the Second Amendment protects gun rights only
to the extent that such rights are relevant to a functional militia. See Maj.
Op. 120–22. Nothing could be further from the truth. To be sure, Heller
observed that “the threat that the new Federal Government would destroy
the citizens’ militia by taking away their arms was the reason that right [to
keep and bear arms]—unlike some other English rights—was codified in
a written Constitution.” Heller, 554 U.S. at 599 (emphasis added). But the
Court made abundantly clear that the substance of the right that was so
codified was not limited to militia-relevant firearms practices. Rather,
even if it might be shown that individual “self-defense had little to do with
the right’s codification[,] it was the central component of the right itself.”
Id.
148                YOUNG V. STATE OF HAWAII

                                     c

    Setting aside those cases that rest on a militia-focused
view of the right to bear arms, there remain only two
nineteenth-century cases that might be read to allow severe
deprivations of the right to open carry. Upon closer
examination, neither is instructive on the meaning of the
Second Amendment.

    The first, State v. Duke, is an 1874 decision from the
Supreme Court of Texas, which concluded that the legislature
could confine the carry of pistols to specified places (at least
if the bearer did not have reasonable grounds to fear an
attack). 42 Tex. 455, 456–59 (1875). Why the departure from
the Nunn line of cases? One need only peek at the Texas
constitutional provision under which Duke was decided,
which provided that “[e]very person shall have the right to
keep and bear arms in the lawful defense of himself or the
State, under such regulations as the Legislature may
prescribe.” Id. at 458 (emphasis added). While the Second
Amendment surely tolerates some degree of regulation, its
very text conspicuously omits any such regulatory caveat. We
shouldn’t pencil one in.7

   The second case, Walburn v. Territory, is an 1899
decision from the Supreme Court of the Territory of
Oklahoma, decided at the very end of the nineteenth century.

    7
        And “even Duke, an outlier which marks perhaps the most
restrictive interpretation that any nineteenth-century court gave to the
defense-based right to bear arms, implicitly rejected no-carry laws as
unconstitutional” when it reasoned that the Texas provision “was
constitutional because it ‘respected the right to carry a pistol openly when
needed for self-defense.’” O’Shea, supra, at 655 (quoting Duke, 42 Tex.
at 459).
                YOUNG V. STATE OF HAWAII                   149

See 59 P. 972 (Okla. 1899). Convicted of carrying a revolver
on his person, Walburn challenged his conviction on several
grounds, one being that Oklahoma’s carrying prohibition was
“in conflict with the constitution of the United States.” Id. at
973. Beyond such a general assertion, however, “[n]o
authorities [were] cited in support of this position, nor [was]
the proposition very earnestly urged.” Id. Accordingly, the
court rejected the challenge: “As at present advised, we are of
the opinion that the statute violates none of the inhibitions of
the constitution of the United States, and that its provisions
are within the police power of the territory.” Id. (emphasis
added). There is little reason to credit a decision that
explicitly acknowledged a lack of due consideration. Cf.
Heller, 554 U.S. at 623–24 (rejecting the dissent’s reliance on
United States v. Miller, 307 U.S. 174 (1939), in part because
of the incomplete briefing in Miller and its lack of a thorough
consideration of the history of the Second Amendment).

                               d

    In sum, there are at least five nineteenth-century cases
(plus another that came two years into the twentieth century)
in which state supreme courts held that the individual right to
bear arms for self-defense—i.e., the right guaranteed by the
Second Amendment—must encompass a right to open public
carry. And the majority has not cited a single apposite case in
which any nineteenth-century court held to the contrary.

                               3

    Finally, Heller’s historical methodology leads us to the
legislative scene following the Civil War. See 554 U.S. at
614–16.
150                 YOUNG V. STATE OF HAWAII

    Particularly relevant in this period are the efforts of many
Southern states to disarm freedmen by adopting Black
Codes.8 For it was universally understood—by these odious
laws’ proponents and opponents alike—that the debates over
the Black Codes were debates over freedmen’s fundamental
constitutional rights.

    On the one side, “[t]hose who opposed these injustices
frequently stated that they infringed blacks’ constitutional


    8
       Those freedmen who had fought for the Union Army during the war
frequently returned home “to the States of the old Confederacy, where
systematic efforts were made to disarm them and other blacks.”
McDonald, 561 U.S. at 771; see also The Freedmen’s Bureau Bill, N.Y.
Evening Post, May 30, 1866, at 2 (“In South Carolina and Florida the
freedmen are forbidden to wear or keep arms.”). These were part and
parcel with the broader efforts of “those who sought to retain the
institution of slavery . . . to eliminate more and more of the basic liberties
of slaves, free blacks, and white abolitionists.” See McDonald, 561 U.S.
at 843–44 (Thomas, J., concurring in part and concurring in the judgment).

     Emblematic of these efforts was an 1865 law in Mississippi that
declared, “no freedman, free negro or mulatto . . . shall keep or carry fire-
arms of any kind, or any ammunition, dirk or bowie knife.” Id. at 771
(majority opinion) (quoting Certain Offenses of Freedmen, 1865 Miss.
Laws 165, § 1, in 1 Documentary History of Reconstruction 289 (W.
Fleming ed. 1950)). The law was vigorously enforced. As an 1866 letter
from Rodney, Mississippi, to Harper’s Weekly lamented, “[t]he militia of
this county have seized every gun and pistol found in the hands of the (so
called) freedmen. . . . They claim that the statute laws of Mississippi do
not recognize the negro as having any right to carry arms.” The Labor
Question at the South, Harper’s Weekly, Jan. 13, 1866, at 19. Seeking
help from outside of the state, the letter emphasized that such Mississippi
laws did “not protect, but insist[ed] upon infringing on their liberties.” Id.
Worse still, “[w]ithout federal enforcement of the inalienable right to keep
and bear arms, . . . militias and mobs were tragically successful in waging
a campaign of terror against [newly free slaves].” McDonald, 561 U.S.
at 856 (Thomas, J., concurring in part and concurring in the judgment).
                YOUNG V. STATE OF HAWAII                    151

right to keep and bear arms.” Heller, 554 U.S. at 614; see also
Clayton E. Cramer, The Racist Roots of Gun Control, 4 Kan.
J.L. & Pub. Pol’y 17, 20 (Winter 1995) (“The various Black
Codes adopted after the Civil War required blacks to obtain
a license before carrying or possessing firearms . . . . These
restrictive gun laws played a part in provoking Republican
efforts to get the Fourteenth Amendment passed.”).

    As they witnessed the state governments of the former
Confederacy turning a blind eye to mob violence against
newly freed slaves, the Reconstruction Republicans came to
recognize that “when guns were outlawed, only the Klan
would have guns.” Akhil Reed Amar, The Bill of Rights:
Creation and Reconstruction 266 (1998) [hereinafter Bill of
Rights]. Yet such blatant injustices did not continue unnoticed
by Congress, which established the Freedmen’s Bureau to
vindicate the constitutional rights of freedmen still suffering
in the Reconstruction South. Working to fulfill its mandate,
an 1866 report by the Bureau targeted a Kentucky law that
sought to deprive freedmen of their Second Amendment
rights: “[T]he civil law [of Kentucky] prohibits the colored
man from bearing arms . . . . Their arms are taken from them
by the civil authorities . . . . Thus, the right of the people to
keep and bear arms as provided in the Constitution is
infringed.” H.R. Exec. Doc. No. 70, at 233, 236 (1866),
quoted in Heller, 554 U.S. at 614–15. And Kentucky was far
from the only state subject to scrutiny; a joint congressional
report decried a South Carolina practice of “seizing all fire-
arms found in the hands of the freedmen.” J. Comm. on
Reconstruction, H.R. Rep. No. 30, pt. 2, at 229 (1866)
(Proposed Circular of Brigadier General R. Saxton), quoted
in Heller, 554 U.S. at 615.
152             YOUNG V. STATE OF HAWAII

     On the other side, even those congressmen who opposed
federal action to protect the rights of freedmen understood the
fundamental constitutional rights at stake. Senator Davis of
Kentucky acknowledged, on equal footing with the writ of
habeas corpus, the right “for every man bearing his arms
about him and keeping them in his house, his castle, for his
own defense,” but argued that congressional action on the
matter would usurp the role of Kentucky in caring for its
citizens. Cong. Globe, 39th Cong., 1st Sess. 370–71 (1866)
(Sen. Davis) (emphasis added), cited in Heller, 554 U.S. at
616.

    Indeed, even before the Civil War, those who had sought
to dispossess black Americans of the right to carry arms for
self-defense understood that they were really seeking to
dispossess black Americans of fundamental constitutional
rights. This was made all-too-painfully clear by the Supreme
Court’s infamous decision in Dred Scott v. Sandford, 60 U.S.
(19 How.) 393 (1857), rendered four years before the first
shots were fired at Fort Sumter. See McDonald, 561 U.S. at
807–08, 822–23, 849 (Thomas, J., concurring in part and
concurring in the judgment) (looking to Dred Scott as
necessary context for Reconstruction-era historical analysis).
Writing for the Court, Chief Justice Taney—disgracefully—
dismissed Dred Scott’s suit for freedom after concluding that
black men and women had never been a part of the sovereign
“people” of the United States and therefore could find no
recourse in an Article III court. See Dred Scott, 60 U.S. (19
How.) at 407. To hold otherwise, Chief Justice Taney wrote,
would have “entitled [black Americans] to the privileges and
immunities [i.e., fundamental rights] of citizens” and thus
granted them the rights he felt only whites could enjoy: “[I]t
would give them the full liberty of speech in public and in
private upon all subjects upon which [white] citizens might
                YOUNG V. STATE OF HAWAII                    153

speak; to hold public meetings upon political affairs, and to
keep and carry arms wherever they went.” Id. at 416–17
(emphasis added).

                               C

    To summarize the history canvassed thus far: The
important Founding-era treatises, the probative nineteenth-
century case law, and the post–Civil War legislative scene all
reveal a single American voice. The right to bear arms must
include, at the least, the right to carry a firearm openly for
self-defense. Perhaps surprisingly, the majority does not
seriously dispute either the linguistic or historical evidence
recounted above.

    Instead—and in lieu of any apposite cases that actually
upheld the constitutionality of severe restrictions on the open
carry of firearms—the majority suggests that the clear lessons
of this evidence are undermined by the mere fact that the
public carry of firearms has historically been subject to some
manner of regulation. While this is undoubtedly true, the
evidence of such lesser restrictions on firearms carry does not
come close to supporting the majority’s view that any
restriction upon public carry—even a complete ban—was
understood to be immune to constitutional scrutiny.

                               1

    For one, the majority argues that the English right to carry
weapons openly was severely limited for centuries by the
1328 Statute of Northampton and suggests, in turn, that we
should incorporate such an understanding of English rights
into our Constitution’s Second Amendment. Exploring
154               YOUNG V. STATE OF HAWAII

fourteenth-century English law books (after a thorough
dusting) reveals no such thing.

                                   a

    The Statute of Northampton made it unlawful for an
ordinary Englishman to “bring . . . force in affray of the
peace, nor to go nor ride armed by night nor by day, in Fairs,
Markets, nor in the presence of the Justices or other
Ministers, nor in no part elsewhere.” Statute of Northampton
1328, 2 Edw. 3, c. 3 (Eng.).9 By its terms, the Statute appears
to proscribe the mere act of riding armed, and in the
immediate period after Parliament enacted the statute, it
appears that some English constables indeed were ordered to
enforce the statute literally. See Letter to the Mayor and
Bailiffs of York (Jan. 30, 1334), in 3 Calendar of the Close
Rolls, Edward III, at 294 (H.C. Maxwell-Lyte ed. 1898)
[hereinafter Close Rolls]; see also John Carpenter & Richard
Whitington, Liber Albus: The White Book of the City of
London 335 (Henry Thomas Riley ed. & trans., 1862) (1419)
(“[N]o one, of whatever condition he be, [may] go armed in
the said city [of London] or in [its] suburbs . . . except the
vadlets of the great lords of the land, . . . the serjeants-at-arms
of his lordship the King, . . . and such persons as shall come
in their company in aid of them . . . for saving and
maintaining the said peace . . . .”). But not all English
constables faced similar orders. Indeed, officers in
Northumberland and at least twelve other counties or
“ridings” (sub-counties) were ordered to arrest only “persons
riding or going armed to disturb the peace.” Letter to Keepers


    9
       An “affray,” derived from the French word “effraier” (meaning “to
terrify”), is an act that disturbs the peace. See 1 William Hawkins, A
Treatise of the Pleas of the Crown 134 § 1 (1716).
                    YOUNG V. STATE OF HAWAII                            155

and Justices of Northumberland (Oct. 28, 1332), in 2 Close
Rolls, supra, at 610 (emphasis added).

    And in any event, looking only to Chaucer’s fourteenth-
century England provides little instructive force, particularly
because “[c]ommon-law rights developed over time.” Wrenn,
864 F.3d at 660. And over the next few centuries, a narrow
interpretation of the statute—like that given to
Northumberland constables in 1332—began to dominate the
English legal landscape. Writing almost 300 years after the
statute was enacted, Serjeant William Hawkins, an English
legal commentator praised by Blackstone, explained that “no
wearing of Arms is within the meaning of this Statute, unless
it be accompanied with such Circumstances as are apt to
terrify the People; from whence it seems clearly to follow,
That Persons of Quality are in no Danger of Offending
against this Statute by wearing common Weapons.” 1
Hawkins, supra, at 136 § 9. Hawkins’s narrow interpretation
of the statute was in accord with that of the Court of King’s
Bench, which clarified that “the meaning of the [Statute of
Northampton] was to punish people who go armed to terrify
the King’s subjects.” Sir John Knight’s Case (K.B. 1686), 87
Eng. Rep. 75, 76; 3 Mod. 117, 118 (emphasis added).10




     10
        The majority erroneously asserts that Chune v. Piott (K.B. 1615),
80 Eng. Rep. 1161, eliminated from “the crime of unlawful carrying” the
“element” of “in terrorem populi Regis” (i.e., carrying “to the terror of the
king’s people”). See Maj. Op. 49. In actuality, Chune merely held that a
valid arrest for “unlawful carrying” did not require the arresting sheriff to
have personally witnessed the accused causing terrorem populi Regis.
80 Eng. Rep. at 1162. That is to say, King’s Bench loosened the
evidentiary standards by which the element of in terrorem populi Regis
could be proven; it did not abandon the element itself.
156             YOUNG V. STATE OF HAWAII

    To be sure, an untoward intent to terrorize the local
townsfolk was not always needed to face arrest and
imprisonment. But without malicious intentions or violent
behavior, the carrying of weapons alone was prohibited only
for such weapons that were specifically known to have a
terrorizing effect. As Blackstone interpreted the statute—an
interpretation credited by Heller, 554 U.S. at 627—“going
armed, with dangerous or unusual weapons, is a crime
against the public peace, by terrifying the good people of the
land.” 4 William Blackstone, Commentaries *149 (emphasis
added); accord Joseph Keble, An Assistance to Justices of the
Peace, for the Easier Performance of their Duty 147 (1689);
Francis Wharton, A Treatise on the Criminal Law of the
United States 932 § 2497 (4th ed. 1857). Similarly, Hawkins
wrote that “a Man cannot excuse the wearing [of] such
Armour” even “by alledging that such a one threatened him.”
1 Hawkins, supra, at 136 § 8; accord Wharton, supra, at 932
§ 2497. But clearly not all weapons can be characterized as
“dangerous or unusual.” Indeed, Heller itself recognized that
the Second Amendment might not preclude restrictions on
weapons of that kind. 554 U.S. at 627. Such an exception
would—inexplicably—swallow up the whole of the
Amendment’s protections if all firearms were defined as
“dangerous or usual” per se. See Moore, 702 F.3d at 936
(“[T]he Court cannot have thought all guns are ‘dangerous or
unusual’ and can be banned, as otherwise there would be no
right to keep a handgun in one’s home for self-defense.”).

    Consequently, there is little in the Statute of Northampton
to suggest that it supports a ban on carrying common (not
unusual) arms for defense (not terror).
                YOUNG V. STATE OF HAWAII                    157

                               b

    More fundamentally, it would be misguided to accept
Hawaii’s invitation to import medieval English law wholesale
into our Second Amendment jurisprudence.

    While English law is certainly relevant to our historical
inquiry insofar as the Second Amendment “codified a pre-
existing right,” Heller, 554 U.S. at 592, our aim here is not
merely to discover the rights of the English. There is a
scholarly consensus that the 1689 English right to have arms
was less protective than its American counterpart. See
Jonathan Meltzer, Note, Open Carry for All: Heller and Our
Nineteenth-Century Second Amendment, 123 Yale L.J. 1486,
1500 (2014); Joyce Lee Malcolm, To Keep and Bear Arms:
The Origins of an Anglo-American Right 120–22 (1994).
Illustratively, the English right was “not available to the
whole population, given that it was restricted to Protestants,
and like all written English rights it was held only against the
Crown, not Parliament.” Heller, 554 U.S. at 593. In keeping
with that limited scope, it included a regulatory caveat of the
type consciously spurned by the Framers of the Second
Amendment, only guaranteeing the right of Protestants to
have arms “as allowed by law.” See Malcolm, supra, at 121,
162.

    Unsurprisingly, then, not all laws that restricted
Englishmen’s right to have arms found a place across the
Atlantic. For example, as St. George Tucker observed, it
would have been strange to apply in the United States an
English law that presumed any gathering of armed men was
treasonous, because “the right to bear arms is recognized and
secured in the [American] constitution itself.” 5 Tucker,
supra, at app. n.B, at 19; see also Cooley, supra, at 270
158             YOUNG V. STATE OF HAWAII

(noting that the Second Amendment “was adopted with some
modification and enlargement from the English Bill of
Rights”); William Rawle, A View of the Constitution of the
United States of America 126 (2d ed. 1829) (writing that the
English right, unlike the Second Amendment, “is allowed
more or less sparingly, according to circumstances”). Thus,
instead of stitching into the Second Amendment every odd
law that hemmed in the rights of fourteenth-century
Englishmen, we are to consider English laws only insofar as
they inform the original public understanding of the Second
Amendment.

    To the extent that the Framers did consider the Statute of
Northampton instructive of the preexisting right to bear arms,
they took a narrow view of its prohibitions. See Eugene
Volokh, The First and Second Amendments, 109 Colum. L.
Rev. Sidebar 97, 101 (2009). For example, Justice James
Wilson, a leading drafter of the Constitution, credited
Serjeant Hawkins and construed the statute to prohibit arming
oneself “with dangerous and unusual weapons, in such a
manner, as will naturally diffuse a terrour among the people.”
2 James Wilson, Collected Works of James Wilson 1138
(Kermit L. Hall & Mark D. Hall eds. 1967); see also Volokh,
supra, at 101 (“American benchbooks for justices of the
peace echoed [Wilson’s observation], citing Hawkins . . . .”).
William Rawle, a prominent member of the Pennsylvania
Assembly that ratified the Constitution, likewise cited
Hawkins and wrote that the right to bear arms would not rule
out a law prohibiting “the carrying of arms abroad by a single
individual” if such carry was “attended with circumstances
giving [observers] just reason to fear that he purposes to make
an unlawful use of them.” Rawle, supra, at 126.
                 YOUNG V. STATE OF HAWAII                      159

    Justice Wilson and William Rawle’s reading of the statute
is confirmed by the various state regulations, adopted
throughout the Founding era and beyond, that were expressly
modelled after the Statute of Northampton. See Eric M.
Ruben & Saul Cornell, Firearm Regionalism and Public
Carry: Placing Southern Antebellum Case Law in Context,
125 Yale L.J.F. 121, 129 (2015) (“[S]everal early American
states expressly incorporated versions of the Statute of
Northampton into their laws.”). The state-enacted
Northampton analogues sought to regulate particularly
disruptive—more specifically, terrifying—arms carrying. For
example, Massachusetts in 1794 enacted a law authorizing
justices of the peace to arrest “all affrayers, rioters, disturbers,
or breakers of the peace, and such as shall ride or go armed
offensively, to the fear or terror of the good citizens.” 1794
Mass. Acts 66, ch. 26 (emphasis added); see also 1786 Va.
Acts 35, ch. XLIX (prohibiting going “armed by night []or by
day, in fairs or markets, or in other places, in terror of the
county”).

    The North Carolina Supreme Court offered a definitive
interpretation of that state’s Northampton analogue in 1843,
providing us with the benefit of a more thorough discussion
of its elements. See State v. Huntly, 25 N.C. (3 Ired.) 418
(1843). The court clarified:

        [T]he carrying of a gun per se constitutes no
        offence. For any lawful purpose—either of
        business or amusement—the citizen is at
        perfect liberty to carry his gun. It is the
        wicked purpose—and the mischievous
        result—which essentially constitute the crime.
        He shall not carry about this or any other
        weapon of death to terrify and alarm, and in
160             YOUNG V. STATE OF HAWAII

       such manner as naturally will terrify and
       alarm, a peaceful people.

Id. at 422–23 (emphasis added).

                               2

   Next, the majority refers to a smattering of nineteenth-
century gun regulations, most of which appear to have gone
unchallenged in the courts. See Maj. Op. 65–73.

    As a threshold matter, one should be wary of divining
constitutional meaning from the existence of historical
regulations that largely evaded constitutional scrutiny and for
which the majority offers no enforcement history. This is
especially true where, as here, as “[f]or most of our history[,]
the question” of their constitutionality simply “did not present
itself”—not least because for more than a century, “the Bill
of Rights was not thought applicable to the States, and the
Federal Government did not significantly regulate the
possession of firearms by law-abiding citizens.” Heller, 554
U.S. at 625–26.

    In any event, the nineteenth-century statutes relied upon
by the majority simply do not say what the majority claims
they say—much less what it needs them to say—which is that
the Constitution was generally understood to allow states to
“forcefully prohibit[] the mere act of carrying a firearm.”
Maj. Op. 66–67.

                               a

   Principally, the majority refers to various “surety” laws,
as pioneered by Massachusetts and then adopted in
                YOUNG V. STATE OF HAWAII                    161

Wisconsin, Maine, Michigan, Virginia, Minnesota, Oregon,
and West Virginia. The majority characterizes such laws as
“a form of prior restraint,” an ostensibly interchangeable
“alternative to a broad ban on open carry,” and asserts that
they allowed individuals to carry weapons in public “only if
they could demonstrate good cause.” Id. at 109–10.

    Not so.

    Many states during the nineteenth century required people
who carried weapons in a disruptive fashion to post a bond
(or a “surety”) to ensure their good behavior. See, e.g., Mass.
Rev. Stat. ch. 134, § 16 (1836). To enforce the surety
requirement, such states commonly relied on a citizen-
complaint mechanism. That is, if an arms carrier gave any
observer “reasonable cause to fear an injury, or breach of the
peace,” the observer could complain to his local magistrate,
who might then require the disruptive carrier “to find sureties
for keeping the peace,” generally “for a term not exceeding
six months.” Id. But if the disruptive carrier also had
“reasonable cause to fear an assault or other injury,” such
person would be excused from posting sureties despite the
complaint. Id. As an example of the pieces put together,
Michigan’s 1846 surety law provided that if any person went
armed with an “offensive and dangerous weapon, without
reasonable cause to fear an assault or other injury . . . he may,
on complaint of any person having reasonable cause to fear
an injury or breach of the peace, be required to find sureties
for keeping the peace.” Mich. Rev. Stat. tit. XXXI, ch. 163,
§ 16 (1846).

   The majority erroneously characterizes surety laws as
imposing a severe restriction on the public carry of weapons
absent good cause to fear injury. But the majority focuses on
162             YOUNG V. STATE OF HAWAII

an exception to the surety requirement (for carriers with a
specialized need for self-defense), while overlooking the
clearly limited scope of the requirement in the first place:
Only upon a well-founded complaint that the carrier had
threatened “injury or a breach of the peace” did the burden to
pay sureties even apply. Thus, individuals were generally free
to carry weapons without having to pay a surety, unless they
had been the subject of a specific complaint. Only then did
the “good cause” exception come into play, “exempting even
the accused” from the burden of paying sureties. Wrenn, 864
F.3d at 661. In short, “[a] showing of special need did not
expand carrying for the responsible; it shrank burdens on
carrying by the (allegedly) reckless.” Id.

    Even if these laws had required all arms carriers without
good cause to post sureties (and they did not), they would not
add much to the relevant historical analysis. Heller saw little
weight in historical penalties that imposed only “a small fine
and forfeiture of the weapon (or in a few cases a very brief
stay in the local jail).” 554 U.S. at 633. Certainly, an
obligation to post a surety fits that mold. Like a small fine,
sureties are “‘akin to modern penalties for minor public-
safety infractions like speeding or jaywalking,’ which makes
them (in the Court’s view) poor evidence of limits on the
[Second] Amendment’s scope.” Wrenn, 864 F.3d at 661
(quoting Heller, 554 U.S. at 633–34). In fact, sureties seem
even less noteworthy than small fines, since a disruptive
carrier—once he posted a surety—“could go on carrying
without criminal penalty.” Id. And if he refrained from
breaching the peace, of course, the money he posted as a
surety would be returned in a matter of months. The
majority’s (unsupported) assertion that such sureties would
“have been a severe constraint on anyone thinking of carrying
a weapon in public” is therefore unconvincing. Maj. Op. 111.
                YOUNG V. STATE OF HAWAII                   163

                              b

    Next, the majority observes that some states and federal
territories restricted the particular places in which one could
legally carry a gun. See id. at 69–70, 72. But that is hardly
more helpful to the majority than the Statute of Northampton
or the American surety statutes.

    While these statutes (unlike surety laws) did impose some
actual prohibitions on carrying firearms, they focused
narrowly on restricting carry in specifically enumerated,
particularly sensitive public places. See, e.g., 1870 Tex. Gen.
Laws 63, ch. XLVI, § 1 (prohibiting carry in “any church or
religious assembly, any school room or other place where
persons are assembled for educational, literary or scientific
purposes, or in[] a ball room, social party or other social
gathering composed of ladies and gentlemen, or to any
election precinct . . . or any other public assembly”); 1889
Ariz. Laws 30, No. 13 §§ 1, 3 (adopting a version of the
Texas statute). Such statutes establish nothing beyond the
anodyne proposition—acknowledged in Heller and not
disputed here—that the Second Amendment might have
historically tolerated “laws forbidding the carrying of
firearms in sensitive places such as schools and government
buildings.” 554 U.S. at 626.

    The fact that such laws existed hardly shows that general
prohibitions on public carry would have been understood to
be constitutional at the time. On the contrary, the only reason
to enact laws specifically prohibiting firearm carry in
164                YOUNG V. STATE OF HAWAII

sensitive places would be that carry was presumptively lawful
everywhere else.11

                                    c

    Next, the majority identifies three U.S. territories—New
Mexico, Oklahoma, and Wyoming—that enacted broad
prohibitions against the public carrying of all manner of
weapons toward the end of the nineteenth century. See Maj.
Op. 70–72; 1860 N.M. Laws 94, §§ 1–2 (prohibiting the
carry, “concealed or otherwise,” of “any class of pistols
whatever, bowie knife . . . Arkansas toothpick, Spanish
dagger, slung-shot, or any other deadly weapon”); Okla. Stat.
ch. 25, art. 47, § 2 (1890) (prohibiting “any person . . . to
carry upon or about his person any pistol, revolver, bowie
knife, dirk knife loaded cane, billy, metal knuckles, or any
other offensive or defensive weapon”); 1876 Wyo. Laws 352,

    11
        In a similar (though somewhat more colorful) vein, the majority
cites in passing an 1880 treatise in which Benjamin Vaughan Abbott
approved of regulations that would address the particular danger posed by
careless individuals mishandling firearms as “fireworks” in public. See
Maj. Op. 90 (citing Benjamin Vaughan Abbott, Judge and Jury 333
(1880)). First, Abbott recognized that the “Constitution secures the right
of the people to keep and bear arms,” including the right of a citizen to
“keep[] a gun or pistol under judicious precautions” and to “practise[] in
safe places the use of it.” Abbott, supra, at 333. But, Abbott contended,
a state could nonetheless enact restrictions against “keeping pistols for
playthings; carrying them carelessly in the pocket; toying with them at
picnics, on board steamers, and in saloons; exhibiting them to curious
girls; lending them to boys; firing at random with them upon city
sidewalks.” Id.

     As with restrictions against the carrying of firearms in particular
places, Abbott’s approval of restrictions against using firearms in a
particularly careless manner suggests that one would indeed have a right
to carry them in ordinary and responsible ways.
                 YOUNG V. STATE OF HAWAII                    165

ch. 52, § 1 (prohibiting “bear[ing] upon [one’s] person,
concealed or openly, any fire arm or other deadly weapon,
within the limits of any city, town or village”). There are
several reasons to be cautious about ascribing much
interpretive significance to these laws.

     First, it would be exceedingly difficult to discern whether
such laws were enacted with a proper understanding of the
individual right to armed self-defense secured by the Second
Amendment, as opposed to the militia-oriented view of the
right that was common at the time. See O’Shea, supra, at
642–53; see also, e.g., Cooley, supra, at 271 (“The arms
intended by the Constitution are such as are suitable for the
general defence of the community against invasion or
oppression . . . .”); John Norton Pomeroy, An Introduction to
the Constitutional Law of the United States 152–53 § 239
(1868) (“[A] militia would be useless unless the citizens were
enabled to exercise themselves in the use of warlike
weapons. . . . [But] [t]his constitutional inhibition is certainly
not violated by laws forbidding persons to carry dangerous or
concealed weapons . . . .”). Indeed, the Oklahoma statute
included an exception that allowed the public carry of rifles
or shotguns for use “in public muster or military drills,”
suggesting that it might have been enacted with a mistaken
understanding of the nature of the right. Okla. Stat. ch. 25,
art. 47, § 5 (1890).

    Second, one should be hesitant to assume too much about
the constitutional validity of laws that sought to disarm
inhabitants of these Western territories, where the unique
circumstances of life on the frontier might have motivated
territorial legislatures to undertake more severe measures
against the use of weapons than we have seen reflected in the
166                 YOUNG V. STATE OF HAWAII

many state laws recounted above.12 Indeed, just after the turn
of the twentieth century, the Idaho Supreme Court struck
down as unconstitutional a similarly restrictive measure that
had been put in place by the territorial legislature there. See
Brickey, 70 P. at 609. And, as with the Black Codes which
sought to suppress the ability of freedmen to own guns
following the Civil War, there may be reason to question
whether similarly illicit goals may have inspired arms
restrictions in these heavily Indian territories. See generally
Angela R. Riley, Indians and Guns, 100 Geo. L.J. 1675, 1680
(2012) (“[T]he relationship of Indians and guns [in early
America] developed in parallel to African-Americans and
guns, with both groups situated at the bottom of a racial
hierarchy that facilitated oppression, noncitizen status, and
subjugation.”).

    Third, and most fundamentally, one can learn little about
the general understanding of the Second Amendment from
such isolated statutes, which were enacted so distant from the
Founding and for which we have no record of enforcement.
Cf. Heller, 554 U.S. at 632 (“[W]e would not stake our
interpretation of the Second Amendment upon a single law


    12
        The majority cites only one state (as opposed to territorial) law that
purportedly imposed such a broad prohibition. See 1881 Kan. Sess. Laws
80, 92, ch. 37, § 23 (“The [city] council shall prohibit and punish the
carrying of firearms, or other dangerous or deadly weapons, concealed or
otherwise . . . .”). But this provision did not actually impose a direct,
statewide prohibition on carry. Rather, it was contained in the organic
statute incorporating certain cities within the State of Kansas, which in
turn directed their city councils to pass ordinances generally regulate
potential nuisances ranging from “the carrying of firearms” to the mischief
caused by “vagrants, tramps, [and] confidence men.” Id. The majority
presents no evidence of the nature of any municipal firearms regulations
that were actually enacted pursuant to the Kansas statute.
                YOUNG V. STATE OF HAWAII                    167

. . . that contradicts the overwhelming weight of other
evidence . . . .”). Three statutes of this kind certainly do not
undermine the far more extensive historical evidence in
support of a more robust view of public-carry rights at the
time of our Founding and beyond.

                               d

    Finally, the majority suggests the overall effect of this
hodgepodge of state and territorial statutes is to show that the
government may prohibit the public “carrying of small arms
capable of being concealed, whether they are carried
concealed or openly.” Maj. Op. 97 (emphasis added). More
specifically, the majority attempts to justify this conclusion
by observing that many of the statutes in question imposed
their restrictions on specifically “enumerated” weapons that
“were capable of being concealed.” Id. at 71. But this line of
reasoning falters on three distinct levels:

    First, the category of “weapons capable of being
concealed” appears to be an invention of the majority’s own
creation or, at the very least, an historical anachronism. The
oldest usage of that phrase the majority can conjure is from
a 1923 California statute. Id. at 94 (citing 1923 Cal. Stat. 695,
ch. 339). The nineteenth-century statutes themselves were
certainly not written in terms of “concealability.” And as the
majority concedes, “[m]ost, but not all, of the weapons
enumerated in these statutes were capable of being
concealed.” Id. at 71 (emphasis added). Rather—as often
recognized by the very courts interpreting such statutes—the
common thread seems to be that the enumerated weapons
were more apt for use in person-to-person confrontation than
in hunting or militia activity. See, e.g., English, 35 Tex. at
474 (distinguishing a statute regulating “pistols, dirks,
168             YOUNG V. STATE OF HAWAII

daggers, slungshots, swordcanes, spears, brass-knuckles and
bowie knives” from the regulation of arms “useful and proper
to an armed militia”); Hill, 53 Ga. at 474 (same); Workman,
14 S.E. at 11 (same).

    That leads right into the second flaw in the majority’s
reliance upon such enumerated lists: They again betray a
view of the Second Amendment as being focused on militias
or hunting—for which rifles and shotguns were most
commonly used—rather than individual self-defense. For
example, as discussed above, the Oklahoma statute expressly
excepted from its list of prohibited weapons the public carry
of rifles or shotguns for use “in public muster or military
drills.” Okla. Stat. ch. 25, art. 47, § 5 (1890). As already
explained at length, Heller foreclosed any reliance on
historical sources animated by such an erroneous view that
would limit the right to “keep and bear Arms” to only its
militaristic applications. Moreover, Heller made clear that
restrictions on handguns are especially repugnant to the
Second Amendment because handguns are the “quintessential
self-defense weapon.” 554 U.S. at 629. Indeed, to paraphrase
Heller, “[i]t is no answer to say . . . that it is permissible to
ban the [carry] of handguns so long as the [carry] of other
firearms (i.e., long guns) is allowed.” Id.

    Third, most of the statutes that included versions of the
enumerated list of regulated weapons were not prohibitions
on open carry at all. Most were surety statutes. See Mass.
Rev. Stat. ch. 134, § 16 (1836); 1838 Wis. Laws 379, 381,
§ 16; Me. Rev. Stat. tit. XII, ch. 169, § 16 (1841); Mich. Rev.
Stat. tit. XXXI, ch. 163, § 16 (1846); Minn. Rev. Stat. ch.
112, § 18 (1851); 1854 Or. Laws 218, 220, ch. XVI, § 17.
Several others were focused on restricting carry in
particularly sensitive places. See 1870 Tex. Gen. Laws 63;
                YOUNG V. STATE OF HAWAII                    169

1889 Ariz. Laws 30, No. 13, §§ 1, 3. The Georgia statute
prohibiting concealed carry of the enumerated weapons
expressly allowed for their open carry. See Ga. Code pt. 4, tit,
1, div. 9, § 4413 (1861). That leaves only two statutes
containing versions of the enumerated weapons list: those
adopted by the territories of New Mexico and Oklahoma. See
1860 N.M. Laws 94, § 1; Okla. Stat. ch. 25, art. 47, § 2
(1890). And—for reasons already discussed in the above
analysis of those two, isolated, territorial statutes—they are
incapable of bearing the analytical load required to establish
that “the states broadly agreed that small, concealable
weapons, including firearms, could be banned from the public
square.” Maj. Op. 72.

                               D

    In sum, the history extensively canvassed above leads to
a straightforward conclusion: Beginning in England and
throughout the development of the early American Republic,
individuals maintained the general right to carry common
firearms openly for their own self-defense in public, provided
that they did not do so in a way that would “terrorize” their
fellow citizens or intrude upon particularly sensitive places
like churches or schools.

    Of course, the majority arrives at a starkly different
conclusion. Namely, the majority reads the history as
showing that “the government”—above and beyond its ability
to regulate which arms were legal to carry and which places
they could be carried—“may . . . even prohibit, in public
places[,] . . . the open carrying of small arms capable of being
concealed, whether they are carried concealed or openly.” Id.
at 97 (emphasis added). Indeed, the majority denies that such
an extensive prohibition would implicate “conduct [within]
170                 YOUNG V. STATE OF HAWAII

the historical scope of the Second Amendment” altogether.
Id. at 14–15. In the majority’s words, there is simply “no
right to carry arms openly in public.” Id. at 112 (emphasis
added).

    This must seem strange, given that we are looking at the
same historical record, and that—with the exception of
certain points at the margins—we appear not to disagree
significantly on the substance of what the historical sources
actually say. (Indeed, the majority concedes that the “history
is complicated, and the record . . . far from uniform[ly]”
supports its conclusion. Id. at 40.)13 Our disagreement, it
seems, is not so much over what the history says, as it is over
what the history would need to say in order to sustain the
majority’s atextual conclusion that the scope of the right to


    13
       On this point, one should not be misled by the majority’s baseless
suggestion that the preceding historical review has cherry-picked
favorable evidence or somehow been an exercise in something that is “not
history.” See Maj. Op. 116. That is flatly wrong. Once one pierces through
the majority’s theatrical language, the inescapable fact remains that the
majority has identified no historical evidence that has been “discard[ed],”
see id. at 115—let alone any that would undermine the conclusions
articulated above.

     The majority’s fundamental gripe seems to be that the preceding
analysis does not (as the majority has largely done) indiscriminately round
up the sources cited in the parties’ briefs, decline to consider whether
some might merit greater weight than others, and then uncritically accept
them all as equally instructive on the present question. It is precisely such
an oversimplified view of “history” that ought to be avoided. Otherwise,
we would risk falling into exactly the habit the majority wishes to avoid:
practicing “law-office history,” controlled by the parties’ self-interested
selection of historical evidence and analyzed without “proper evaluation
of the relevance of the data proffered.” Alfred H. Kelly, Clio and the
Court: An Illicit Love Affair, 1965 Sup. Ct. Rev. 119, 122 n.13, cited in
Maj. Op. 39 n.7.
                YOUNG V. STATE OF HAWAII                  171

“keep and bear Arms” extends no further than the right to
“keep” arms inside the home. In other words, our
disagreement is not one of historical exegesis, but one of
historical synthesis.

    In order to establish its startling conclusion that the
carrying of common arms for self-defense lies completely
outside the Second Amendment, the majority surely must
show that complete prohibitions on open public carry were
historically understood to be lawful. Perhaps, one would
think, the majority might have done so through evidence that
the Founding generation had regular experience with such
prohibitions and understood them to pose no problem to the
new Constitution they were creating. Perhaps the majority
might have marshaled evidence that such prohibitions had
been commonly upheld against relevant legal challenges in
early America. Or perhaps, at least, the majority might have
found evidence that such prohibitions, where not subjected to
judicial scrutiny, were historically widespread and
uncontroversial.

    But the majority has found none of the above. All the
majority has managed to demonstrate is that the manner of
open public carry has at times been regulated (by laws
criminalizing the carry of especially dangerous or unusual
weapons with the intent or effect of “terrorizing the people,”
surety laws, laws restricting carry in particularly sensitive
public places, and the like), and that such narrow regulations
have at times been upheld or otherwise left unchallenged.
When all is said and done, there is a vast and undeniable
chasm between these (largely uncontroverted) propositions
about the historical presence of some firearms regulation and
the far more troubling proposition that the majority today
172                YOUNG V. STATE OF HAWAII

pronounces: that public carrying of common arms could
generally be banned.14

    The majority is left to bridge this chasm by making
logical leaps and critically shifting the goalposts in ways it
fails to justify. It is utterly baffling for the majority to contend
that, merely because the lawful manner of open public carry
has historically been regulated in certain respects, we may
conclude that the practice of public carry itself is not entitled
to constitutional protection. What right enshrined in our
Constitution has not historically been regulated to some
degree? Surely, we would never hold (for example) that the
right to speak publicly on political matters lies wholly outside
the First Amendment merely because such speech has been
subject to “longstanding, accepted regulation,” cf. Maj.
Op. 35, in the form of libel laws, defamation laws, and time-
place-and-manner restrictions. Yet this is exactly how the
majority appears to believe we must interpret the Second
Amendment. The majority’s invitation to interpret the right
to bear arms “as a second-class right, subject to an entirely
different body of rules than the other Bill of Rights
guarantees,” must be rejected. McDonald, 561 U.S. at 780
(plurality op.).




    14
       The majority might object that it has sometimes “qualified” its
analysis as to apply to prohibitions on the public carry of handguns
specifically (though, sometimes, it has not, see, e.g., Maj. Op. 112). As
discussed above, any such qualification is of no moment, given that Heller
made clear that protections for handguns are especially central to the
Second Amendment because the handgun is the “quintessential self-
defense weapon.” 554 U.S. at 629. If, as the majority says, public carry of
the “quintessential self-defense weapon” can be prohibited, what cannot?
                YOUNG V. STATE OF HAWAII                    173

                               E

    One last line of argument to rebut: The majority,
unavailed by text and history, relies on two ostensible—but
in reality, untenable—principles of constitutional
construction to buttress its assertion that an individual right
to armed self-defense in public would somehow contradict
the nature of our constitutional framework. Neither argument
holds water.

                               1

    First, the majority asserts that constitutional
rights—across the board—inhere more strongly within the
home than outside the home. See Maj. Op. 98–99. The
majority cannot identify any case that actually establishes
such a “principle.” Instead, it opines that this lurking (and
heretofore unidentified) notion is “reinforced . . . by the Third
and Fourth Amendments,” which guarantee, respectively,
Americans’ rights to be free from the quartering of soldiers
and from unreasonable searches and seizures in their homes.
Id. at 98.

    To the extent they are even relevant to our question here,
the lessons of the Third and Fourth Amendments cut in
exactly the opposite direction of the majority’s novel
approach. The text of both the Third and the Fourth
Amendments explicitly announces a focus on “houses.” See
U.S. Const. amends. III (“in any house”), IV (“in their . . .
houses”). The Second Amendment, by contrast, does not
mention any spatial limitations on the right to keep and bear
arms whatsoever. See U.S. Const. amend. II. Our inference,
then, should be that unlike the Third and Fourth
Amendments, the Second Amendment’s lack of any reference
174             YOUNG V. STATE OF HAWAII

to the home means its protections are not specifically focused
there. See, e.g., Russello v. United States, 464 U.S. 16, 23
(1983) (“[Where a legal text] includes particular language in
one section of [the document] but omits it in another section
of the same . . . , it is generally presumed that [its drafters]
act[ed] intentionally and purposely in the disparate inclusion
or exclusion.” (internal quotation marks omitted)). It would
be odd, indeed, to infer (as the majority apparently does) that
the express limitation of two constitutional rights to “houses”
means that every other constitutional right is spatially limited
by implication. We certainly would never assume as much
about any other enumerated right in the Constitution.

   In short, it is unnecessary to reach for the Third or Fourth
Amendments when the Second Amendment’s own text
supplies a clear answer.

                               2

    Second, the majority raises the structural argument that
“the Second Amendment did not contradict the fundamental
principle that the government assumes primary responsibility
for defending persons who enter our public spaces.” See Maj.
Op. 99–107, 111–13. But this argument is foreclosed by
Heller and, more fundamentally, is premised on deep
misapprehensions of the first principles of American popular
sovereignty.

                               a

    At the outset, the majority’s structural argument suggests
that even if “keep[ing]” arms is an individual right,
“bear[ing]” arms is a corporate right that belongs to the
government alone, which has sole authority to ensure security
                YOUNG V. STATE OF HAWAII                    175

in public. Such a suggestion directly contradicts Heller,
which emphatically rejected the argument that the right to
“keep and bear Arms” was limited to the “militia.” See
554 U.S. at 579–83, 585–86. This contradiction alone would
be a sufficient reason to reject the majority’s assertion that
the Second Amendment encompasses no individual right to
self-defense in public.

                               b

   But the flaws of the majority’s structural argument run
deeper than its incompatibility with Heller.

    The heart of the majority’s argument is the proposition
that “[t]he states, in place of the king, assumed primary
responsibility” for “securing what was formerly known as
‘the king’s peace.’” Maj. Op. 101. The majority reasons that
“maintaining the ‘king’s peace’ was the king’s duty and, in
the English view, the carrying of weapons in public areas was
an affront to the king’s authority.” Id. at 102. This entire line
of reasoning overlooks our Constitution’s profound departure
from English ideas about the nature and locus of sovereignty.
The great and enduring conceit of our Founders’ political
theory was their insistence on breaking any analogy between
the king’s sovereignty and that of the states.

    What the majority overlooks is that our Constitution
relocated the king’s sovereignty not in American State or
federal governments, but in “We the People of the United
States.” U.S. Const. pmbl. Indeed, copious volumes of
scholarly ink have been spilled in showing that the
Constitution’s text, history, and structure converge on this
176               YOUNG V. STATE OF HAWAII

conclusion.15 And it has been a bedrock principle of
constitutional construction since the dawn of American
constitutional jurisprudence. See, e.g., Chisholm v. Georgia,
2 U.S. (2 Dall.) 419, 472 (1793) (opinion of Jay, C.J.) (“In
Europe the sovereignty is generally ascribed to the Prince;
here it rests with the people; there, the sovereign actually
administers the Government; here, never in a single instance;
our Governors are the agents of the people . . . .”); id. at 461
(opinion of Wilson, J.) (criticizing England’s “haughty
notions of . . . state sovereignty and state supremacy” as
allowing “the state [to] assum[e] a supercilious preeminence
above the people, who have formed it”).

    With a proper conception of American popular
sovereignty, it should be easy to see the irrelevance of “the
English view” that “the carrying of weapons in public areas
was an affront to the king’s authority” insofar as it “suggested
that the king was unwilling or unable to protect the people.”
Maj. Op. 102. For an English subject to “carr[y] arms
publicly . . . as a vote of no confidence in the king’s ability to
maintain [the public peace]” would be an affront to his
sovereign. Id. But for an American citizen to carry arms
publicly could be no such thing. The American citizen, in
contrast with the English subject, is a constituent part of a
free and sovereign people, whom state governments serve as
agents. Indeed, the “principal object” of our Constitution was
not to grant “new rights” from government to the people, but


    15
       See, e.g., Gordon S. Wood, The Creation of the American Republic:
1776–1787, at 344–89 (1998); Edmund S. Morgan, Inventing the People:
The Rise of Popular Sovereignty in England and America 235–306 (1988);
Bernard Bailyn, The Ideological Origins of the American Revolution
55–93 (1967); Akhil Reed Amar, Of Sovereignty and Federalism, 96 Yale
L.J. 1425, 1429–66 (1987).
                YOUNG V. STATE OF HAWAII                    177

rather to “secur[e]” against the government “those rights” we
already possess by nature. 1 Wilson, supra, at 1053–54. It is
thus emphatically the prerogative of the American citizen to
give a “vote of no confidence” in state governments’ exercise
of those powers delegated from the sovereign people
themselves. See, e.g., Chisholm, 2 U.S. (2 Dall.) at 472; 4
Jonathan Elliot, The Debates of the Several State Conventions
on the Adoption of the Federal Constitution 9 (1888) (“The
people are known with certainty to have originated [our
government] themselves. Those in power are their servants
and agents; and the people, without their consent, may new-
model their government whenever they think proper . . . .”
(statement of James Iredell)).

     For the same reason, the majority’s suggestion that the
values of federalism somehow preclude the Second
Amendment from guaranteeing an individual right to carry
arms for self-defense in the public square is fundamentally
misguided. The majority’s argument is essentially this: As
between the federal government and the states, the
Constitution gave the states “primary responsibility” for
“maintaining the public peace.” Maj. Op. 100–01. And in
turn, “[i]t would be anomalous in the extreme if, having gone
to the trouble of spelling out the respective responsibilities of
the new federal government and the states in 1789, the
framers of the Bill of Rights undid that relationship with the
Second Amendment (adopted in 1791).” Id. at 106. By “that
relationship,” the majority appears to refer to the ostensible
principle that “it is peculiarly the duty of the states to defend
the public square.” Id. at 99.

    The majority’s argument begs the very question which
must be answered. To be sure, the “general police power” is
“retained by the States,” to the exclusion of any federal
178             YOUNG V. STATE OF HAWAII

general police power. United States v. Lopez, 514 U.S. 549,
567 (1995). So we know that states generally have primacy
over the national government for protecting the public peace.
But the question here is whether the State governments were
understood to exercise a “duty to protect [their] citizens,”
Maj. Op. 106, that also excludes the citizens’ fundamental
right to protect themselves. The relative division of
governmental powers between the federal and State
governments provides no answer to this question at all. And
the majority’s premise—that the states’ constitutional power
to protect the public was conferred to the exclusion of
citizens’ own right to self-defense—is unmoored from the
text and structure of the Constitution; contravenes the lessons
of Heller; is desperately ahistorical, for reasons already
discussed at length; and cannot be squared with the first
principles of American popular sovereignty.

                              III

    Accordingly, the majority is wrong to conclude that
H.R.S. § 134-9 does not implicate the right to bear arms
whatsoever. Because the statute clearly does tread upon
conduct protected by the Second Amendment, the next step
must be to analyze it under an “appropriate level of scrutiny.”
Jackson v. City & County of San Francisco, 746 F.3d 953,
960 (9th Cir. 2014). In the framework developed by our court
following Heller, the first question in determining the
appropriate level of scrutiny is this: Does the right of an
ordinary citizen to bear arms openly in public for purposes of
self-defense fall within the “core” of the Second
Amendment—or does it lie somewhere else, at the periphery
of the Amendment’s guarantees? See id. at 960–61.
                    YOUNG V. STATE OF HAWAII                            179

    The Second Amendment’s text, history, and structure, and
the Supreme Court’s reasoning in Heller, all point squarely to
the same conclusion: Armed self-defense in public is at the
very core of the Second Amendment right. At the risk of
repeating myself (though it does, apparently, bear repeating),
the Second Amendment safeguards both the right to keep a
firearm and the right to bear—or to carry—that firearm.
Neither the text of the Amendment nor its historical
interpretations suggests that either right has priority over the
other. The obvious inference one should draw is that there is
no pecking order between the “core” status of the
Amendment’s expressly enumerated guarantees.16 The right
to armed self-defense—both by keeping a gun at home and
by carrying one elsewhere—lies at the heart of the Second
Amendment.

    Indeed, Heller made clear that the “central” purpose
undergirding the Second Amendment is “the inherent right of
self-defense.” 554 U.S. at 628; see also id. at 599 (describing
self-defense as “the central component of the right itself”).
This is why, for instance, it was particularly troubling to the
Court in Heller that the District of Columbia had banned
handguns—“an entire class of ‘arms’ that is overwhelmingly
chosen by American society for that lawful purpose [of self-
defense].” Id. at 628. To be sure, Heller addressed the
application of this right to the home—and necessarily so,
given that the case involved specifically a challenge to a ban

    16
       By way of (illustrative) comparison, courts have been more willing
to consider the non-“core” status of gun rights other than the expressly
enumerated rights to “keep” (i.e., to possess) and to “bear” (i.e., to carry)
arms, such as the rights to sell certain firearms, or to manufacture firearms
with or without certain features. See, e.g., Pena v. Lindley, 898 F.3d 969,
1009 (9th Cir. 2018) (Bybee, J., concurring in part and dissenting in part);
United States v. Marzzarella, 614 F.3d 85, 92 n.8 (3d Cir. 2010).
180             YOUNG V. STATE OF HAWAII

on handgun possession in the home. See id. at 575–76; see
also Drake, 724 F.3d at 445 (Hardiman, J., dissenting). But
nothing in Heller remotely suggests that the core “inherent
right of self-defense” was understood to stop at the walls of
one’s home. Rather, Heller’s (and subsequently McDonald’s)
language suggests exactly the opposite, as it addresses the
application of the right of self-defense to the home in
comparative terms. In these cases, the Court described the
“need for defense of self, family, and property” as “most
acute” within the home, Heller, 554 U.S. at 628 (emphasis
added), or “most notabl[e]” there, McDonald, 561 U.S. at 780
(plurality op.) (emphasis added)—suggesting of course that
this same core right was felt (even if perhaps less “acutely”)
elsewhere.

    More fundamentally, a great deal of Heller’s analysis
reflects an abiding concern for the inherent right to defend
one’s person, not just one’s home. For example, the Court
cited (without reference to the home) “at least seven [state
constitutional provisions that] unequivocally protected an
individual citizen’s right to self-defense,” which is “strong
evidence that that is how the founding generation conceived
of the right.” 554 U.S. at 603. Also without any reference to
the home, Heller noted that “[a]ntislavery advocates routinely
invoked the right to bear arms for self-defense.” Id. at 609.
Charles Sumner’s famous “Bleeding Kansas” speech, quoted
at length in Heller, can hardly be read without sensing its
vociferous declaration that the Second Amendment’s core
reaches self-defense on the wide open spaces of the American
frontier: “Never was this efficient weapon [the rifle] more
needed in just self-defense, than now in Kansas, and at least
one article in our National Constitution must be blotted out,
before the complete right to it can in any way be impeached.”
Id. (quoting Charles Sumner, The Crime Against Kansas,
                YOUNG V. STATE OF HAWAII                    181

May 19–20, 1856, in American Speeches: Political Oratory
from the Revolution to the Civil War 553, 606–07 (T. Widmer
ed. 2006)); see also McDonald, 561 U.S. at 775 (“[O]ne of
the ‘core purposes of the Civil Rights Act of 1866 and of the
Fourteenth Amendment was to . . . affirm the full and equal
right of every citizen to self-defense.’” (quoting Amar, Bill of
Rights, supra, at 264–65)).

    Perhaps most tellingly, the Court in Heller ultimately
likened the constitutional repugnance of restrictions on
keeping arms inside the home with that of restrictions on
bearing arms outside the home. In striking down the District
of Columbia’s ban on handgun possession in the home,
Heller observed that the only restrictions that had historically
“come close” to such a “severe” measure were laws that
unconstitutionally restricted the open carry of firearms
outside the home in some states. 554 U.S. at 629 (citing
Nunn, 1 Ga. at 251; Andrews, 50 Tenn. (3 Heisk.) at 187;
Reid, 1 Ala. at 616–17).

    Thus, there can be no avoiding Heller’s—and
McDonald’s—admonition that the Second Amendment
guarantees the individual right “to use handguns for the core
lawful purpose of self-defense.” McDonald, 561 U.S. at 768
(quoting Heller, 554 U.S. at 630 (alteration omitted)); see
also Wrenn, 864 F.3d at 659 (“Whatever motivated the
Amendment, at its core was the right to self-defense.”). In
turn, there can be no support for a cramped reading of the
Second Amendment that renders to “keep” and to “bear”
unequal guarantees. As recounted at length above, both the
text of the Amendment and the relevant historical sources
confirm this understanding. The right to carry a firearm
openly for self-defense falls within the core of the Second
Amendment.
182             YOUNG V. STATE OF HAWAII

                              IV

    Because the right to carry a handgun openly for self-
defense lies within the “core” of the Second Amendment,
Hawaii faces a steep burden in its attempt to justify the
constitutionality of section 134-9. Under our court’s
framework, if Hawaii’s law “amounts to a destruction” of the
core right, it must be held “unconstitutional under any level
of scrutiny.” Silvester v. Harris, 843 F.3d 816, 821 (9th Cir.
2016). And if it severely burdens (but does not destroy) the
core right, it still “warrants strict scrutiny.” Id.

    Though it is doubtful whether Hawaii could prevail under
either standard, the unavoidable reality is that Hawaii’s
severe deprivation of the core right to carry a firearm in
public can only be understood as amounting to a total
destruction of such right. It is thus necessarily
unconstitutional.

                               A

    Section 134-9 limits the open carry of firearms to people
“engaged in the protection of life and property,” H.R.S.
§ 134-9(a), i.e., “private detectives and security guards,” as
defined by the County of Hawaii’s implementing regulations,
see Police Dep’t of Cnty. of Haw., Rules and Regulations
Governing the Issuance of Licenses to Carry Concealed and
Unconcealed Weapons 1 (Oct. 22, 1997). Even those lucky
few may carry firearms only when “in the actual performance
of [their] duties.” Id. at 10. There can be little question that
the core Second Amendment rights of Hawaii residents are
effectively destroyed by such severe restrictions on who may
openly carry a firearm.
                YOUNG V. STATE OF HAWAII                    183

    Because the Second Amendment protects the right of
individuals, not groups of individuals, to keep and to bear
arms, Heller, 554 U.S. at 595, the relevant question is the
extent to which a law restrains the rights of a typical, law-
abiding citizen. Wrenn, 864 F.3d at 665 (“[I]f the Amendment
is for law-abiding citizens as a rule, then it must secure gun
access at least for each typical member of that class.”). And
section 134-9 all but eliminates the right to open carry for
such citizens. To restrict open carry to those whose job entails
protecting life or property is, necessarily, to restrict open
carry to a small and insulated subset of law-abiding citizens.
Just as the Second Amendment does not protect a right to
bear arms only as an on-duty militia member, it surely does
not protect a right to bear arms only as an on-duty security
guard. The typical, law-abiding citizen in the State of Hawaii
is therefore all but foreclosed from exercising the core
Second Amendment right to bear unconcealed arms for self-
defense.

    It follows that section 134-9, by its own terms, “amounts
to a destruction” of a core right and is therefore infirm
“[u]nder any of the standards of scrutiny.” See Heller, 554
U.S. at 628–29. The County may not constitutionally enforce
section 134-9’s limitation on the open carry of firearms to
those “engaged in the protection of life and property.”

    Hawaii resists this conclusion by arguing that section 134-
9 does not in fact limit open carry to security guards and
those similarly employed. Rather, Hawaii insists that “a
private individual may be ‘engaged in the protection of life
and property,’ even when it is not part of her job”—and thus
the statute is open to everyone, at least in appropriate
circumstances. In a vacuum, that might be a perfectly
plausible—even natural—way to read the words in the
184             YOUNG V. STATE OF HAWAII

statute. But in the real world, it is not how the State of Hawaii
or its constituent counties have actually interpreted and
applied section 134-9.

    Counsel for the County acknowledged as much at oral
argument before the three-judge panel in this case, stating
that, to his knowledge, no one other than a security guard—or
someone similarly employed—had ever been issued an open-
carry license. Hawaii’s Attorney General, in a September
2018 Opinion Letter on this very subject, likewise failed to
provide evidence that any of Hawaii’s counties had ever
issued an open-carry permit to even a single person not
employed in the security profession. See generally State of
Haw., Dep’t of Att’y Gen., Opinion Letter No. 18-1,
Availability of Unconcealed-Carry Licenses (Sept. 11, 2018)
[hereinafter Opinion Letter 18-1]. And the State has not
shown that it has taken any action to remedy the putatively
“incorrect” interpretation of section 134-9 that continues to
be enforced in Hawaii County and throughout the state.
Indeed, it appears that no carry licenses have been issued to
private, non-security guard citizens anywhere in the State
since the issuance of the State’s 2018 Opinion Letter.
See State of Haw., Dep’t of Att’y Gen., Firearm
Registrations in Hawaii, 2019, at 9 (Mar. 2020),
https://ag.hawaii.gov/cpja/files/2020/03/Firearm-
Registrations-in-Hawaii-2019.pdf; State of Haw., Dep’t of
Att’y Gen., Firearm Registrations in Hawaii, 2018, at 9 (May
2019), https://ag.hawaii.gov/cpja/files/2019/05/Firearm-
Registrations-in-Hawaii-2018.pdf.

    In the County of Hawaii, the historical dearth of open-
carry permits for private citizens is no mere “pattern or
practice.” It is a matter of official policy. Again, in its 1997
regulations implementing section 134-9’s open-carry
                   YOUNG V. STATE OF HAWAII                           185

permitting regime, the County created an application process
that is open only to “private detectives and security guards.”
Police Dep’t of Cnty. of Haw., Rules and Regulations
Governing the Issuance of Licenses to Carry Concealed and
Unconcealed Weapons 1 (Oct. 22, 1997).17 Although the
County now asserts that it does not “understand” the
regulation to limit carry permits to such individuals, its 1997
Police Department regulation remains on the books. Further,
as Young rightly notes, “[t]he County of Hawaii . . . has not
[since] issued any new regulations or even created an
application form for private citizens.”

                                    B

   In the face of this damning factual record, both Hawaii
and the majority urge that we should simply look the other
way.

    No thanks!

                                    1

    For its part, Hawaii argues that its actual enforcement of
the statute is irrelevant because “the meaning of a state statute
is determined by its text, not by how a local government
supposedly applies it.” The case Hawaii cites for that
contention, however, is wholly inapposite. In the cited
passage, the Hawaii Supreme Court simply recited the


    17
       Whereas the State now seeks to create ambiguity about whether its
statute limits open carry to security guards and those similarly employed,
there can be no such ambiguity that the County’s 1997 regulation does
exactly that. Accordingly, such a regulation is unconstitutional in its own
right.
186             YOUNG V. STATE OF HAWAII

anodyne administrative-law maxim that when a court
conducts de novo review of an agency’s statutory
construction, “the fundamental starting point for statutory
interpretation is the language of the statute itself.” Del Monte
Fresh Produce (Haw.), Inc. v. Int’l Longshore & Warehouse
Union, Local 142, 146 P.3d 1066, 1076 (Haw. 2006) (internal
quotation marks omitted). But ours is not an administrative-
law case; it is a challenge to the constitutionality of Hawaii’s
severe restrictions on the right of individuals to carry firearms
in public. The pertinent question is not whether the County’s
interpretation of H.R.S. § 134-9 is adequately faithful to the
statutory text. Rather, the question is whether Hawaii’s
restrictions on open public carry are adequately faithful to the
Second Amendment. And enforcement history illuminates
whether the State’s statute and the County’s regulation are
laws “which, under the pretence of regulating, amount[] to a
destruction of the right.” Jackson, 746 F.3d at 960 (quoting
Heller, 554 U.S. at 629).

                               2

    Similarly, the majority contends that we may not consider
the enforcement history of H.R.S. § 134-9 because Young has
supposedly forfeited any as-applied challenge to the statute,
limiting our review “to the text of the statute itself.” See Maj.
Op. 25–31. This is simply wrong—and for several reasons.

    For starters, the majority’s premise that Young’s
complaint outlined only a “facial” challenge to the statute is
dubious. Young’s complaint challenged far more than the
theoretical facial validity of section 134-9. Unlike in many
facial challenges, here section 134-9 has actually been
enforced against Young, and he claims that such
enforcement—i.e., the denial of his applications for an open-
                    YOUNG V. STATE OF HAWAII                               187

carry permit—violated the Second Amendment. Indeed,
Young alleged that his Second Amendment rights had been
violated by the “[c]ombined” statutes, regulations, and
actions of “the State of Hawaii, County of Hawaii[,] and the
Hawaii County Police Department and its Chief of Police.”
More specifically, he alleged that the County had
unconstitutionally denied his permit applications even though
they “stat[ed] the purpose being for personal security, self-
preservation and defense,” and he contended that carry
permits had been made available only to those who were
“employed by a licensed private security company.”18 Thus,
unlike a stereotypical facial challenge, Young’s claim does
not “rest on speculation” about how the statute might be
enforced, nor does it ask our court to “short circuit” the
State’s “opportunity to implement [the statute] . . . [and] to
construe the law in the context of actual disputes.” See Wash.
State Grange v. Wash. State Republican Party, 552 U.S. 442,
450–51 (2008). Young’s very point is that the State and
County have construed and implemented the statute—against
him—in a way that is unconstitutional.



     18
       The majority’s assertion that “Young did not set out [an as-applied]
claim as an issue before our court in his panel appeal,” Maj. Op. 28, is
even more inaccurate. Young’s opening brief, filed in 2013, plainly states:
“[Hawaii County Police] Chief Kubojiri’s failure to adopt policies which
comport with constitutional guidelines has resulted in HRS § 134-9, as
applied to Mr. Young, to be an unconstitutional deprivation of his
constitutional rights. In the alternative, if no guidelines could make the
statute constitutional then it is unconstitutional on its face.” And it is of no
moment that the panel opinion referred to “several . . . arguments” that
Young had abandoned or waived on appeal. Id. (quoting Young, 896 F.3d
at 1050 n.3). The panel expressly listed those claims that Young had
forfeited; Young’s as-applied challenge to Hawaii’s restrictions on his
ability to carry a handgun openly was not one of them. See Young,
896 F.3d at 1050 n.3.
188             YOUNG V. STATE OF HAWAII

    Further, we cannot lose sight of the fact that Young filed
his complaint pro se—and, as the Supreme Court has
instructed, “[a] document filed pro se is ‘to be liberally
construed,’ and ‘a pro se complaint, however inartfully
pleaded, must be held to less stringent standards than formal
pleadings drafted by lawyers.’” Erickson v. Pardus, 551 U.S.
89, 94 (2007) (per curiam) (quoting Estelle v. Gamble,
429 U.S. 97, 106 (1976)) (citations omitted). Here, Young’s
pro se complaint stated clearly, if inartfully, his theory that
his Second Amendment rights were violated by the combined
effects of H.R.S. § 134-9 and the County’s actual
enforcement thereof. Such a claim is clearly sufficient to put
the State and County’s record of enforcement of section 134-
9 at issue.

     More fundamentally, the majority’s contrary conclusion
relies on the erroneous notion that there is a bright-line
categorical distinction between facial and as-applied
challenges. The Supreme Court has cautioned that “the
distinction between facial and as-applied challenges is not so
well defined that it has some automatic effect or that it must
always control the pleadings and disposition in every case
involving a constitutional challenge. The distinction . . . goes
to the breadth of the remedy employed by the Court, not what
must be pleaded in a complaint.” Citizens United v. Fed.
Election Comm’n, 558 U.S. 310, 331 (2010) (emphasis
added); see also Bucklew v. Precythe, 139 S. Ct. 1112, 1128
(2019) (“The line between facial and as-applied challenges
can sometimes prove ‘amorphous’ and ‘not so well defined.’”
(citations omitted)); Richard H. Fallon, Jr., As-Applied and
Facial Challenges and Third-Party Standing, 113 Harv. L.
Rev. 1321, 1324 (2000) (“[T]here is no single distinctive
category of facial, as opposed to as-applied, litigation. Rather,
all challenges to statutes arise when a particular litigant
                 YOUNG V. STATE OF HAWAII                     189

claims that a statute cannot be enforced against her. . . . [I]t is
more misleading than informative to suggest that ‘facial
challenges’ constitute a distinct category of constitutional
litigation.”). Indeed, whether a constitutional challenge is
described as “facial” or “as-applied” “does not speak at all to
the substantive rule of law necessary to establish a
constitutional violation.” Bucklew, 139 S. Ct. at 1127
(emphasis added). And, at least in the First Amendment
context—which guides our analysis of “the extent to which
a challenged prohibition burdens the Second Amendment
right,” Jackson, 746 F.3d at 961—even where the bare text of
a statute is theoretically capable of competing constructions,
we analyze a “facial” attack to the statute in light of how it
has actually been interpreted and applied. See, e.g., Forsyth
County v. Nationalist Movement, 505 U.S. 123, 131 (1992)
(“In evaluating [a] facial challenge, we must consider the
county’s authoritative constructions of the ordinance,
including its own implementation and interpretation of it.”);
Gooding v. Wilson, 405 U.S. 518, 524 (1972).

     Regardless of its particular phrasing, the essence of
Young’s claim is unquestioned: He contends that the State
and County of Hawaii have enacted and enforced against him
sweeping prohibitions on ordinary, non-security-guard
citizens’ right to carry a firearm openly in public, in violation
of the Second Amendment. That claim necessarily questions
not only the nature of the statute that Hawaii enacted but
moreover how that statute has been interpreted and enforced
by the responsible government officials. And our analysis of
such a claim surely does not turn on which ill-defined label
one might now attach to it. Cf. Bucklew, 139 S. Ct. at 1128
(“To hold now, for the first time, that choosing a label
changes the meaning of the Constitution would only
guarantee a good deal of litigation over labels, with lawyers
190             YOUNG V. STATE OF HAWAII

on each side seeking to classify cases to maximize their
tactical advantage.”).

                               C

    So, at least as informed by the draconian enforcement
history of section 134-9, such law unquestionably destroys
ordinary Hawaiians’ freedom to carry a handgun for self-
defense in public. But that understates the point. For even if
we chose to ignore the enforcement history showing that the
County has never issued an open-carry permit to a non-
security-guard citizen, section 134-9 would still be
unconstitutional on its terms.

    The Second Amendment protects “the right of the people
to keep and bear Arms”—not the right of a select group of
“exceptional” people to keep and bear arms. U.S. Const.
amend. II (emphasis added). And in Heller, the Court left no
doubt that “the people” refers to “all Americans.” 554 U.S. at
580–81. “[I]f the Amendment is for law-abiding citizens as
a rule, then it must secure gun access at least for each typical
member of that class.” Wrenn, 864 F.3d at 665. Indeed,
although “certain weapons or activities [may] fall outside the
scope of the” Second Amendment, “certain people” do not.
Kanter v. Barr, 919 F.3d 437, 452 (7th Cir. 2019) (Barrett, J.,
dissenting).

    Thus, for Hawaii’s measure to be constitutional, at the
very least, it must not destroy the right of the typical, law
abiding citizen to carry a gun in public for self-defense. By its
very terms, section 134-9 plainly does just that—and does so
even if we set aside its requirement that firearms carriers be
“engaged in the protection of life and property.” The
language of the statute allows only those individuals who can
                   YOUNG V. STATE OF HAWAII                           191

show “an exceptional case” or special “urgency” to be
eligible to carry a gun. H.R.S. § 134-9(a).19 The Hawaii
Attorney General’s 2018 Opinion Letter only exacerbated this


    19
        To be sure, Hawaii argues—and the majority intimates—that
history countenances such an approach. Young’s interest in self-defense,
they say, is merely “generalized,” whereas the Second Amendment and its
English forbearers protected a right to open carry only in service of a
“particularized” need for self-defense. See Maj. Op. 54–55. This putative
distinction, however, proves specious.

     For example, the majority accepts the invitation of Hawaii’s en banc
brief to read Lord Coke as advocating the proposition “that the law did not
allow public carry merely ‘for doubt of danger.’” See id. at 54–55; Edward
Coke, The Third Part of the Institutes of the Laws of England 161
(London, R. Brooke 1797). But what Hawaii would pass off as a general
maxim of English law is in fact a comment on the very particular and
unusual case of Sir Thomas Figett. There, “doubt of danger” was held an
insufficient defense for Figett’s going armed “in the palace,” and “before
the justice[s] of the kings bench.” Coke, supra, at 161–62 (emphasis
added). Ironically enough, Figett did assert a “particularized” threat in
seeking to justify his carrying of a weapon, stating that he had concrete
reason to fear an attack from one “Sir John Trevet knight.” Id. The failure
of Figett’s defense, then, had nothing to do with how “generalized” or
“particularized” his interests in self-defense were, and everything to do
with the fact that he had gone armed in uniquely “sensitive places” where
carry was categorically prohibited. Cf. Heller, 554 U.S. at 626.

     Similarly, the majority reads Serjeant Hawkins as “recogniz[ing] that
the . . . . desire for proactive self-defense was not a good enough reason
to go armed openly.” Maj. Op. 54. Yet this contradicts what Hawkins
actually wrote. In the treatise relied upon by Hawaii and the majority, he
expressly clarified that “no wearing of Arms is within the meaning of th[e]
Statute [of Northampton],” even if “it be accompanied with such
Circumstances as are apt to terrify the People,” so long as one had
“arm[ed] himself to suppress Rioters, Rebels, or Enemies” or “upon a Cry
made for Arms to keep the Peace.” Hawkins, supra, at 136 §§ 9–10. That
is to say, Hawkins placed “generalized” and “particularized” interests in
self-defense on equal footing.
192             YOUNG V. STATE OF HAWAII

problem by offering “illustrative examples” of classes of
persons whom the Attorney General “believe[s] . . . could
present a sufficient urgency or need for protection under the
statute,” such as political activists, state’s witnesses, private
security guards, psychiatrists, physicians, attorneys, business
owners, entertainers, and bank employees. See Opinion Letter
18-1, supra, at 8–9. But no matter the particular categories of
people who fall in or out of the State and County’s favor,
Hawaii’s statute necessarily destroys the right to carry a
firearm for self-defense for all “typical . . . law-abiding
citizens” who are not deemed to be “exceptional.” Wrenn,
864 F.3d at 665. That would be no less true if we were to set
aside the ample factual record showing that Hawaii has also
further extinguished the public-carry rights of those who are
not security guards.

    In short, no matter how much one cares to look to H.R.S.
§ 134-9’s troubling and well-documented enforcement
history, we cannot escape the conclusion that it is
“unconstitutional under any level of scrutiny.” Jackson,
746 F.3d at 961.

                               V

     The Second Amendment’s text, history, and structure—as
interpreted in light of the Supreme Court’s binding
precedents—all converge on an unequivocal conclusion: At
its core, the Second Amendment protects the ordinary, law-
abiding citizen’s right to carry a handgun openly for purposes
of self-defense outside the home.

    Despite an exhaustive historical account, the majority has
unearthed nothing to disturb this conclusion. At most, and
after great length, the majority arrives at the unexceptional
                YOUNG V. STATE OF HAWAII                   193

observation that the lawful manner of open carry has
historically been regulated in varying and limited ways (for
example, by prescribing particularly dangerous guns that may
not be carried or particularly sensitive places into which guns
may not be carried). But nothing in the history—both by my
own read and as reported by the majority itself—suggests that
the mere presence of some regulation of open carry was
understood to negate the underlying status of the right to open
carry, or to mean that such right could be altogether
extinguished for the typical law-abiding citizen. The majority
cites nothing that could justify such an extravagant
interpretation of the record of gun regulation in this country,
and I do not share the majority’s eagerness to impart one by
ipse dixit.

    Most alarming is the conjunction of today’s holding and
our court’s earlier holding that the concealed carry of
firearms in public is not protected by the Second Amendment
“in any degree.” See Peruta v. County of San Diego, 824 F.3d
919, 939 (9th Cir. 2016) (en banc). For the more than 60
million people within the nine western states of this circuit,
the combined effect of these two opinions is to remove all
forms of public carry—whether open or concealed—from the
protections of the Second Amendment. In so doing, our
circuit has not merely demoted “the right of the people to . . .
bear Arms,” U.S. Const. amend. II, to the status of “a second-
class right” but has extinguished its status as a right
altogether. See McDonald, 561 U.S. at 780 (plurality op.). It
is no badge of honor that we now become the first and only
court of appeals to do so.

   Accordingly, and for the reasons expressed above, I
would hold that both H.R.S. § 134-9 and the 1997 County
regulation destroy the core right to carry a gun for self-
194                YOUNG V. STATE OF HAWAII

defense outside the home and are “unconstitutional under any
level of scrutiny.” Jackson, 746 F.3d at 961.20

    To be sure, I do not reach this conclusion without
appreciation for the real and serious problem of gun
violence—a problem which I do not take lightly, and which
the State of Hawaii “has understandably sought to fight . . .
with every legal tool at its disposal.” Wrenn, 864 F.3d at 667.
And nothing in my analysis would prevent the State from
regulating the right to bear arms, for the Second Amendment
leaves the State with “a variety of tools for combatting [the
problem of gun violence], including some measures
regulating handguns.” Heller, 554 U.S. at 636. Yet, for better
or for worse, the Second Amendment does protect a right to
carry a firearm openly for self-defense in public—and
Hawaii’s near complete ban on the open carry of handguns
cannot stand.

    I cannot join an opinion that would flout the Constitution
by holding, in effect, that “in regulating the manner of
bearing arms, the authority of [the State] has no other limit
than its own discretion.” Reid, 1 Ala. at 616. While many
respectable scholars and activists might find virtue in a
firearms-carry regime that restricts the right to a privileged
few, “the enshrinement of constitutional rights necessarily
takes certain policy choices off the table.” Heller, 554 U.S. at
636.

    I most respectfully dissent.



    20
      Because I would reverse the district court on Second Amendment
grounds, I would decline to reach Young’s prior-restraint and due-process
claims.
                YOUNG V. STATE OF HAWAII                    195

R. NELSON, Circuit Judge, with whom CALLAHAN and
IKUTA, Circuit Judges, join, dissenting:

    I concur with Judge O’Scannlain’s dissent concluding that
Hawaii Revised Statute 134-9 violates the Second
Amendment. If the statute is facially unconstitutional, it is
also unconstitutional as-applied. See, e.g., Powell’s Books,
Inc. v. Kroger, 622 F.3d 1202, 1207 n.1 (9th Cir. 2010). The
majority, however, errs not only in holding the statute facially
constitutional, but also in rejecting Young’s as-applied
challenge. See Hargis v. Foster, 312 F.3d 404, 410, 412 (9th
Cir. 2002) (noting the “inquiry does not end with [a] facial
analysis” and reversing and remanding on the as-applied
challenge).

    The majority summarily dismisses Young’s Second
Amendment as-applied claim with far less respect than we
have given other constitutional claims. See McDonald v. City
of Chicago, 561 U.S. 742, 780 (2010) (plurality opinion)
(recognizing the Second Amendment is not a “second-class”
constitutional right). Indeed, the majority’s holding that
Young failed to plead an as-applied challenge may be its
longest lasting legacy, as it effectively reverses several of our
prior cases. It will preclude a host of future as-applied
constitutional challenges under the First, Fourth, Fifth, and
Eighth Amendments previously recognized by this
court—especially for pro se civil rights plaintiffs. The
majority should have at least remanded for the district court
to address Young’s as-applied challenge or allow him to
amend his complaint.

   I also write separately to highlight the brazenly
unconstitutional County of Hawaii (“County”) Regulations
applying H.R.S. § 134-9. There should be no dispute that any
196             YOUNG V. STATE OF HAWAII

law or regulation that restricts gun ownership only to security
guards violates the Second Amendment. The County
Regulations squarely present this issue. But the majority
sidesteps it relying on a theory never briefed by the parties
and not supported by Hawaii precedent. Because the County
Regulations were the operative basis for denying Young a
permit and remain legally enforceable, Young should be
allowed on remand to challenge his denial under H.R.S.
§ 134-9. Accordingly, I respectfully dissent.

                               I

    Young brought both a facial and an as-applied challenge
to H.R.S. § 134-9 and the County Regulations. He sought
general relief—asking to strike down the statute—but also
personal relief—requesting to be granted a firearm permit.
Moreover, he explicitly preserved his as-applied challenge in
his complaint, opposition to the motion to dismiss, and on
appeal.

    The district court erred by dismissing Young’s complaint
with prejudice while mischaracterizing his separate as-
applied claim and not allowing him to amend his complaint.
And the majority errs in concluding Young failed to plead an
as-applied challenge. Young’s complaint pleaded that under
H.R.S. § 134-9 and the County Regulations he was denied a
firearm permit because he was not a security guard. The
majority should have, at a minimum, vacated the district
court’s order and remanded for the district court to address
the as-applied challenge in the first instance or to allow
Young to amend his complaint.
                   YOUNG V. STATE OF HAWAII                          197

     As a threshold matter, Young was pro se when he
litigated the motion to dismiss before the district court;1 thus,
this court liberally construes his filings. Ross v. Williams,
950 F.3d 1160, 1173 n.19 (9th Cir. 2020) (en banc). “The
obligation to construe pro se filings liberally means courts
must frequently look to the contents of a pro se filing rather
than its form.” Id.; see also Erickson v. Pardus, 551 U.S. 89,
94 (2007) (per curiam). This obligation to give the pro se
complainant “‘the benefit of any doubt’” is heightened
“‘particularly in civil rights cases,’” such as this one. Hebbe
v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (quoting Bretz v.
Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985) (en banc)).

    This benefit of the doubt applies with even greater force
when considering whether a claim raises a facial challenge,
an as-applied challenge, or both. See Real v. City of Long
Beach, 852 F.3d 929, 934 (9th Cir. 2017) (considering both
facial and as-applied challenges even where appellant “did
not clearly state to the district court whether his challenge
was as-applied or facial”);2 Read v. Haley, 650 F. App’x 492,
494 n.1 (9th Cir. 2016) (“Mindful that we construe pro se
pleadings liberally, we view [plaintiff’s] claims as facial
attacks that are not barred” even though plaintiff’s “prolix”


    1
      Young’s counsel appeared on December 21, 2012, after the notice
of appeal was filed.
    2
       Indeed, we held the plaintiff in Real, represented by counsel,
brought an as-applied challenge though he had never applied for a permit
and his complaint never mentioned the words “as-applied.” 852 F.3d
at 934 (holding Real had standing to bring an as-applied challenge since
he “alleged an intention” to undertake constitutionally protected activity
but “ordinances proscribe[d] his intended conduct”). Just like Young,
Real stated in his response opposing the motion to dismiss that he brought
an as-applied challenge.
198                YOUNG V. STATE OF HAWAII

made it “understand[able] why the district court considered
his Complaint to assert ‘as applied’ challenges” (emphasis
added) (citation omitted)); Morrison v. Peterson, 809 F.3d
1059, 1062 (9th Cir. 2015) (considering both facial and as-
applied challenges, though pro se litigant characterized his
challenge as only as-applied);3 United States v. Kaczynski,
551 F.3d 1120, 1124 (9th Cir. 2009) (recognizing an as-
applied claim even though pro se appellant “characterize[d]
his claim as a purely facial legal challenge”); United States v.
Kafka, 222 F.3d 1129, 1130 (9th Cir. 2000) (considering an
as-applied challenge even where “it [was] unclear whether
Kafka [was] making only a facial challenge . . . or whether he
[was] also asserting an ‘as applied’ challenge”);4 Asselin v.
Santa Clara Cnty., 185 F.3d 865 (9th Cir. 1999)
(unpublished) (holding that the “complaint, charitably read,
also allege[d] that the County’s policy was unconstitutional
as applied” where it asserted that the plaintiff had “merely
discussed religion with the minor” and thus the “as-applied
challenge [was] entitled to proceed past the pleading stage”).

    This benefit of the doubt has greater force because “[t]he
line between facial and as-applied challenges can sometimes
prove ‘amorphous.’” Bucklew v. Precythe, 139 S. Ct. 1112,


    3
      Morrison’s complaint never used the words “as-applied” or “facial”
and included only two sentences that could have raised a facial challenge.
In his opposition to the motion to dismiss, Morrison only stated he was
challenging the statute as-applied.
    4
       The government’s brief argued that Kafka brought only a facial
challenge because “[t]he district court specifically inquired into the
Defendant’s wish to present a case purely as a matter of law, or if he
wished to make a factual record” and Kafka had “declined to present any
facts.” Neither Kafka’s Opening Brief or Reply Brief ever used the words
“as-applied.”
                   YOUNG V. STATE OF HAWAII                            199

1128 (2019) (quoting Elgin v. Dep’t of Treasury, 567 U.S. 1,
15 (2012)). “The label is not what matters.” John Doe No.
1 v. Reed, 561 U.S. 186, 194 (2010) (noting whether the
words “as-applied” were used in a complaint is not
determinative). A claim can “obviously ha[ve] characteristics
of both” types of challenges. Id. And “[a]s-applied
challenges . . . may be coupled with facial challenges.”5 Foti
v. City of Menlo Park, 146 F.3d 629, 635 (9th Cir. 1998).
Accordingly, “the distinction between facial and as-applied
challenges is not so well defined that it has some automatic
effect or that it must always control the pleadings and
disposition in every case involving a constitutional
challenge.” Citizens United v. Fed. Election Comm’n, 558
U.S. 310, 331 (2010).

    Rather, the “distinction . . . goes to the breadth of the
remedy employed by the Court, not what must be pleaded in
a complaint.” Id. (citation omitted). A court should look at
the “claim and the relief that would follow” to determine the
type of claim brought. See John Doe No. 1, 561 U.S. at 194.
And a court should consider different types of challenges as
the “exercise of its judicial responsibility” demands. See
Citizens United, 558 U.S. at 333. Thus, this court must look
to the substance of the complaint and the remedy to identify
what type of claims are brought. See Isaacson v. Horne,
716 F.3d 1213, 1230 (9th Cir. 2013). The majority
effectively overturns our precedents and ignores Supreme
Court direction to establish a new vague standard for pleading
an as-applied challenge. See Maj. Op. at 27, 28–30.


    5
      It is far different when a party, represented by counsel, specifically
pleads only a facial challenge and affirmatively disclaims any as-applied
challenge. See Calvary Chapel Bible Fellowship v. Cnty. of Riverside,
948 F.3d 1172, 1177 (9th Cir. 2020).
200             YOUNG V. STATE OF HAWAII

    Under long-standing precedent, there is ample support
that Young’s pro se complaint alleges both a facial and an as-
applied challenge. Young argues he was denied a permit and
that this denial violated his constitutional rights. Crucially,
he seeks multiple forms of relief: first, to strike down the
statute as part of his facial challenge; and second, to be
personally granted a firearm permit as part of his as-applied
challenge.       See Citizens United, 558 U.S. at 331.
Furthermore, he refers to himself and his efforts to gain a
firearm permit numerous times throughout the complaint.
See Foti, 146 F.3d at 635 (“An as-applied challenge contends
that the law is unconstitutional as applied to the litigant’s
particular . . . activity.”).

   As just a few examples, Young alleges:

       ·   “Plaintiff, recently, on two occasions . . .
           applied for a personal permit . . . . On both
           occasions Plaintiff was denied a permit,
           by the Defendant Kubojiri, pursuant to
           H.R.S. 134-9, citing that ‘…only in
           exceptional cases or a demonstrated
           urgency…’, which is yet to be defined, the
           Chief of Police ‘…may grant…’ a permit,
           subject to his personal opinion.”

       ·   “Within the jurisdiction of Hilo County
           and according to its police administrator,
           it is a matter of routine procedure that a
           Concealed Carry Weapons (CCW) permit
           is not to be issued, but only upon
           demonstration of an actual menace and
           subjected to the discretion of the local
           county Chief of Police.”
                    YOUNG V. STATE OF HAWAII                            201

         ·    “Plaintiff is denied and prohibited from
              exercising his individual second
              amendment right.”

         ·    He suffered “irreparable emotional and
              physical distress” as a result of the
              “present enforcement of H.R.S. 134-9 and
              H.R.S. 134-6.”

         ·    “Plaintiff has a clear and unambiguous
              claim of right to property in the Second
              Amendment of the Constitution of the
              United States.”

    And in his opposition to the motion to dismiss, Young
explicitly challenged H.R.S. § 134-9 both “on its face and or
the application thereof,” showing his intent to bring both a
facial and an as-applied challenge. Young also argues on
appeal:

         ·    In his 2013 Opening Brief, “Chief
              Kubojiri’s failure to adopt policies which
              comport with constitutional guidelines has
              resulted in HRS §134-9, as applied to
              Young, to be an unconstitutional
              deprivation of his constitutional rights.” 6


    6
      As Judge O’Scannlain notes, the three-judge panel did not find
Young forfeited his as-applied challenge. O’Scannlain Dissent at 187
n.18. To the extent that the majority believes otherwise, Maj. Op.
at 29–30, “a party does not necessarily forfeit an issue by first raising it”
in en banc proceedings. United States v. Hernandez-Estrada, 749 F.3d
1154, 1160 (9th Cir. 2014) (en banc). Indeed, the “exercise” of our
“judicial responsibility” dictates considering the as-applied challenge. See
202                YOUNG V. STATE OF HAWAII

         ·    “Young challenged the law and
              regulations both facially and as-applied
              ‘to the facts of’ his case,” citing Citizens
              United, 558 U.S. at 331.

         ·    “At every stage of the proceedings,”
              Young, proceeding pro se, raised an as-
              applied challenge, which has been
              preserved on appeal.

         ·    “Mr. Young’s claim that H.R.S. § 134-9 is
              unconstitutional both facially and as-
              applied by the County to Mr. Young.”

Young thus “brings a paradigmatic as-applied challenge,
arguing that it is unconstitutional to apply the [Hawaii statute
and County Regulations] to him because, given all the
circumstances, his ability to” exert his Second Amendment
rights is “unduly constricted.” Hoye v. City of Oakland, 653
F.3d 835, 857 (9th Cir. 2011).




Citizens United, 558 U.S. at 333. Particularly here, since “these
arguments are intertwined with the validity of the claim.” Engquist v. Or.
Dep’t of Agric., 478 F.3d 985, 996 n.5 (9th Cir. 2007), aff’d, 553 U.S. 591
(2008).

     Moreover, the majority makes much of the fact that the three-judge
panel did not address Young’s as-applied challenge. Maj. Op. at 28. But
as the majority acknowledges, since the three-judge panel (rightfully) held
the statute to be facially unconstitutional, the statute was “void in toto”
and unconstitutional as-applied; thus, there was no need for the three-
judge panel to address the as-applied challenge separately. See Maj. Op.
at 26–27; Powell’s Books, 622 F.3d at 1207 n.1.
                   YOUNG V. STATE OF HAWAII                           203

     Despite these plain and consistently detailed allegations
and arguments, the majority asserts Young’s as-applied
challenge is “[a]t best . . . buried in his complaint and not well
pleaded.” Maj. Op. at 28. It holds that Young’s arguments,
presented repeatedly throughout Young’s complaint,
opposition to the motion to dismiss, and on appeal, are not
“specific[] and distinct[]” enough to permit review.7 Maj.
Op. at 29–30. The majority’s summary conclusion is belied
by a plain reading of Young’s complaint and his subsequent
filings, as detailed above. And we have in numerous cases
addressed as-applied challenges in much thinner vehicles.
See, e.g., Real, 852 F.3d at 934; Kaczynski, 551 F.3d at 1124.
If nothing else, the fact that Young asked for a specific as-
applied remedy in a firearm permit means he more than
adequately alleged an as-applied challenge. See Citizens
United, 558 U.S. at 331. The majority’s contrary conclusion
impermissibly “invites pleading games.” Bucklew, 139 S. Ct.
at 1128 (noting it “would only guarantee a good deal of
litigation over labels, with lawyers on each side seeking to
classify cases to maximize their tactical advantage”).

    The majority thus offhandedly establishes a new
heightened pleading standard for pro se civil rights litigants
that is both legally unfounded and practically concerning.
Maj. Op. at 29–30. The 35-year old case it cites to support
this proposition, Miller v. Fairchild Industries, Inc., involved
a represented party’s appellate brief, not a pro se litigant’s


    7
       The majority also characterizes Young’s pro se civil rights
complaint as “lengthy and rambling.” Maj. Op. at 25 n.3. On the one
hand, the majority thus criticizes Young’s pro se complaint for his verbose
diction, and on the other, the majority faults Young for not alleging
enough.      Even besides this contradiction, such uncharitable
characterizations are unhelpful to resolving this case.
204                YOUNG V. STATE OF HAWAII

first un-amended civil rights complaint. 797 F.2d 727, 738
(9th Cir. 1986). Whether this heightened standard might be
expected of seasoned counsel, we have never applied it to pro
se citizens seeking to vindicate their constitutional rights.8
Erickson, 551 U.S. at 94 (“[A] pro se complaint, however
inartfully pleaded, must be held to less stringent standards
than formal pleadings drafted by lawyers.” (internal quotation
marks and citations omitted)). In any event, Young’s
voluminous as-applied pleadings are far more than the “bare
assertion[s]” the majority characterizes them to be. See Maj.
Op. at 30.

    Consider what this holding of the en banc court means:
any time a government agency hides behind an opaque policy
to deny someone a constitutional right, a pro se litigant is
held to some rigorous yet herein undefined pleading standard
to even have his challenge considered in the first place. The
majority holding thus overrules many prior panel opinions
and ignores Supreme Court precedent. If Young’s pleadings
here are insufficient even to warrant consideration in deciding
a motion to dismiss, then a host of pleadings in our prior
cases are now no longer sufficient either. See, e.g., Real,



    8
      Though the majority pays lip service to the relaxed pro se pleading
standard, the majority nevertheless applies Miller’s stringent “specific[]
and distinct[]” standard—dealing with a represented party’s appellate
brief—to Young’s pro se complaint. Maj. Op. at 28–30. And the majority
exacerbates its error by inappositely relying on Greenwood v. F.A.A.,
where the represented appellant raised an issue “for the first time on
appeal.” 28 F.3d 971, 977 (9th Cir. 1994). The majority ignores the
consistently detailed allegations in Young’s complaint. Moreover, it also
ignores our duty to look at “the breadth of the remedy employed by the
Court” as the “exercise of its judicial responsibility” demands. Citizens
United, 558 U.S. at 331, 333; see also Isaacson, 716 F.3d at 1230.
                 YOUNG V. STATE OF HAWAII                     205

852 F.3d at 934; Kaczynski, 551 F.3d at 1124; supra at 197–98.

     Indeed, the district court itself recognized that Young
challenged the statute as-applied, noting “Plaintiff requests an
injunction against the enforcement of HRS Chapter 134.”
Young v. Hawaii, 911 F. Supp. 2d 972, 984 (D. Haw. 2012).
But the district court “erroneously treated the as-applied
challenge brought in this case as a facial challenge,”
Stormans, Inc. v. Selecky, 586 F.3d 1109, 1140 (9th Cir.
2009), concluding Young “is actually challenging the
constitutional validity of Hawaii’s Firearm Carrying Laws
. . . .” Young, 911 F. Supp. 2d at 984. In reality, Young
properly pleaded both an as-applied and a facial challenge.

    The district court erred by dismissing Young’s claim
without considering whether he pleaded sufficient facts to
support his as-applied challenge. See La. Mun. Police Emps.’
Ret. Sys. v. Wynn, 829 F.3d 1048, 1063 (9th Cir. 2016)
(“[C]ourts ruling on a motion to dismiss ‘must consider the
complaint in its entirety, as well as other sources courts
ordinarily examine when ruling on Rule 12(b)(6) motions to
dismiss . . . .’” (quoting Tellabs, Inc. v. Makor Issues &
Rights, Ltd., 551 U.S. 308, 322 (2007))). “To the extent that
the district court considered [Young’s] complaint to rest on
a facial, rather than an as-applied challenge, . . . it erred.” See
Hoehne v. Cnty. of San Benito, 870 F.2d 529, 534 (9th Cir.
1989).

     Moreover, the majority faults Young, a pro se litigant, for
not pursuing reconsideration instead of appeal. Maj. Op.
at 27. Yet we have never required even a represented party,
let alone a pro se party, to seek reconsideration to preserve an
argument for appeal. The majority acknowledges that Young
was not required to seek reconsideration, but nonetheless
206                YOUNG V. STATE OF HAWAII

faults him for choosing to immediately appeal. Maj. Op.
at 27 & n.5.

    The majority punishes Young for asking us to review de
novo the district court’s order viewing all allegations in the
light most favorable to him, instead of first attempting to
convince the district court his case fell under the “highly
unusual circumstances” warranting reconsideration. See
Guenther v. Lockheed Martin Corp., 972 F.3d 1043, 1058
(9th Cir. 2020) (citation omitted). The majority thus suggests
Young should have “relitigate[d] old matters” before
appealing, or else risk forfeiting his as-applied challenge. See
Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008)
(citation omitted).

    Again, consider what this holding means. A pro se
plaintiff repeatedly raises an as-applied challenge in his
complaint and opposition to a motion to dismiss; it is
recognized by the district court, but then erroneously
categorized only as a facial challenge upon final judgment.
And we fault the pro se civil rights litigant for immediately
appealing the final judgment instead of pursuing
reconsideration. The majority’s conclusion lacks both legal
authority and equitable justification.

   Additionally, it is not sensible here to affirm the dismissal
of an as-applied challenge that the district court did not
address in the first instance.9 This court need only decide that


    9
      The majority suggests it would “manufacture jurisdictional issues”
to remand for the district court to consider the as-applied challenge
erroneously labeled as a facial challenge. Maj. Op. at 28 n.6. Not so. Our
court has appellate jurisdiction over final judgments of the district court,
including ones that “erroneously treated the as-applied challenge brought
                   YOUNG V. STATE OF HAWAII                           207

an as-applied challenge was properly raised and should not
address whether Young’s complaint met the 12(b)(6) standard
in the first instance. See, e.g., CPR for Skid Row v. City of
Los Angeles, 779 F.3d 1098, 1111 (9th Cir. 2015); Planned
Parenthood of Greater Wash. & N. Idaho v. U.S. Dep’t of
Health & Hum. Servs., 946 F.3d 1100, 1111 (9th Cir. 2020)
(“An appellate court should usually wait for the district court
to decide in the first instance.”); Puente Arizona v. Arpaio,
821 F.3d 1098, 1110 (9th Cir. 2016) (remanding for
consideration of a pending as-applied challenge which
“should be addressed in the first instance by the district
court”); Henry v. Cnty. of Shasta, 132 F.3d 512, 522 (9th Cir.
1997), opinion amended on denial of reh’g, 137 F.3d 1372
(9th Cir. 1998) (remanding an as-applied challenge
erroneously dismissed by the district court because the
challenge “depend[ed] on questions of fact and law . . . that
the district court did not address, [and thus] we prefer not to
decide it initially on appeal” (citation omitted)).

    But the majority apparently did reach the issue, holding
that Young “never pleaded facts to support an as-applied
challenge.” Maj. Op. at 27. The majority’s holding again
disregards Supreme Court precedent.

     Young’s complaint alleged “sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on
its face.’” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)


. . . as a facial challenge.” See Stormans, Inc., 586 F.3d at 1140; CPR for
Skid Row v. City of Los Angeles, 779 F.3d 1098, 1111 (9th Cir. 2015)
(remanding where district court did not address crucial part of as-applied
challenge); Foti, 146 F.3d at 635, 640–42 (recognizing plaintiffs’ as-
applied challenge even though the district court considered only the facial
challenge and expressly declined to consider the as-applied challenge).
208            YOUNG V. STATE OF HAWAII

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). Young challenged how the County applied the
statute to deny his permit application in June 2012. His
allegations were plausible based on the County Regulations
and legal grounds as reasonably understood at the time he
filed his complaint—alleging he had applied but was not
granted a permit because he was not a security guard, as
required by the County Regulations. For example, Young:

       ·   Challenged the denial of his permit due to
           the “engaged in the protection of life and
           property” clause because “as used, [it]
           implies a person must currently be a
           member of a law enforcement agency or
           employed by a private security company,
           licensed to do business in the State of
           Hawaii, and engaged in the employment
           of protecting a paying third party’s life
           and property.”

       ·   Stated that county police have
           “unbridle[d] discretionary authority to
           decide whether an applicant possesses an
           ‘exceptional case’ or ‘sufficient urgency’
           to qualify for a permit to carry a
           concealed or unconcealed firearm, without
           further identifying the parameters of the
           additional requirement to the point where
           Plaintiff knows whether or not he is
           within the boundaries of the law.”

       ·   Argued “since Defendants collectively
           enforce H.R.S. 134 and 134-9 the
           irreparable injury claimed was both
                    YOUNG V. STATE OF HAWAII                             209

              threatened at time of Plaintiff’s filing of
              complaint and continues to occur in the
              present instance.”

         ·    Questioned “[h]ow does the Hawaii
              County Chief of Police Harry Kubojiri
              apply and enforce H.R.S. 134-9?”

    Young pleaded he met the requirements of H.R.S. § 134-9
in all other respects, including the provision of being
“engaged in protection of life and property,” H.R.S. § 134-9,
because he “applied for a personal permit, in accordance with
Hawaii Revised Statute (H.R.S.) 134-9(a)(c), . . . stating the
purpose being for personal security, self-preservation and
defense, and protection of personal family members and
property.”10

    Even under the majority’s view, we should have—at a
minimum—remanded to allow Young to amend his
complaint. See Fed. R. Civ. P. 15 (courts “should freely give
leave [to amend] when justice so requires”). Indeed, Hawaii
specifically suggested this court remand to allow Young to
amend his complaint. “Rule 15’s policy of favoring
amendments to pleadings should be applied with extreme
liberality,” Price v. Kramer, 200 F.3d 1237, 1250 (9th Cir.
2000) (internal quotation marks and citation omitted),


    10
       This court should not decide in the first instance to dismiss Young’s
complaint based on a failure to plead according to the non-binding Hawaii
Attorney General’s Opinion (“AG Opinion”) issued over six years after
his complaint was filed—in response to the panel opinion upholding his
facial challenge. Such positions taken purely for the sake of litigation are
entitled to little, if any, weight. See Kisor v. Wilkie, 139 S. Ct. 2400, 2417
& n.6 (2019).
210                YOUNG V. STATE OF HAWAII

“guided by the underlying purpose of Rule 15—to facilitate
decision on the merits rather than on the pleadings or
technicalities,” Eldridge v. Block, 832 F.2d 1132, 1135 (9th
Cir. 1987) (internal quotation marks and citation omitted).

     Thus, “a district court should grant leave to amend even
if no request to amend the pleading was made, unless it
determines that the pleading could not possibly be cured by
the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122,
1127 (9th Cir. 2000) (en banc) (emphasis added) (internal
quotation marks and citations omitted). Indeed, a “pro se
litigant [is] entitled to procedural protections, including [the]
right to amend [a] complaint unless futile.” Eldridge, 832
F.2d at 1136 (emphasis added) (citation omitted); see also
Houghton v. South, 865 F.2d 264 (9th Cir. 1988)
(unpublished) (holding that the “policy of liberality under
Rule 15 for pro se plaintiffs” means “the district court should
have allowed Houghton to supplement his complaint . . . on
remand from the first appeal” to “allege[] an ‘as applied’
challenge”). Remand is particularly warranted here since
Young has challenged the operative County Regulations.
Given the changed legal circumstances, including Hawaii’s
recent AG Opinion, Young is more than entitled to amend his
complaint.

    Young’s as-applied challenge should not have been
ignored by the district court or the majority to “foreclose a
future as applied challenge.”11 See Nordyke v. King, 319 F.3d


    11
        Without remand, Young could suffer claim or issue preclusion if
this court affirms the dismissal of his complaint with prejudice. See
Littlejohn v. United States, 321 F.3d 915, 919–20 (9th Cir. 2003) (“Claim
preclusion prevents the relitigation of claims previously tried and
decided.” (citation omitted)); Scafidi v. Las Vegas Metro. Police Dep’t,
                   YOUNG V. STATE OF HAWAII                            211

1185, 1190 n.3 (9th Cir. 2003). Indeed, the First, Third,
Fourth, Seventh, Eighth, and D.C. Circuits have held that a
litigant may be able to raise an as-applied challenge even to
presumptively lawful firearms prohibitions. Binderup v. Att’y
Gen. U.S., 836 F.3d 336, 343–48 (3d Cir. 2016) (en banc);
Schrader v. Holder, 704 F.3d 980, 988–89 (D.C. Cir. 2013);
United States v. Moore, 666 F.3d 313, 316–17 (4th Cir.
2012); United States v. Torres-Rosario, 658 F.3d 110, 113
(1st Cir. 2011); United States v. Williams, 616 F.3d 685,
691–92 (7th Cir. 2010); see also United States v. Woolsey,
759 F.3d 905, 909 (8th Cir. 2014) (hearing as-applied
challenge to § 922(g)(1) but not mentioning Heller).

    The district court’s failure to consider the as-applied
challenge separately, even after dismissing the facial
challenge, was error. The majority compounds this error by
refusing to remand the case to allow consideration—or
amendment—of an as-applied challenge. See Norse v. City
of Santa Cruz, 629 F.3d 966, 970 (9th Cir. 2010) (en banc)
(noting we have rejected a facial challenge but remanded the
as-applied challenge); Menotti v. City of Seattle, 409 F.3d
1113, 1156 (9th Cir. 2005) (rejecting the facial challenges but
reversing and remanding the as-applied challenge). In doing
so, the majority errs by not “exercis[ing] . . . its judicial



966 F.3d 960, 963 (9th Cir. 2020) (“Issue preclusion, or collateral
estoppel, bars successive litigation of an issue of fact or law actually
litigated and resolved in a valid court determination essential to the prior
judgment.” (internal quotation marks and citations omitted)). Thus, it is
unclear whether he could bring his complaint anew given the current
disposition of the case. See Outdoor Media Dimensions Inc. v. Crunican,
202 F.3d 278 (9th Cir. 1999) (unpublished) (affirming a facial challenge
but “remand[ing] so that the judgment can be amended to state that it is
without prejudice as to an ‘as applied challenge’”).
212             YOUNG V. STATE OF HAWAII

responsibility” and considering the as-applied challenge. See
Citizens United, 558 U.S. at 333.

                               II

     Though consideration of the as-applied challenge is better
left to the district court, the plain unconstitutionality of the
County Regulations governing Young’s application for a
firearm permit warrants mention. In 1997, the County
promulgated its Regulations governing its issuance of firearm
licenses under H.R.S. § 134-9. Police Dep’t of Cnty. of
Haw., Rules and Regulations Governing the Issuance of
Licenses 10 (Oct. 22, 1997). Hawaii does not dispute that the
County Regulations remain on the books. The County may
choose to enforce them at any time.

   Hawaii’s counsel at en banc oral argument argued the AG
Opinion (issued six years after Young filed his complaint)
controls to the extent the County Regulations are inconsistent
with the AG Opinion. And Hawaii asserts that this court
should defer to the County’s interpretation of its own
Regulations.

    There has been no preemption under Hawaii state law
here and the non-binding AG Opinion does not control,
despite the majority’s suggestion to the contrary. Contra
Maj. Op. at 19–22. “[A] municipal ordinance may be
preempted pursuant to HRS § 46–1.5(13) if (1) it covers the
same subject matter embraced within a comprehensive state
statutory scheme disclosing an express or implied intent to be
exclusive and uniform throughout the state or (2) it conflicts
with state law.” Richardson v. City & Cnty. of Honolulu, 868
P.2d 1193, 1209 (Haw. 1994). There is no express
preemption clause in the state statute at issue here, nor any
                   YOUNG V. STATE OF HAWAII                           213

clear intent to preempt regulations such as the County’s. See
generally H.R.S. § 134 et seq.; see also Syngenta Seeds, Inc.
v. Cnty. of Kauai, 842 F.3d 669, 675 (9th Cir. 2016) (“[T]he
Hawaii Supreme Court has presumed that a county’s exercise
of police power is within its delegated authority so long as the
legislature did not ‘clearly intend[ ] to preempt the field of
regulation.’” (quoting Haw. Gov’t Employees’ Ass’n v. Maui,
576 P.2d 1029, 1038 (Haw. 1978))).

   The parties do not argue such preemption exists either.12
And because the AG Opinion is legally non-binding, it cannot
preempt the County Regulations as “state law.” See Cedar
Shake & Shingle Bureau v. City of Los Angeles, 997 F.2d 620,
625–26 (9th Cir. 1993).

    Furthermore, deferring to the County’s interpretation of
its own Regulations advanced in its amicus brief is not
warranted under the “limits inherent” in administrative law
doctrine. See Kisor, 139 S. Ct. at 2415. Deference is proper
only when an agency’s interpretation of its own regulations
survives a gauntlet of conditions. First, the regulations must
be “genuinely ambiguous.” Id. (citations omitted). Second,


    12
       Hawaii did not address this position in any of its briefs; it merely
stated in response to questioning at oral argument that the County
Regulations are inconsistent with the AG Opinion’s reading of the statute.
It did not specify whether or how supposed inconsistency with a non-
binding legal opinion meets the preemption requirements under H.R.S
§ 46–1.5(13). In any event, arguments regarding statutory questions
“raised for the first time at oral argument” are waived. Perez-Guzman v.
Lynch, 835 F.3d 1066, 1075 n.4 (9th Cir. 2016). “That course seems
doubly wise because, based on oral argument, it appears that the
government knew of this potential argument, but may have deliberately
chosen not to raise it.” Ctr. for Investigative Reporting v. United States
Dep’t of Justice, 982 F.3d 668, 686 (9th Cir. 2020).
214             YOUNG V. STATE OF HAWAII

the agency’s interpretation must be “reasonable.” Id.
(citation omitted). Third, “a court must make an independent
inquiry into whether the character and context of the agency
interpretation entitles it to controlling weight.” Id. at 2416
(citations omitted). Fourth, “the agency’s interpretation must
in some way implicate its substantive expertise.” Id. at 2417.
“Finally, an agency’s reading of a rule must reflect fair and
considered judgment . . . .” Id. (internal quotation marks and
citations omitted). An interpretation that is a “convenient
litigating position” or a “post hoc rationalizatio[n]” does not
merit deference. Id. (internal quotation marks and citation
omitted). “The general rule, then, is not to give deference to
agency interpretations advanced for the first time in legal
briefs.” Id. at 2417 n.6 (citation omitted). The County’s
interpretation does not meet any of these requirements. Thus,
the County’s interpretation, “advanced for the first time” in
its amicus brief, is not worthy of any deference. See id.;
Christopher v. SmithKline Beecham Corp., 567 U.S. 142,
155–56 (2012).

    An independent review of how the County Regulations
have “been interpreted and applied by local officials”
demonstrates the County unconstitutionally enforces H.R.S.
§ 134-9 through its Regulations. See Calvary Chapel, 948
F.3d at 1177. The County Regulations were promulgated to
govern “the granting of authorization for the carrying of
weapons as provided by section 134-9, Hawaii Revised
Statutes.” And the County Regulations’ title, “Rules and
Regulations Governing the Carrying of Concealed Weapons
and the Carrying of Weapons by Private Detectives and
Security Guards,” explicitly applies H.R.S. § 134-9 only to
certain occupations. Under the County Regulations, then,
open carry is proper only when the license-holder is “in the
actual performance of his duties or within the area of his
                    YOUNG V. STATE OF HAWAII                            215

assignment.”13 The Second Amendment “surely does not
protect a right to bear arms only as a security guard.” Young
v. Hawaii, 896 F.3d 1044, 1071 (9th Cir. 2018), reh’g en
banc granted, 915 F.3d 681 (9th Cir. 2019). Thus, the
County Regulations are “infirm [u]nder any of the standards
of scrutiny.” Id. (internal quotation marks and citation
omitted).       The County Regulations are facially
unconstitutional, and Young alleges they have been
unconstitutionally applied to deny him a permit under H.R.S.
§ 134-9. The majority’s failure to grapple with the County
Regulations in any meaningful way suggests an unwillingness
to apply the Second Amendment with the respect it deserves.

                                    III

    Even if the Hawaii statute were facially constitutional as
the majority holds, Young’s challenge should be remanded to
address or develop the as-applied challenge. Therefore, I
respectfully dissent.




    13
       Hawaii defends the County Regulations only with a conclusory
assertion that the “regulation does not limit open-carry licenses to security
guards,” because “[t]he language of the County’s regulation mirrors the
language of the state statute.” This interpretation is flatly contradicted by
the plain language of the County Regulations. The statute does not
include the regulatory language cited here, nor is the phrase “security
guards” included in the statute’s title, as it is in the County Regulations’
title.